Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 1 of 120 PageID #: 1978

                                                                       Page 1

      1      UNITED STATES BANKRUPTCY COURT

      2      EASTERN DISTRICT OF NEW YORK

      3      Case No. 18-71748

      4      Adv. Case No. 20-08051-ast

      5      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

      6      In the Matter of:

      7

      8      ORION HEALTHCORP, INC.,

      9

     10                  Debtor.

     11      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

     12      HOWARD M. EHRENBERG IN HIS CAPACITY AS LIQUIDATING TRUSTEE

     13      OF ORION HEALTHCORP, INC.,

     14                       Plaintiff,

     15                  v.

     16      SARTISON, et al.,

     17                       Defendant.

     18      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

     19

     20

     21

     22

     23

     24

     25

                                     Veritext Legal Solutions
          212-267-6868                 www.veritext.com                  516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 2 of 120 PageID #: 1979

                                                                       Page 2

      1                            United States Bankruptcy Court

      2                            290 Federal Plaza

      3                            Central Islip, New York 11722

      4

      5                            June 16, 2021

      6

      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21      B E F O R E :

     22      HON ALAN S. TRUST

     23      U.S. BANKRUPTCY JUDGE

     24

     25      ECRO:       UNKNOWN

                                     Veritext Legal Solutions
          212-267-6868                 www.veritext.com                  516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 3 of 120 PageID #: 1980

                                                                        Page 3

      1      HEARING re 8-18-71748-ast Orion Healthcorp, Inc. [949]

      2      Motion to Sell Property of the Estate Free and Clear of

      3      Liens under 11 U.S.C 363(f) / Notice and Motion for Entry of

      4      an Order Authorizing the Sale of Apartment 12J Located at 2

      5      River Park Avenue, New York, N.Y. Free and Clear of Liens,

      6      Claims, and Encumbrances and (II) Application for Entry of

      7      an Order Authorizing and Approving Payment to the

      8      Residential Board and of Sales Commission Upon Closing.

      9      Filed by Jeffrey P Nolan on behalf of Howard M. Ehrenberg.

     10

     11      8-20-08051-ast Ehrenberg v. Elena Sartison et al

     12      Status Conference

     13

     14      [1] Complaint by Howard M. Ehrenberg in his capacity as

     15      Liquidating Trustee of Orion Healthcorp, Inc., et al against

     16      Elena Sartison, 2 River Terrace Apartment 12J, LLC, Clodagh

     17      Bowyer Greene a/k/a Clodagh Bowyer, Elliott Greene.

     18      Nature(s) of Suit: (13 (Recovery of money/property - 548

     19      fraudulent transfer)).

     20

     21      [83] Order to Schedule Trial and Establishing Deadlines of

     22      the Liquidating Trustees Motion to Sell Property of the

     23      Estate [main case dkt 949].

     24

     25

                                      Veritext Legal Solutions
          212-267-6868                  www.veritext.com                 516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 4 of 120 PageID #: 1981

                                                                        Page 4

      1      [86] (Motion for Determination of Final Order Awarding

      2      Summary Judgment). Filed by Jeffrey P Nolan on behalf of

      3      Howard M. Ehrenberg (related document(s)42).

      4

      5      [84] Motion To Stay Order Pending Appeal. Filed by Maryam N

      6      Hadden on behalf of 2 River Terrace Apartment 12J, LLC

      7      (related document(s)64, 83).

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25      Transcribed by:   Sonya Ledanski Hyde

                                     Veritext Legal Solutions
          212-267-6868                 www.veritext.com                  516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 5 of 120 PageID #: 1982

                                                                       Page 5

      1      A P P E A R A N C E S :

      2

      3      PACHULSKI STANG ZIEHL & JONES LLP

      4             Attorneys for the Trustee

      5             780 Third Avenue, 34th Floor

      6             New York, NY 10017

      7

      8      BY:    JEFF NOLAN

      9             ILAN SCHARF

     10

     11      PARLATORE LAW GROUP

     12             Attorneys for 2 River Terrace

     13             One World Trade Center, Suite 8500

     14             New York, NY 10007

     15

     16      BY:    MARYAM N. HADDEN

     17

     18      ROSENBERG & PITTINSKY, LLP

     19             Attorneys for Residential Board of Managers of

     20             Riverhouse

     21             One Rockefeller Park Condominium

     22             232 Madison Avenue, Suite 906

     23             New York, NY 10016

     24

     25      BY:    LAURENCE D. PITTINSKY

                                     Veritext Legal Solutions
          212-267-6868                 www.veritext.com                  516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 6 of 120 PageID #: 1983

                                                                       Page 6

      1      ALSO PRESENT:

      2

      3      WESLEY STANTON

      4      HOWARD M. EHRENBERG

      5

      6

      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

                                     Veritext Legal Solutions
          212-267-6868                 www.veritext.com                  516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 7 of 120 PageID #: 1984

                                                                                Page 7

      1                               P R O C E E D I N G S

      2                  CLERK:   Okay, good afternoon.             I’m Yvette Mills,

      3      courtroom deputy for Chief Judge Alan S. Trust presiding.

      4      These hearings are being recorded.            Please speak clearly.

      5      All parties not speaking, please put your phone on mute.

      6                  We’ll start with Case Number 18-71748, Orion

      7      Healthcorp, Inc.     We also have -- well, do you want me to

      8      just leave that at that for now, Judge?

      9                  THE COURT:     We’ll take them together.

     10                  CLERK:   Case Number 20-08051.             Ehrenberg v. Elena

     11      Sartison, et al.

     12                  THE COURT:     This is Judge Trust.           We’ll take

     13      appearance, please, first for the liquidating Trustee.

     14                  MR. SCHARF:     Good morning, Your Honor -- or good

     15      afternoon, Your Honor.       It’s Ilan Scharf from Pachulski

     16      Stang Ziehl & Jones on behalf of the Trustee.                We also have

     17      Jeffrey Nolan from my firm as counsel to the Trustee.                  The

     18      Trustee is on the line, as is another witness for the sale

     19      motion, Mr. Wesley Stanton.

     20                  THE COURT:     All right.      And who do we have for 2

     21      River Terrace?

     22                  MS. HADDEN:     Maryam Hadden, Parlatore Law Group.

     23      Good afternoon, Your Honor.

     24                  THE COURT:     Any witnesses for 2 River Terrace?

     25                  MS. HADDEN:     No, Your Honor.           You’ll just hear my

                                        Veritext Legal Solutions
          212-267-6868                    www.veritext.com                          516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 8 of 120 PageID #: 1985

                                                                                Page 8

      1      sterling arguments.

      2                  THE COURT:     All right.      Thank you both.       All

      3      right, so the Court’s intention is, even though these are

      4      not all necessarily evidentiary hearings, because of the

      5      overlap, I’m going to take the sale motion of the main case

      6      and the finality motion and the stay pending appeal motion

      7      in the adversary proceeding altogether.

      8                  I want to start on the evidence, so we’ll take the

      9      witnesses for the Trustee first.           Can we get -- did you want

     10      to go with Mr. Stanton first or Mr. Ehrenberg?

     11                  MR. NOLAN:     Your Honor, Jeff Nolan, appearing on

     12      behalf of the Plaintiff.        I think we would start with Mr.

     13      Stanton first.

     14                  THE COURT:     All right.      Mr. Stanton, I can see

     15      you, but please identify yourself so that you can become

     16      center screen.

     17                  MR. STANTON:     Sure.     My name is Wesley Stanton.

     18      I’m with the Stanton Hoch team at Compass Real Estate.

     19                  THE COURT:     All right.      All right, Mr. Nolan?

     20                  MR. NOLAN:     Yes, Your Honor.           So, we submitted in

     21      support of the sale motion, the affidavit of Mr. Stanton

     22      with certain exhibits.       I do not believe there are any

     23      objections to the exhibits to Mr. Stanton’s affidavit.                  And

     24      so if there is, I’d be more than happy to address those

     25      issues, but I’d like to move his affidavit and the exhibits

                                        Veritext Legal Solutions
          212-267-6868                    www.veritext.com                          516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 9 of 120 PageID #: 1986

                                                                           Page 9

      1      into evidence.

      2                   THE COURT:    Just for the record, give us that

      3      docket number again of his affidavit.

      4                   MR. NOLAN:    His affidavit is attached to Docket

      5      Number 949, in the main case, 18-71748

      6                   THE COURT:    All right.      Ms. Hadden, is there any

      7      objection to Mr. Stanton’s declaration or supporting

      8      documents?

      9                   MS. HADDEN:    No objection to his declaration and

     10      no objection to the brochure for the Compass Stanton Hoch

     11      Group, which is attached.        I believe there was also an

     12      exhibit attached that was printouts of various real estate

     13      advertisements.     Although I apologize if I’m getting this

     14      wrong, Mr. Nolan.     That may not have been attached to Mr.

     15      Stanton’s affidavit.       Is that one of the exhibits that

     16      you’re currently offering as well?

     17                   MR. NOLAN:    So, that’s a good question.      So, no,

     18      not with respect to the affidavit that’s attached to the

     19      sale motion.     I was going to present the advertisement, Your

     20      Honor, which are Exhibit 2 to the evidentiary hearing.

     21      That’s a separate exhibit.

     22                   MS. HADDEN:    Okay, so just so that -- I just

     23      wanted to be clear on that.         I have no objection to either

     24      the declaration of Mr. Stanton or to the brochure for his

     25      group, which was attached.

                                        Veritext Legal Solutions
          212-267-6868                    www.veritext.com                  516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 10 of 120 PageID #: 1987

                                                                                Page 10

       1                    THE COURT:   All right.      So, for benefit of the

       2      record, Mr. Stanton’s declaration and the exhibits of that

       3      declaration, which are all part of Docket Item 949 in the

       4      main case are admitted.       We’ll make those Exhibit 1 to this

       5      hearing.      So that’s all admitted as Exhibit 1.

       6                  (Plaintiff’s Exhibit 1 Entered into Evidence)

       7                    THE COURT:   Mr. Nolan, do you want to address now

       8      your Exhibit 2 and where it appears on the docket?

       9                    MR. NOLAN:   Yes, Your Honor.           So, for the ease of

      10      the witnesses, I’ve put together the exhibit list, which is

      11      Docket Number 90 in the adversary case, 20-08051.

      12                    THE COURT:   Is the -- is the Exhibit 2, though, of

      13      Mr. Stanton -- has that been filed on the docket or is that

      14      a separate document?

      15                    MR. NOLAN:   That should be attached to the exhibit

      16      list, which is Docket 90, Your Honor.

      17                    THE COURT:   In the adversary?

      18                    MR. NOLAN:   Correct.

      19                    THE COURT:   All right, give me one minute.           All

      20      right, so on Exhibit 90 in the adversary docket, 20-08051,

      21      which of those exhibits are you offering through Mr.

      22      Stanton?

      23                    MR. NOLAN:   I will be offering, Your Honor,

      24      Exhibits 1 and 2.

      25                    THE COURT:   For identification purposes and to

                                         Veritext Legal Solutions
           212-267-6868                    www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 11 of 120 PageID #: 1988

                                                                              Page 11

       1      keep the record clean, Docket Item 90 in the adversary

       2      proceeding, what is marked as Exhibit 1 on that document

       3      will actually be Exhibit 2 on this trial record.              And those

       4      are -- that’s the brochure.         Exhibit -- what is marked as

       5      Exhibit 2, various advertisements, that would be Exhibit 3

       6      for the trial record.       Ms. Hadden, is there any objection to

       7      the admission of Exhibits 2 or 3?

       8                   MS. HADDEN:    No objection as to the admission of

       9      Exhibit 2, which is substantially the same as part of

      10      Exhibit 1.     As to Exhibit 3, which is the advertisements, I

      11      do have an objection in that although they do appear to be

      12      essentially screenshots of webpages, some of those webpages

      13      have tabs which are not expanded, so they’re not complete

      14      screenshots and they’re also not screenshots that were taken

      15      at the time that the listing was active.              They were all

      16      taken after the listing had been at least somewhat

      17      deactivated due to the property being under contract.                 So, I

      18      would object to those going into evidence.

      19              (Plaintiff’s Exhibit 2 Admitted into Evidence)

      20                   THE COURT:    All right.      I’ll let Mr. Nolan -- I’ll

      21      let you make any foundation of Exhibit 3 through Mr. Stanton

      22      before he would go to cross.

      23                   MR. NOLAN:    Okay, Your Honor, thank you.         And then

      24      just for one more piece of housekeeping, Exhibit 3 to Docket

      25      90, which is the contract of sale for the condominium unit,

                                         Veritext Legal Solutions
           212-267-6868                    www.veritext.com                     516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 12 of 120 PageID #: 1989

                                                                            Page 12

       1      that can either come in through -- that was attached to Mr.

       2      Stanton’s affidavit as a true and correct copy of the

       3      contract for sale, and I would submit that that -- I’m going

       4      to ask, you know, both witnesses, but I would submit that it

       5      can be -- you know, is a true and correct copy and should be

       6      moved into evidence.

       7                   THE COURT:     All right, so then Exhibit -- contract

       8      of sale for the condominium unit will be marked as Exhibit 4

       9      to this trial record.        Ms. Hadden, any objection to Exhibit

      10      4, the contact of sale?

      11                   MS. HADDEN:     So long as Mr. Stanton testifies

      12      consistently with Mr. Nolan’s representation that it’s a

      13      true and accurate copy, which I assume he will, I have no

      14      objection.

      15                   THE COURT:     All right.      All right, so then subject

      16      to that foundation, Exhibit 4 is admitted.

      17              (Plaintiff’s Exhibit 4 Admitted into Evidence)

      18                   THE COURT:     Any other exhibits offered to Mr.

      19      Stanton?

      20                   MR. NOLAN:     No, Your Honor.

      21                   THE COURT:     All right.      Mr. Stanton?

      22                   MR. STANTON:     Yes, Your Honor.

      23                   THE COURT:     Are you familiar with the affidavit

      24      that bears your name which has been filed --

      25                   MR. STANTON:     Yes.

                                          Veritext Legal Solutions
           212-267-6868                     www.veritext.com                  516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 13 of 120 PageID #: 1990

                                                                                Page 13

       1                  THE COURT:     -- in this -- in the main bankruptcy

       2      case?

       3                  MR. STANTON:     Yes, I am.

       4                  THE COURT:     All right.      And is the information

       5      contained within your affidavit true and correct, to the

       6      best of your knowledge?

       7                  MR. STANTON:     To the best of my knowledge, yes.

       8                  THE COURT:     All right.      I’m actually going to have

       9      you raise your right hand do to be sworn in.                I’m two

      10      questions beyond the swearing you in part.                So, do you swear

      11      or affirm that the testimony you’re about to give will be

      12      true and correct, to the best of your knowledge and belief?

      13                  MR. STANTON:     Yes.

      14                  THE COURT:     And so let me just have you repeat --

      15      the affidavit -- you can lower your...                The affidavit that

      16      you’ve executed, the information contained in that affidavit

      17      is true ad correct, to the best of your knowledge and

      18      belief?

      19                  MR. STANTON:     Yes, to the best of my knowledge,

      20      yes.

      21                  THE COURT:     All right.      So, then Mr. Stanton’s

      22      declaration will stand as his direct testimony.                Mr. Nolan,

      23      if you just want to briefly cover foundation on the

      24      advertisements?

      25                  MR. NOLAN:     Yes, Your Honor.           Your Honor, is there

                                         Veritext Legal Solutions
           212-267-6868                    www.veritext.com                         516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 14 of 120 PageID #: 1991

                                                                         Page 14

       1      any objection to the expertise of Mr. Stanton?         If there is,

       2      I can go ahead and lay a foundation.

       3                  THE COURT:   I think his affidavit sets out his

       4      expertise, knowledge in the sale of units of this type.

       5      I’ll let Ms. Hadden challenge that if she wishes to on

       6      cross, in terms of weight.

       7                  MR. NOLAN:   Okay, thank you, Your Honor.      Let me

       8      take a step back.

       9                    DIRECT EXAMINATION OF WESLEY STANTON

      10      BY MR. NOLAN:

      11      Q     Mr. Stanton, good afternoon.        Can you tell me what your

      12      occupation is?

      13      A     I’m a real estate agent in Manhattan and Brooklyn.

      14      Q     And how long have --

      15                  THE COURT:   Mr. Nolan, you don’t need to go back

      16      through everything that’s already in his declaration.         All

      17      of that constitutes not his direct testimony.

      18                  MR. NOLAN:   Okay, thank you, Your Honor.

      19                  THE COURT:   Unless it’s directly pertinent to the

      20      foundation to the advertisements, it’s already in the

      21      record.

      22                  MR. NOLAN:   Okay, thank you, Your Honor.      And for

      23      the ease of the record, when I -- I’m going to reference the

      24      property, and when I’m doing that, I’m referencing the

      25      condominium at 2 River Terrace, Apartment 12J.

                                       Veritext Legal Solutions
           212-267-6868                  www.veritext.com                  516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 15 of 120 PageID #: 1992

                                                                           Page 15

       1      BY MR. NOLAN:

       2      Q     Mr. Stanton, did you, as part of your duties as the

       3      sales agent to market and sell the property, did you

       4      advertise the property?

       5      A     Yes.

       6      Q     And across what mediums did you advertise the property?

       7      A     The property was put into the brokers database, which

       8      syndicates to all the real estate Board of New York brokers.

       9      It was on, as I understand, over 90 domestic websites and 70

      10      international websites.      We used our contacts within the

      11      industry.    Brokers that we knew were active in the area in

      12      the building.      It was on Compass.com through what’s called

      13      the Virtual Office Network.        It was also listed on various

      14      other brokerage companies’ websites throughout the

      15      (indiscernible) network.

      16      Q     Thank you.     And besides the old school way of

      17      advertising across with other brokers, do you also advertise

      18      across the, you know, internet and electronic or other type

      19      of advertising for the property?

      20      A     Yes, many of the -- all of those websites are very

      21      client-focused like Zillow and StreetEasy and Trulia, Wall

      22      Street Journal, so on and so forth.           Those are directed

      23      marketed to buyers, whereas the brokerage database is really

      24      more towards the brokers.

      25      Q     Thank you.     And if you would look at Exhibit 3, which

                                        Veritext Legal Solutions
           212-267-6868                   www.veritext.com                   516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 16 of 120 PageID #: 1993

                                                                           Page 16

       1      is Exhibit 2 in the binder in front of you, which are

       2      various internet or intellectual -- you know, various types

       3      of mediums to advertise the property.           Can you just briefly

       4      describe what those are to the Court?

       5      A     So, these are the listings that were put up advertising

       6      the property.     They -- the first one is Realtor.com, but

       7      there are several others that we -- we put online for the

       8      benefit of any buyer that would be interested in buying the

       9      property.

      10                   When the property -- when it’s a contract, we

      11      uploaded it into contract, but it was, I think, listed on

      12      April 3rd and it didn’t go to contract until April 23rd.

      13      so, it was openly marketed during that time.           And then,

      14      obviously, I was using some of my personal connections prior

      15      to that time.

      16      Q     And do you have any ability to tell the Court whether

      17      or not advertising across these different entities, such as

      18      Realtor.com or Zillow, resulted in any type of interest in

      19      the property?

      20      A     We got -- we got several inquiries on the property.

      21      Q     In your projection -- in custom and practice as a real

      22      estate agent, is it normal to advertise across these type of

      23      mediums like Compass.com, Zillow and Realtor.com?

      24      A     Yes.

      25      Q     Can you please tell me whether or not, looking at

                                       Veritext Legal Solutions
           212-267-6868                  www.veritext.com                    516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 17 of 120 PageID #: 1994

                                                                             Page 17

       1      Exhibit 3, which are the advertisements -- those are true

       2      and correct copies of advertisements for the property in

       3      question?

       4      A     Yes.

       5      Q     And how do you know that?

       6      A     Because I’m the one that put them up.            And I provided

       7      them to you.

       8                    MR. NOLAN:    Your Honor, I’d like to move the

       9      Exhibit 3, which are the advertisements, into evidence.

      10                    THE COURT:    Ms. Hadden, any objections?

      11                    MS. HADDEN:    May I have a brief voir dire, Your

      12      Honor?

      13                    THE COURT:    All right.

      14                    MS. HADDEN:    Thank you.

      15                           VOIR DIRE OF WESLEY STANTON

      16      BY MS. HADDEN:

      17      Q     Good afternoon, Mr. Stanton.

      18      A     Hi, how are you?

      19      Q     Good.     How are you?     If there’s anything that I ask you

      20      that you don’t understand, please just let me know and I’ll

      21      rephrase it, all right?

      22      A     Of course.     Thank you.

      23      Q     Thank you.     Now, you said that you recognized these

      24      advertisements which are contained in Exhibit 2 in front of

      25      you and Exhibit 3 as renumbered by the Court.             You said you

                                          Veritext Legal Solutions
           212-267-6868                     www.veritext.com                   516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 18 of 120 PageID #: 1995

                                                                             Page 18

       1      recognized them because you had put them up.             Now, as a real

       2      estate broker, do you have access to put information onto

       3      the third party sites such as Zillow or Redfin or any of the

       4      other sites?      Or is it something where you send out a

       5      uniform listing and then that listing is uploaded and

       6      adapted?

       7      A     It -- well, at Compass it works at both.            There are

       8      certain things that are just syndicated.             For example, the -

       9      - in the instance of StreetEasy or Zillow, we need to put it

      10      in directly.

      11      Q     And are there other third party agencies where they

      12      take that information and then they themselves add it to

      13      their site?

      14      A     I don’t know for sure.       I would think so, yes, as we

      15      syndicate to 90 domestic sites and over 70 international

      16      sites.      I’m not sure how it gets to those sites but it gets

      17      there.

      18      Q     And the sites that are contained in that exhibit in

      19      front of you or that you’ve had a chance to review, are

      20      those all sites where you yourself were involved in

      21      uploading that information, or some of the sites where you

      22      uploaded it and other sites where -- through whatever

      23      process that is, they obtained the information and then

      24      published them?

      25      A     Well, my -- my assistant is the one that specifically

                                        Veritext Legal Solutions
           212-267-6868                   www.veritext.com                     516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 19 of 120 PageID #: 1996

                                                                             Page 19

       1      uploaded it to the sites.         I’m not sure how specifically she

       2      does that because that’s her job, but some would have gone

       3      through just uploading it into the Compass system and then

       4      it automatically syndicates, and some are directly inputted

       5      by my assistants.

       6      Q     And looking at those pages that are in front of you,

       7      those specific pages that are being offered into evidence,

       8      are you able to tell how each of those pages was put onto

       9      that site?

      10      A     I could find out that information but I don’t have that

      11      information right now.

      12      Q     And just for clarity, some of the pages that are

      13      contained in that exhibit list the property as being under

      14      contract, which, of course, it is.             Is there any difference

      15      in the, so to speak -- for a listing, for a property that is

      16      under contract as opposed to a listing for a property that

      17      is simply on the open market and nothing is pending at that

      18      point?

      19      A     The difference would be the status, obviously.            It’s

      20      still actively marketed.         It’s still online as an in-

      21      contract-listed, until it -- closes.

      22      Q     Okay.     I apologize, I didn’t mean to cut you off.

      23      A     Okay.

      24      Q     All right.

      25                    MS. HADDEN:    Those are my only questions as to

                                          Veritext Legal Solutions
           212-267-6868                     www.veritext.com                   516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 20 of 120 PageID #: 1997

                                                                          Page 20

       1      that exhibit.    Thank you, Your Honor.        I do still have an

       2      objection as to the... Oh, actually, one other question.            I

       3      apologize.

       4      BY MS. HADDEN:

       5      Q     Is it correct that some of these sites have dropdown

       6      menus, so to speak.    Where if you’re looking at a listing

       7      initially, it will give you -- here’s information about the

       8      property, and then you have a link where you can click to

       9      see more, for example, or click to see comparative home

      10      values, things along those lines?

      11      A     Every -- every property -- every site is different.

      12      For example, if you’re on Zillow, depending on where you are

      13      on Zillow, there are dropdown menus that would allow you to

      14      expand upon the description.      But it’s not a -- but

      15      everything is readily available for someone to see.          That’s

      16      just the way of -- the way things are advertised.

      17      Q     And looking again at those specific pages in front of

      18      you -- because, obviously, there’s a difference between the

      19      printed copy and the online access, to so speak, are the

      20      pages in front of you pages where each of those dropdown

      21      menus where they exist have been expanded, or are some of

      22      those still just tabs that have not been opened?

      23      A     Well, so if we went to the Realtor.com advertisement --

      24      I think this is what you’re asking me -- if you went to the

      25      Realtor.com advertisement and looked at it online, you could

                                      Veritext Legal Solutions
           212-267-6868                 www.veritext.com                    516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 21 of 120 PageID #: 1998

                                                                          Page 21

       1      expand all of these areas.        These property details, so on

       2      and so forth, to rad more about the -- about the property.

       3      Q     All right.    So, the items that are in front of you,

       4      Exhibit Number 3, that’s not the expanded version for each

       5      of these websites -- it’s a minimized, for lack of a better

       6      term, version, is that correct?

       7      A     It’s the printed version but you could expand it

       8      online.     I’m sure there’s a way to print it and expand it on

       9      paper but, again, I’m not sure because I don’t regularly

      10      print these.     You know, we generally get the inquiries after

      11      people have already perused them.

      12      Q     All right, thank you.

      13                   MS. HADDEN:    Your Honor, I do still have the same

      14      objection.

      15                   THE COURT:    All right, the objection is overruled.

      16      Exhibit 3 on this trial record is admitted. For optional

      17      completeness purposes, which seems to be what the objection

      18      is going to -- or functional completeness, as some call it -

      19      - if the objecting party wanted to offer the portions of the

      20      information in the dropdown portions of the webpages that

      21      are not part of this record, then they could do so for

      22      optional completeness purposes.          But the document itself is

      23      admitted.     The pages are essentially repeats of the same

      24      information website to website.          So Exhibit 3 is admitted.

      25                   (Plaintiff’s Exhibit 3 Admitted into Evidence)

                                         Veritext Legal Solutions
           212-267-6868                    www.veritext.com                 516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 22 of 120 PageID #: 1999

                                                                           Page 22

       1                     Mr. Nolan, anything further for Mr. Stanton in

       2      your direct case?

       3                     MR. NOLAN:    No, Your Honor.

       4                     THE COURT:    So then, continuing where you were,

       5      Ms. Hadden, on cross if you want to go into the main cross-

       6      examination?

       7                     MS. HADDEN:    Thank you, Your Honor.

       8                         CROSS-EXAMINATION OF WESLEY STANTON

       9      BY MS. HADDEN:

      10      Q       Mr. Stanton, previously to working at Compass, you

      11      worked at Douglas Elliman, correct?

      12      A       Correct.

      13      Q       And as a member of Douglas Elliman as well as a real

      14      estate agent who specializes in the higher level properties

      15      in Manhattan, I assume you were familiar with 2 River

      16      Terrace before becoming involved in this case.           Is that

      17      accurate?

      18      A       Yes.

      19      Q       Had you marketed properties at 2 River Terrace before

      20      this?

      21      A       No.

      22      Q       So, you were not involved in the purchase of the

      23      apartment in question back in 2016, is that correct?

      24      A       (indiscernible)

      25      Q       But you were working at Douglas Elliman at that time?

                                           Veritext Legal Solutions
           212-267-6868                      www.veritext.com                516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 23 of 120 PageID #: 2000

                                                                           Page 23

       1      A     In 2016, yes, I was at Douglas Elliman.

       2      Q     All right.    Now, correct me if I’m wrong, but you were

       3      the one in consultation with the Trustee who determined at

       4      what price point the apartment should be marketed, is that

       5      correct?

       6      A     Yes.

       7      Q     Could you tell us more about how you arrived at that

       8      determination of what the price for the apartment should be?

       9                   MR. NOLAN:   Objection to the form of the question.

      10      It’s over-broad and ambiguous and calls for a narrative.

      11      But if the Court wants to give the witness that latitude,

      12      I’ll withdraw the objection.

      13                   THE COURT:   The Court will allow him to testify as

      14      to how he and the Trustee determined the price at which to

      15      offer the condo (indiscernible) property -- but try to keep

      16      it succinct.

      17      BY MS. HADDEN:

      18      A     We looked at comps, you know, in the area for Battery

      19      Park City and within the building.           And from there, we

      20      derived a range at what we thought it would sell for.

      21      Q     And you marketed it at 5.25, is that right?

      22      A     Correct.

      23      Q     Now, 5.25 is lower than the price it had sold at in

      24      2016, correct?

      25      A     Yes.

                                        Veritext Legal Solutions
           212-267-6868                   www.veritext.com                      516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 24 of 120 PageID #: 2001

                                                                         Page 24

       1      Q     What was the reason for marketing at a lower price

       2      point?

       3      A     The market had fallen.

       4      Q     And has the market fallen, in your experience,

       5      throughout New York City or more in the Battery Park area?

       6      A     Generally, throughout New York City but, specifically,

       7      in the Battery Park area.

       8      Q     So, for example, you have a property listed on the

       9      Upper West Side at a higher price point, correct?

      10      A     Correct.

      11      Q     375 West End Avenue listed at 6.250?

      12      A     Correct.

      13      Q     And that apartment does not have a river view, correct?

      14      A     Correct.

      15      Q     Whereas Apartment 12JK has a river view from both the

      16      bedroom and the living room/kitchen area, is that right?

      17      A     Correct.

      18      Q     What would be the differences in the price points

      19      between those two apartments, again, in your expertise as a

      20      real estate agent?

      21      A     It would be the same thing as saying -- comparing an

      22      apartment in New York City to New Jersey.         Two totally

      23      different locations.   They’re not comparable whatsoever.

      24      Q     So, the West End is completely different from Battery

      25      Park even though they’re in the same city, is that correct?

                                     Veritext Legal Solutions
           212-267-6868                www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 25 of 120 PageID #: 2002

                                                                             Page 25

       1      A       Yes.     Also less than -- happens to be a completely gut-

       2      renovated $2 million renovation in a penthouse apartment

       3      that’s on the Upper West Side, which is a completely

       4      different location.        It has every bell and whistle from a

       5      renovated perspective that one could want.             It’s also five

       6      bedrooms, not three.        I mean, I could go on, if you want,

       7      but it’s apples and oranges from a real estate perspective.

       8      Q       I would actually like to focus in on something you just

       9      said.     All the bells and whistles you mentioned.          What are

      10      the bells and whistles that were missing, so to speak, from

      11      Apartment 12JK?

      12      A       Well, it’s got a lot of wear and tear on it.          You know,

      13      most buyers would consider the apartment needing work.

      14      Q       What type of work did it need?

      15      A       There were some issues in the kitchen with the kitchen

      16      cabinetry, there was wear and tear on the floors, there were

      17      issues with the walls, the bathrooms were not brand new.

      18      Most buyers would want to renovate this to bring it up to --

      19      up to the times.

      20      Q       When you say issues in the kitchen, there are a couple

      21      of handles that had been removed?

      22      A       Hardware missing, there’s scratches in the -- in the

      23      cabinetry.        It’s just not a brand new apartment.

      24      Q       Right.     So, in your viewpoint, the fact that the --

      25      A       (indiscernible) -- it just is what -- it’s a fact.

                                          Veritext Legal Solutions
           212-267-6868                     www.veritext.com                   516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 26 of 120 PageID #: 2003

                                                                                  Page 26

       1      Q     In your viewpoint, the fact that the apartment is not -

       2      - you know, has not come straight off the line, so to speak,

       3      in other words, it does have some evidence that some

       4      individual has lived in it over the past few years, is what

       5      brings it from, say, the $6 million range down to the low $5

       6      million range, is that accurate?

       7                  MR. SCHARF?:     Your Honor, objection as to Mr.

       8      Stanton -- to Mr. Stanton opining on whether anybody has

       9      lived there in the past few years.

      10                  THE COURT:     So, invoking the one riot, one ranger

      11      rule, this is Mr. Nolan’s witness so any objections would

      12      have to be from Mr. Nolan.        I heard her question so I’m not

      13      taking it as him saying somebody was there 13 out of the

      14      last 21 days -- more to the age of the unit.               But Ms. Hadden

      15      specifically asked the witness if he -- if he’s aware of --

      16      if, as, and when someone resided in the apartment over the

      17      last -- unit over the last 12, 18, 24 months, you’re

      18      certainly free to ask him that.

      19                  MS. HADDEN:     No, Your Honor is quite correct.             The

      20      focus of my question was not whether or not someone has been

      21      there in February of 2021, for example.               It’s more a

      22      question of is it the age/wear and tear of some of the items

      23      within the apartment that’s driving your focus in terms of

      24      the price point of the apartment?           Is that an accurate

      25      representation of your testimony?

                                         Veritext Legal Solutions
           212-267-6868                    www.veritext.com                         516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 27 of 120 PageID #: 2004

                                                                             Page 27

       1                   MR. NOLAN?:    I’ll object to the form of the

       2      question.     It’s an incomplete hypothetical and it

       3      mischaracterizes the witness’s testimony.

       4                   THE COURT:    Do you want to rephrase it, Mr.

       5      Hadden?

       6                   MS. HADDEN:    Sure.

       7      BY MS. HADDEN:

       8      Q     Is it accurate to say, Mr. Stanton, that your testimony

       9      is that the apartment has sufficient wear and tear to bring

      10      it below the price point that you would have suggested

      11      marketing that were it in pristine, untouched condition?

      12      A     Yes.

      13      Q     Assume for a moment the apartment was in pristine,

      14      untouched condition.       What then would you recommend -- or

      15      what would your professional opinion be as to the

      16      appropriate price point for the apartment?

      17      A     I couldn’t answer that question.            I would have to see

      18      the renovation when it was done.

      19      Q     So, is it -- if I’m understanding correctly, you’re

      20      saying that the materials in the apartment -- for example,

      21      the décor in the kitchen -- you mentioned the kitchen as

      22      being an area of concern.        Are you saying that it’s outdated

      23      and that’s why you’re unable to make an estimation?             Or --

      24      A     The apartment was built in 2007, which is 14 years ago.

      25      14 years is a long time for a renovation to hold,

                                         Veritext Legal Solutions
           212-267-6868                    www.veritext.com                    516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 28 of 120 PageID #: 2005

                                                                          Page 28

       1      particularly when there’s -- it appears to me that whoever

       2      was living there did not take complete care of it.

       3      Q     Okay.

       4      A     But to say that it’s the only reason that affected a

       5      price versus the Upper West Side apartment that you’re

       6      referencing is not accurate.

       7      Q     Okay.   What are other things that affected the price,

       8      other than the wear and tear that you’ve mentioned?

       9      A     The building is a land-lease building, which is a

      10      stigma in the industry, which knocks out a significant

      11      portion of buyers.    The building is in Battery Park, which

      12      is a niche location, which knocks out another significant

      13      amount of buyers.    And we’re also still dealing with the

      14      effects of a pandemic.

      15      Q     And you listed the property I believe on -- I believe

      16      it was April 2nd, although you may have testified April 3rd.

      17      But either April 2nd or April 3rd.          And you were in contract

      18      as of April 23rd, is that right?

      19      A     Yes.

      20      Q     Again, in your experience as a real estate agent

      21      specializing in this area, is that a lengthy amount of time

      22      for a property to be on the market, a reasonable amount of

      23      time, or a short amount of time?

      24      A     I wouldn’t characterize it as anything.         It depends on

      25      -- I wouldn’t characterize it as any of them.

                                       Veritext Legal Solutions
           212-267-6868                  www.veritext.com                   516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 29 of 120 PageID #: 2006

                                                                                 Page 29

       1      Q     How would you characterize it?

       2      A     I would say that we got the best value for it,

       3      regardless of time.        Typically, apartments that sell quickly

       4      get the highest value because they’re priced well.

       5      Q     And my question for you is, is this an apartment that

       6      sold quickly in your experience or not quickly in your

       7      experience?

       8                    MR. NOLAN:    I’ll object to the question.           It’s

       9      been asked and answered.

      10                    THE COURT:    I’ll allow it.       Sustained.

      11      BY MS. HADDEN:

      12      A     I -- what are we comparing this to?              Every marketing --

      13      every marketing is its own.          Every apartment is its own...

      14      I don’t know how to answer that question.

      15      Q     So --

      16      A     There are apartments --

      17      Q     How many offers -- how many offers did you receive --

      18      A     There are apartments that sell in one day.              There are

      19      apartments that sell in six months.             There’s apartments that

      20      sell in a couple weeks.        I don’t -- it really just -- it

      21      depends on too many factors to give you a definitive answer.

      22      Q     All right.     So, am I correct then that there’s no

      23      industry standard by which you can say any kind of a

      24      benchmark as to whether or not this apartment sold quickly?

      25      A     I‘m sorry, I didn’t hear the question.              You...

                                          Veritext Legal Solutions
           212-267-6868                     www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 30 of 120 PageID #: 2007

                                                                             Page 30

       1      Q       I apologize.    I’ll repeat it.       Am I understanding then

       2      correctly that there is no standard by which you could say

       3      an apartment has been on the market for a long period of

       4      time or a brief period of time because each situation, as

       5      you say, is completely --

       6      A       I -- I’m sorry, it keeps freezing up.

       7      Q       All right.

       8      A       Can you repeat it?    I apologize.        It might be on my

       9      end, although it was fine before, so I was a little confused

      10      on...

      11      Q       Yeah, I haven’t gone anywhere either so -- it’s the joy

      12      of technology.       I’ll try again.     Am I understanding

      13      correctly from your testimony that there is no standard

      14      within your experience, or industry standard within your

      15      experience, by which you could benchmark whether an

      16      apartment is moving quickly or slowly in terms of a sale?

      17      A       I think that if an apartment sells within 30 days, the

      18      marketing did its job.       That’s how I can -- I can clarify

      19      that.     Although I would say every seller has their

      20      difference of opinion, is something selling quickly or not.

      21      Q       I’m sure that’s the case.       As to this particular

      22      apartment, I believe you said that you had received more

      23      than one offer, is that correct?

      24      A       That is correct.

      25      Q       How many offers in total did the Trustee receive?

                                         Veritext Legal Solutions
           212-267-6868                    www.veritext.com                    516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 31 of 120 PageID #: 2008

                                                                             Page 31

       1      A       Two.

       2      Q       So, it’s the $4.8 million offer that was accepted, and

       3      I believe the other offer was $4.7 million, is that correct?

       4      A       Correct.

       5      Q       And you said that there was a financing contingency on

       6      the other offer.       What was the financing contingency?

       7      A       It was a 45-day financing contingency.          I believe they

       8      were financing 80 percent, which was the maximum amount of

       9      reasonable financing that most -- that is standard in New

      10      York.

      11      Q       And the $4.8 million offer is an all-cash offer?

      12      A       Correct.

      13      Q       And that’s from an agent who specializes in the

      14      building?

      15      A       Correct.

      16      Q       Or represented by an agent who specializes in the

      17      building?       Have you worked with him before?

      18      A       I have not.    I know him but I have not -- I don’t

      19      believe that we’ve done a deal together, no.

      20      Q       And you don’t know anything about the buyer themselves,

      21      correct?

      22      A       No.

      23                     MS. HADDEN:    I have no other questions for Mr.

      24      Stanton, thank you.

      25                     THE COURT:    Any redirect?

                                           Veritext Legal Solutions
           212-267-6868                      www.veritext.com                  516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 32 of 120 PageID #: 2009

                                                                           Page 32

       1                     MR. NOLAN:   Yes, just briefly, Your Honor.

       2                      REDIRECT EXAMINATION OF WESLEY STANTON

       3      BY MR. NOLAN:

       4      Q       Is it a fair statement, Mr. Stanton, that your goal was

       5      to get the highest and best price for the property?

       6      A       Yes.

       7      Q       Did you inspect the property at the time you took the

       8      listing?

       9      A       Yes.

      10      Q       Did you have a chance to walk through and inspect each

      11      of the rooms?

      12      A       Yes.

      13      Q       And you had a chance to do research on the comps for

      14      the building and the surrounding area?

      15      A       Yes.

      16      Q       And your determination to market the property was based

      17      upon your perception and your expertise in the industry?

      18      A       Yes.

      19      Q       And do you believe that the $4.8 million all-cash offer

      20      is the fair market value price for this property as of April

      21      2021?

      22      A       Yes.

      23      Q       And one last question.       Have you seen sales with

      24      respect to auctions?

      25      A       I have, yes.

                                          Veritext Legal Solutions
           212-267-6868                     www.veritext.com                  516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 33 of 120 PageID #: 2010

                                                                                 Page 33

       1      Q     And --

       2                    MS. HADDEN:     I’m just going to object as being

       3      beyond the scope at this point, Your Honor.

       4                    THE COURT:     That would be beyond the scope.

       5                    MR. NOLAN:     I’ll withdraw the question.          No

       6      further questions, Your Honor.

       7                    THE COURT:     All right, very well.          Thank you.     Mr.

       8      Stanton, you’re free to leave the hearing if you wish.

       9      You’re certainly welcome to stay.

      10                    THE WITNESS:     Thank you, all.          I appreciate it.

      11      Have a good day.      Bye.     Thank you.

      12                    THE COURT:     I take that was option one.          All

      13      right.      So then we’ll hear form Mr. Ehrenberg?             Sir, would

      14      you identify yourself, please, so you’ll become center

      15      screen?

      16                    MR. EHRENBERG:      Good afternoon, Your Honor.            I’m

      17      Howard Ehrenberg, the Liquidating Trustee for Orion

      18      Healthcorp.

      19                    THE COURT:     All right.      Mr. Ehrenberg, I will --

      20      are you also an attorney, is that correct?

      21                    MR. EHRENBERG:      I am.

      22                    THE COURT:     A practicing attorney?

      23                    MR. EHRENBERG:      Yes, in California.

      24                    THE COURT:     All right, so I’ll waive the oath for

      25      you as an officer of the Court.            All right, then, Mr. Nolan,

                                           Veritext Legal Solutions
           212-267-6868                      www.veritext.com                         516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 34 of 120 PageID #: 2011

                                                                             Page 34

       1      do you have Mr. Ehrenberg’s declaration?             It’s at Docket

       2      Item 966.    The Court would make that declaration Exhibit 5

       3      for this record.

       4                  MR. EHRENBERG:     It was an objection to an invoice

       5      from Douglas Elliman.      It’s referenced in the declaration.

       6      It’s Exhibit 1 to the declaration.           I think it’s also

       7      contained in Mr. Stanton’s affidavit.            But, that aside,

       8      because of the objection -- Mr. Nolan, Mr. Scharf, whoever

       9      is taking the witness, if you want to establish any more

      10      foundation for that document I’ll let you do so before

      11      ruling on that objection.

      12                  MR. NOLAN:    Thank you, Your Honor.

      13                  DIRECT EXAMINATION OF HOWARD M. EHRENBERG

      14      BY MR. NOLAN:

      15      Q     Mr. Ehrenberg, I’m going to refer you to Docket Number

      16      90, which is the Plaintiff’s -- the Trustee’s exhibits for

      17      the sale motion.    It’s Exhibit 5.

      18                  And I would ask the -- and it’s identified for the

      19      record, Your Honor, as Douglas Elliman Property Management

      20      Invoices.

      21                  MS. HADDEN:    And just for clarity sake, I think

      22      there was a single page of what is Exhibit 5 in Docket

      23      Number 90 in the adversary proceeding that was submitted as

      24      an exhibit to Mr. Ehrenberg’s declaration, I believe, in the

      25      main proceeding.    I think it may have been Docket Number

                                        Veritext Legal Solutions
           212-267-6868                   www.veritext.com                     516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 35 of 120 PageID #: 2012

                                                                           Page 35

       1      967.

       2                    THE COURT:    Well, we have two different things, I

       3      think.      There was a single page exhibit to Mr. Ehrenberg’s

       4      original declaration, which is a one-page invoice on a

       5      Douglas Elliman form, and that is at Docket 967.           And now on

       6      Docket 90 in the adversary proceeding, as Exhibit 5, there

       7      are multiple invoices?

       8                    MR. NOLAN:    Correct.

       9                    THE COURT:    Does the one-page -- is the one page

      10      that Ms. Hadden objected to part of the multiple pages in

      11      Exhibit -- what was marked -- what was called Exhibit 5 in

      12      the adversary listed exhibits?

      13                    MR. NOLAN:    Yes, Your Honor. And I propose that I

      14      just keep them -- since it’s repetitive, it’s duplicative of

      15      what’s in Exhibit 5 to Docket 90, I’ll just lay a foundation

      16      and keep them altogether and make it easy for housekeeping

      17      matters.

      18                    THE COURT:    All right, that’ll be great.     Thanks,

      19      Mr. Nolan.      So, for record identification purposes, several

      20      pages of invoices, interactions, sub-marked Docket Item 90-5

      21      in Adversary Proceeding 20-8051 are all Exhibit 6 to this

      22      trial record.      If you want to now -- if you’re offering

      23      those exhibits, is there an objection to those, Ms. Hadden?

      24                    MS. HADDEN:    I’d have the same objection to those,

      25      Your Honor, just as a group -- that I add to the single

                                          Veritext Legal Solutions
           212-267-6868                     www.veritext.com                 516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 36 of 120 PageID #: 2013

                                                                         Page 36

       1      page.

       2                      THE COURT:   So if you want to lay a foundation for

       3      those, what is now Exhibit 6 to this trial record is not yet

       4      admitted.        So, Mr. Nolan?

       5                      MR. NOLAN:   Thank you, Your Honor.

       6      BY MR. NOLAN:

       7      Q       Mr. Ehrenberg, looking at the Douglas Elliman Property

       8      Management invoices -- and for the record, I’m going to

       9      identify them as they’re dated, March, April, May and June -

      10      - do you recognize those documents?

      11      A       Yes.

      12      Q       And what do they represent to you?

      13      A       Those are the invoices from the Homeowners Association

      14      for the monthly charges and related expenses.

      15      Q       And did you receive those -- those documents as the

      16      Trustee in this case?

      17      A       I did.

      18      Q       And what did you do with them?

      19      A       I reviewed them and then paid them for the current

      20      charges, not the charges prior to my taking possession.

      21      Q       Okay.     And these invoices, are these invoices with

      22      respect to the property that is the subject of the hearing

      23      today?

      24      A       Yes.

      25      Q       And do you have an understanding of what these charges

                                           Veritext Legal Solutions
           212-267-6868                      www.veritext.com              516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 37 of 120 PageID #: 2014

                                                                                Page 37

       1      are for for each respective month?

       2      A     Yes.

       3      Q     And what is that?

       4      A     One charge is the HOA fee itself for the expenses of

       5      the association.     Another that’s called Pilot is actually

       6      the share of property taxes owed for this unit.              And then in

       7      later months, there is also some assessments that were

       8      issued by the homeowners that were paid currently.                And then

       9      there is some shared utility expenses.

      10      Q     Thank you.

      11                   MR. NOLAN:    Your Honor, I’d like to move Exhibit 6

      12      into evidence.

      13                   THE COURT:    All right.      I’ll take it that the same

      14      objection still stands as to foundation.              But the objection

      15      would be overruled.       These are invoices that would have

      16      arisen after the Court’s judgment -- (indiscernible) title

      17      to the property and the Trustee.           At that vantage point the

      18      Trustee is nominally the owner of the property and is

      19      receiving bills and paying bills as owner.              So that

      20      objection would be overruled.

      21                   In addition, the Court does not find that there’s

      22      any significant issue about the trustworthiness or

      23      credibility of these exhibits.          So, the group of invoices in

      24      Exhibit 6 are admitted.

      25              (Plaintiff’s Exhibit 6 Admitted into Evidence)

                                         Veritext Legal Solutions
           212-267-6868                    www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 38 of 120 PageID #: 2015

                                                                                  Page 38

       1                     THE COURT:    Any other exhibits through Mr.

       2      Ehrenberg?

       3                     MR. NOLAN:    Yes, Your Honor.           On Docket 90,

       4      Exhibit 4, which is the New York County -- New York State

       5      County Clerk judgment.         I don’t know if there’s an objection

       6      to this document or not.          It’s been the subject of other

       7      litigation.       It was utilized without objection on Docket 55

       8      in the adversary as part of the summary judgment motion.                    It

       9      was Separate Statement of Fact 19, which was not disputed.

      10      But I’m more than happy to utilize this witness to identify

      11      and to lay a foundation for the judgment.

      12                     MS. HADDEN:    That’s a Court record, Your Honor.             I

      13      have no objection to that exhibit.

      14                     THE COURT:    All right, so for identification

      15      purposes, this is now Exhibit 7.             For this trial record,

      16      it’s the document sub-marked as Docket 90-4 in Adversary 20-

      17      8051.     It is admitted as Exhibit 7.

      18                (Plaintiff’s Exhibit 7 Admitted into Evidence)

      19                     MR. NOLAN:    Thank you, Your Honor.

      20      BY MR. NOLAN:

      21      Q       Mr. Ehrenberg, are you aware if there is a -- as the

      22      owner, if there is a lien on the property?

      23      A       Yes.

      24      Q       And the lien -- what lien -- what do you understand the

      25      lien to be for?

                                           Veritext Legal Solutions
           212-267-6868                      www.veritext.com                         516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 39 of 120 PageID #: 2016

                                                                              Page 39

       1      A       It’s for the judgment and the subsequently unpaid HOA

       2      fees.

       3      Q       And do you -- do you actually know or can give us an

       4      approximation as to what the dollar amount that’s alleged to

       5      be a lien against the property?

       6      A       If I recall, I think it’s about $460,000, maybe more.

       7      $470,000?

       8      Q       Yeah, and that lien exists and is...           Strike that.

       9      With respect to that lien that’s against the property, are

      10      you aware of whether or not anyone has attempted to

      11      foreclose or -- or sell the property?

      12      A       Yes.

      13      Q       And what’s your -- what’s your understanding has

      14      been... Or strike that.        That lien would seek to undermine

      15      any attempt of the Trustee to sell the property.              Is that a

      16      fair statement?

      17      A       Yes.

      18      Q       And are you aware of whether or not the property was

      19      subject to a sheriff’s sale?

      20      A       I believe that it was.

      21      Q       And did the issue of a pending sheriff’s sale have any

      22      impact on you with respect to your decision of whether or

      23      not to try and sell or liquidate the property?

      24      A       Yes, it did.

      25      Q       All right.     Thank you.

                                          Veritext Legal Solutions
           212-267-6868                     www.veritext.com                    516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 40 of 120 PageID #: 2017

                                                                               Page 40

       1                     MR. NOLAN:    I have no further questions, Your

       2      Honor.

       3                     THE COURT:    All right, very well.        Ms. Hadden?

       4                     MS. HADDEN:    Thank you, Your Honor.

       5                     CROSS-EXAMINATION OF HOWARD M. EHRENBERG

       6      BY MS. HADDEN:

       7      Q      Good afternoon, Mr. Ehrenberg.

       8      A      It’s still good morning for me, but --

       9      Q      Oh, that’s right.       Good morning.

      10      A      Same to you.

      11      Q      Thank you.     So, I have a couple of quick questions for

      12      you -- or hopefully quick questions for you.               You took

      13      possession of the property as of March 1st, pursuant to the

      14      Court’s order, is that correct?

      15      A      That’s correct.

      16      Q      But you retained Compass on February 10th, is that

      17      right?

      18      A      About that date, yes.

      19      Q      And around that same date, you had the locks changed on

      20      the apartment, is that correct?            Not you personally but --

      21      A      Yes, I had them changed, yes.

      22      Q      Okay.     And --

      23      A      To protect the assets inside.

      24      Q      Okay.     I didn’t mean to cut you off.          I’m sorry if I

      25      did.

                                           Veritext Legal Solutions
           212-267-6868                      www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 41 of 120 PageID #: 2018

                                                                                Page 41

       1      A       No, no.

       2      Q       What were you protecting the assets inside from?

       3      A       I wanted to make sure that nothing happened to the

       4      apartment when it was in my possession.

       5      Q       But it was not yet in your possession at that point, is

       6      that right?

       7                     MR. NOLAN:     I’ll object to the question to the

       8      extent it calls for a legal conclusion.

       9                     THE COURT:     All right.      Even though you are a

      10      lawyer, you’re not testifying as a legal expert.                Just a

      11      business reason for securing your (indiscernible) as of on

      12      or about February 10, 2020?

      13                     THE WITNESS:     That’s right.        Subsequent to the

      14      Court’s order awarding the property to the bankruptcy

      15      estate, I changed the locks, as I typically do.

      16      BY MS. HADDEN:

      17      Q       And at that time, the lien from the board pursuant to

      18      that State Court judgment was still in effect, correct?

      19      A       Yes.

      20      Q       (indiscernible) And as well, the order of the

      21      Bankruptcy Court, Judge Trust, that had secured a number of

      22      assets associated with different Parmar entities, including

      23      this apartment, was still acting as a lien against that

      24      apartment?        Had it been -- was it still in place at that

      25      time?

                                            Veritext Legal Solutions
           212-267-6868                       www.veritext.com                    516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 42 of 120 PageID #: 2019

                                                                         Page 42

       1                     MR. NOLAN:    I’ll object to the question as it

       2      lacks foundation, Your Honor.

       3                     THE COURT:    Would you rephrase the question, Ms.

       4      Hadden?

       5                     MS. HADDEN:    Certainly.

       6      BY MS. HADDEN:

       7      Q       Mr. Ehrenberg, you’ve been appointed the Liquidating

       8      Trustee in the overall bankruptcy in this case for quite

       9      some time now, correct?

      10      A       Yes, a little over two years.

      11      Q       All right.    And in that capacity, were you aware that,

      12      among the other multiple proceedings that have gone on,

      13      there was an order from Judge Trust that secured or sought

      14      to secure a number of assets, in particular, real estate

      15      assets that were associated either with Mr. Parmar or with

      16      entities associated with Mr. Parmar?

      17      A       Yes.    Some of them are also subject to his criminal

      18      case.

      19      Q       Yes.

      20      A       And are under the control of the U.S. Attorney’s

      21      Office.

      22      Q       And that was the case with this apartment as well up

      23      until May 12th, is that correct?

      24      A       That’s correct.

      25      Q       That’s May 12th -- for clarity, May 12, 2021, this

                                           Veritext Legal Solutions
           212-267-6868                      www.veritext.com              516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 43 of 120 PageID #: 2020

                                                                       Page 43

       1      year?

       2      A       Yes.    We knew of it, I believe, earlier than that but,

       3      yes, we knew that they were not going to claim it in their

       4      action.

       5      Q       Okay.    So, you had -- for lack of a better term,

       6      advanced notice that they were going to be abandoning it

       7      from the criminal case?

       8      A       Yes.

       9      Q       Okay.    Do you recall when you learned that?

      10      A       Not precisely.    It was not long before.

      11      Q       Do you recall if it was before or after February 10,

      12      2021?

      13      A       My best recollection is it would’ve been before but I’d

      14      have to review my notes.

      15      Q       I understand.    And I believe in your declaration you

      16      testified -- and I’m using testified in that your

      17      declaration qualifies as part of your direct examination --

      18      that you’d received multiple offers for the apartment.        By

      19      multiple offers, that was the two offers that Mr. Stanton

      20      discussed or were there other offers in addition to that?

      21      A       There were no others that I’m aware of.

      22      Q       All right, so it was the offer that was eventually

      23      accepted and gone into contract, and the $4.6 million with

      24      the financing contingency, is that right?

      25      A       Yes.

                                         Veritext Legal Solutions
           212-267-6868                    www.veritext.com                516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 44 of 120 PageID #: 2021

                                                                            Page 44

       1      Q     Do you recall how close to the time that the apartment

       2      was listed those offers were first received?            In other

       3      words, was there a period of negotiation back and forth or

       4      were the offers received and then you went into contract

       5      almost immediately thereafter?

       6      A     My recollection is that Mr. Stanton told me that he was

       7      aware that there were potential buyers who were already

       8      familiar with this building, and upon being told of its

       9      availability might be willing to make an offer.            So, I

      10      believe that there was not a great deal of time between when

      11      the listing went live and when we were made aware of the

      12      potential buyer.

      13      Q     Okay.   So, this was not necessarily just someone paging

      14      through the internet, but perhaps at least someone who had

      15      come through that awareness in the building itself?

      16      A     I believe so.   I think Mr. Stanton testified that he

      17      knew the broker who represented the buyer.            So, I’m not sure

      18      exactly what the mode of contact was but yes.

      19      Q     I understand, okay.    Thank you.      Now...     I apologize.

      20      You initially listed the property for 5.25 million, is that

      21      right?

      22      A     Yes.

      23      Q     And we’ve already heard Mr. Stanton’s perspective on

      24      why that was the appropriate price point.          What was your

      25      perspective as the seller as to why that was the appropriate

                                      Veritext Legal Solutions
           212-267-6868                 www.veritext.com                         516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 45 of 120 PageID #: 2022

                                                                             Page 45

       1      price point?

       2      A     I think strategically we were trying to place it a

       3      little bit higher than what he thought it was likely to go

       4      for on the somewhat hope that there would be a buyer willing

       5      to pay a little more than what he believed the likely sale

       6      price to be.     So, I agreed to price it at that figure.         But

       7      with an internal understanding that it was more likely to go

       8      for a somewhat lower price -- which turns out to be exactly

       9      what happened.

      10      Q     So, rather than going with the price low and hope for a

      11      bidding war strategy, you were aiming at the other side of

      12      that strategy where you’re pricing higher than what you’re

      13      anticipating.      Is that your testimony?

      14      A     I don’t know that we were talking about a bidding war.

      15      We were considering how fast we could find a buyer.            My job

      16      as a Trustee is not to leave assets listed indefinitely.

      17      So, the idea was to price it so that we would get a buyer

      18      within 90 days.      That’s sort of my general benchmark for how

      19      long I like to have a property listed before I need to

      20      adjust the price.      So, that was my thinking.

      21      Q     All right.     So, you were looking for a swift sale as

      22      opposed to necessarily maximizing numbers.           Is that

      23      accurate?

      24      A     I don’t know that I’d say swift --

      25                  MR. NOLAN:    Objection. (indiscernible) Sorry, I’ll

                                        Veritext Legal Solutions
           212-267-6868                   www.veritext.com                     516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 46 of 120 PageID #: 2023

                                                                                Page 46

       1      just object to the form of the question.

       2      BY MS. HADDEN:

       3      A       I wasn’t looking for what you might refer to as a quick

       4      sale.     I was looking for an efficient expeditious sale.

       5      Q       Okay.     And you were aware at the time that you listed

       6      the apartment that the order of the Court, transferring

       7      ownership from 2 River Terrace, Apartment 12J, LLC had been

       8      appealed to the District Court, is that right?

       9      A       Yes.

      10      Q       And, in fact, your counsel has appeared in the District

      11      Court in that proceeding?

      12      A       Yes.

      13      Q       And I apologize, I had one other question that just

      14      passed right through my head.              I want to see if I can get it

      15      back.

      16                      THE COURT:     Sure, you can take a moment.

      17                      MS. HADDEN:     Thank you, Your Honor, I appreciate

      18      it.

      19                      THE WITNESS:     Your Honor, I’ll tell you it’s not

      20      easy to be a witness when you’re also a practicing lawyer

      21      and following your lawyer’s instructions to be succinct.

      22                      THE COURT:     I have been told that lawyers are

      23      terrible clients, as a general rule.                Nothing specific to

      24      this case.

      25      BY MS. HADDEN:

                                             Veritext Legal Solutions
           212-267-6868                        www.veritext.com                   516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 47 of 120 PageID #: 2024

                                                                          Page 47

       1      Q      All right, I think the only other thing that I had

       2      wanted to touch on briefly, Mr. Ehrenberg, was going back to

       3      the line of questioning -- line of questioning, I apologize

       4      -- about the Court’s order.       You had mentioned the

       5      Department of Justice having been involved in the apartment

       6      on and off throughout this case, is that right?

       7      A      I don’t know what on and off means but, yes, they were

       8      involved in seizing certain assets of Mr. Parmar’s.

       9      Q      On and off -- and I apologize, that was unfair on my

      10      behalf -- on and off as to this particular asset, Apartment

      11      12J.

      12      A      It was initially on their list of assets that they were

      13      seizing or in the process of trying to monetize, and then

      14      they made a determination to stop doing that as to this

      15      assets.

      16      Q      All right.   And there were two different fronts that

      17      they were following originally, is that correct?          There was

      18      an in-rem proceeding and the criminal proceeding?

      19      A      That’s my understanding, yes.

      20      Q      And is it correct that the in-rem proceeding was

      21      abandoned earlier in time than the criminal proceeding --

      22      again, speaking particularly about this apartment?

      23      A      Regarding this apartment, yes, since the criminal

      24      proceeding is still pending.

      25      Q      The criminal proceeding is still pending, yes.        My

                                       Veritext Legal Solutions
           212-267-6868                  www.veritext.com                   516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 48 of 120 PageID #: 2025

                                                                               Page 48

       1      reference was more to the Department of Justice pursuing

       2      this particular apartment in each of those proceedings.               In

       3      each of those proceedings it was abandoned -- well, in the

       4      in-rem proceeding, that proceeding has now come to a close.

       5      But in the criminal proceeding, it was abandoned in spite of

       6      the fact that the criminal proceeding is still ongoing.               Is

       7      that accurate?

       8      A       I believe so.

       9      Q       All right.   And these are all things that you’re aware

      10      of in your role as the Liquidating Trustee?

      11      A       Very much so.

      12      Q       Now, there were other assets that had been transferred

      13      during and around the time of the go-private transaction

      14      from the Debtors that have not necessarily been pursued by

      15      you, is that correct?

      16                   MR. NOLAN:    Your Honor, I’m going to object to the

      17      form of the question as well as it’s outside the -- the

      18                   MS. HADDEN:    It is, I apologize.       I wandered

      19      outside the scope of the proceeding for a moment.            I

      20      apologize.

      21                   THE COURT:    All right (indiscernible) withdrawn

      22      then.

      23                   MS. HADDEN:    It is withdrawn.

      24      BY MS. HADDEN:

      25      Q       Mr. Ehrenberg, have you -- I realize you’re in

                                         Veritext Legal Solutions
           212-267-6868                    www.veritext.com                      516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 49 of 120 PageID #: 2026

                                                                               Page 49

       1      California -- have you yourself seen the apartment,

       2      Apartment 12JK?

       3      A     Only through photographs taken by my counsel.

       4      Q     And are there any significant characteristics or

       5      unusual characteristics that you would say were unique to

       6      this apartment, just based on those photographs?             I

       7      understand you haven’t been there personally.

       8      A     No.    My -- my impression was that it was a lived-in,

       9      somewhat warn apartment.        It -- as Mr. Stanton said, it

      10      wasn’t shiny and new.

      11      Q     Did it have any waterfront views or city views or

      12      anything along those lines that you were able to observe?

      13      A     I think it did have a view of water.            I’m not sure what

      14      body of water.

      15      Q     I understand again that you’re in a different place and

      16      haven’t been in the apartment, so...

      17                   MS. HADDEN:    I have no further questions for this

      18      witness.     Thank you.

      19                   THE COURT:    Thank you.      Any redirect, Mr. Nolan?

      20                   MR. NOLAN:    Yes, a couple questions, Your Honor.

      21                  REDIRECT EXAMINATION OF HOWARD M. EHRENBERG

      22      BY MR. NOLAN:

      23      Q     Mr. Ehrenberg, as the Trustee of the Debtor, Orion

      24      Healthcorp, did you -- was it your perspective to sell the

      25      property at its highest and best use?

                                         Veritext Legal Solutions
           212-267-6868                    www.veritext.com                      516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 50 of 120 PageID #: 2027

                                                                       Page 50

       1      A     As a condominium?     Yes.

       2      Q     Yeah.    And -- and why is that?

       3      A     I don’t think I ever considered selling it as anything

       4      other than a condominium?

       5      Q     Did you want, though, to maximize the price -- the

       6      price that you could get for the apartment?

       7      A     Yes, in consideration of all of the factors surrounding

       8      it, yes.

       9      Q     Right.    And, ultimately, if this asset is liquidated,

      10      is it a fair statement it would be subject to being

      11      distributed to unsecured creditors, the proceeds?

      12      A     Under the confirmed plan -- I’m still in the process of

      13      paying off the secured debt owed to the bank group.       So,

      14      depending on the timing of when this money would arrive, it

      15      will either go first to the bank group or then -- it’ll then

      16      flow into the unsecured pool.

      17      Q     Okay.    And as far as trying to -- or strike that.       And

      18      you sold resident -- residential or commercial property

      19      previously -- this is not your first rodeo, correct?

      20      A     No, it’s not.    I have.

      21      Q     Okay.    And in this particular case, you determined,

      22      being out in California, that you wanted someone who had

      23      expertise in the Manhattan market, is that a fair statement?

      24      A     Yes.

      25      Q     And, based on your prior experience, did you believe

                                        Veritext Legal Solutions
           212-267-6868                   www.veritext.com                516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 51 of 120 PageID #: 2028

                                                                         Page 51

       1      Mr. Stanton fit the bill on somebody who had intimate

       2      knowledge as to the residential market in Manhattan?

       3      A     Yes.    Mr. Stanton had represented me previously in an

       4      unrelated case.

       5      Q     And did you find his services were adequate in the

       6      other case?

       7      A     Yes.

       8      Q     And did you rely on Mr. Stanton and the Stanton Hoch

       9      group’s expertise in selling this property?

      10      A     Yes.

      11      Q     And do you have any -- any reason to believe that the -

      12      - the offer that is before this Court of 4.8 million in cash

      13      is not the best possible or fair market value offer for this

      14      property as of April 2021?

      15                   MS. HADDEN:    Objection to the form of the

      16      question.     It calls for speculation.

      17                   THE COURT:    Would you rephrase the question,

      18      please?

      19                   MR. NOLAN:    Yes, Your Honor.

      20      BY MR. NOLAN:

      21      Q     Based on your involvement with the property and your

      22      utilization of Mr. Stanton and his real estate team to

      23      market the property, do you believe that the offer that you

      24      received for 4.8 million in cash was the best offer you

      25      could receive in selling the property?

                                         Veritext Legal Solutions
           212-267-6868                    www.veritext.com                 516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 52 of 120 PageID #: 2029

                                                                               Page 52

       1      A     Yes.

       2                   MR. NOLAN:     No further questions, Your Honor.

       3                   THE COURT:     I have one, Mr. Ehrenberg.         Has -- has

       4      anyone offered more than $4.8 million cash, either before

       5      the contract was entered into, or since the contract was

       6      entered into?

       7                   THE WITNESS:     No.    No one has.       And that’s why I

       8      wanted it to remain listed throughout the process until we

       9      got to this court hearing.

      10                   THE COURT:     All right.      So, the property is still

      11      listed, even though it’s listed as under contract?

      12                   THE WITNESS:     That’s correct.

      13                   THE COURT:     Does either side have any further

      14      questions to Mr. Ehrenberg, based on the Court’s questions?

      15                   MS. HADDEN:     I -- just one question based on the

      16      Court’s question.     And, Mr. Ehrenberg, you may or may not be

      17      able to answer this.        When a property is listed for sale and

      18      is then under contract, doesn’t that listing remain active

      19      until the sale goes through because contracts do sometimes

      20      fall apart?

      21                   THE WITNESS:     Yes.

      22                   MS. HADDEN:     Thank you.

      23                   MR. NOLAN:     No questions, Your Honor.

      24                   THE COURT:     Thank you.      Mr. Ehrenberg, you are

      25      excused as a witness.        You’re obviously welcome to stay for

                                          Veritext Legal Solutions
           212-267-6868                     www.veritext.com                     516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 53 of 120 PageID #: 2030

                                                                           Page 53

       1      the hearings if you wish to do so.

       2                  THE WITNESS:     I think I’ll take option two and put

       3      myself on mute.

       4                  THE COURT:     All right.      Is there any further

       5      evidence being offered by either side (indiscernible) with

       6      the sale motion or (indiscernible) appeal?

       7                  MR. NOLAN:     No, Your Honor.

       8                  MS. HADDEN:     No, Your Honor.

       9                  THE COURT:     All right.      All right, what I’m going

      10      to do is this:    I’m going to take brief arguments on the

      11      same motion and the stay pending appeal motion.           I’m going

      12      to first address, though, the motions that relate to the

      13      court’s partial judgment granting the relief that was

      14      docketed on March 1, 2021 in the adversary proceeding 28-

      15      0851.

      16                  It does appear to the Court, in the best interest

      17      of justice and in the speedy and efficient administration of

      18      the adversary proceeding, as well now as it relates to

      19      issues arising in the main case, for the Court to make the

      20      judgment docketed at Docket 64 a final judgment for appeal

      21      and all other purposes, and then to sever out into a

      22      separate adversary proceeding the remaining claims in that

      23      adversary proceeding for future and further determination.

      24                  The Court does that for a couple of reasons.           One,

      25      it simplifies the appeal that the Defendant, 2 River

                                         Veritext Legal Solutions
           212-267-6868                    www.veritext.com                     516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 54 of 120 PageID #: 2031

                                                                               Page 54

       1      Terrace, Apartment 12J, is wishing to prosecute, which it is

       2      certainly entitled to do so.        And it also severs out parties

       3      who remain in the adversary proceeding as to the claims that

       4      have yet to be adjudicated and would not be and need not be

       5      involved in the appeal.      So, the process is the judgment

       6      entered March 1st will become the final judgment in 20-8051.

       7      The remaining claims will be severed out and assigned a

       8      separate adversary proceeding number or we’ll issue an order

       9      to that effect so that the other claims and issues may move

      10      forward in due course.

      11                  With that -- with that said, then I’ll take

      12      argument first from the Trustee on the sale motion; then

      13      from 2 River Terrace in opposing the sale motion and in

      14      asking for a stay pending appeal.          And then back to the

      15      Trustee on the sale motion and in opposition to the stay

      16      pending.    So, Mr. Nolan?

      17                  MR. NOLAN:    Yes, Your Honor.           Mr. Scharf, I

      18      believe, is going to argue the sale motion.               We’ve kind of

      19      split duties here, Your Honor.         And then when you address

      20      the issue of the stay pending appeal, I’ll handle that

      21      piece.

      22                  THE COURT:    All right, fair enough.

      23                  MR. SCHARF:    Thank you, Your Honor.           Ilan Scharf,

      24      Pachulski Stang Ziehl & Jones, on behalf of the Trustee with

      25      the sale motion.    Your Honor, we are here today on the

                                        Veritext Legal Solutions
           212-267-6868                   www.veritext.com                         516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 55 of 120 PageID #: 2032

                                                                       Page 55

       1      motion to sell the apartment located at 2 River Terrace,

       2      Apartment 12J, which we’re referring to as the Property.

       3                  There is one objection from 2 River Terrace,

       4      Apartment 12 J, LLC, who we’ll refer to as the Trustee, the

       5      Transferee or the Defendant, then we’ll get to the objection

       6      in a moment.    And, Your Honor, I think there are a number of

       7      matters based on the testimony you’ve heard that are really

       8      not in dispute with respect to this property.       There are

       9      some matters that clearly are going to be in dispute and

      10      we’ll address those.

      11                  The Trustee obtained possession of the apartment

      12      after the Court’s ruling was read into the record on

      13      February 9, 2021 in Adversary Proceeding 20-08051.       As of

      14      that date, February 9th, the property was encumbered by a

      15      lien that was asserted by the condominium board for unpaid

      16      taxes, common charges and fees in the amount of

      17      approximately $463,000.    And that amount may increase and,

      18      frankly, the Trustee is incurring ongoing charges and is

      19      paying current charges that are -- that arise since the

      20      Trustee took possession of the apartment.

      21                  The board also obtained the judgment against the

      22      Defendant in the approximate amount of $200,000, which was

      23      part subsumed by the lien.     In addition, the board had

      24      scheduled a sheriff’s sale for the apartment prior to the

      25      Trustee obtaining possession.       That sheriff’s sale has been

                                      Veritext Legal Solutions
           212-267-6868                 www.veritext.com                  516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 56 of 120 PageID #: 2033

                                                                         Page 56

       1      adjourned from time to time but is still out there.         And

       2      given the nature of sheriff sales, there’s a substantial

       3      risk that if this property is sold through that process,

       4      we’ll be arguing over how to split crumbs as opposed to how

       5      to split $4.8 million.

       6                  The Trustee’s possessory right was then

       7      memorialized in a judgment that was entered by the Court on

       8      March 1, 2021.    That’s Docket Number 64, I believe, in the

       9      adversary proceeding -- or 69 in the adversary proceeding.

      10      Defendant did not turn over any keys or access cards to the

      11      property, notwithstanding Your Honor’s instructions to do so

      12      in the order. Therefore, the Trustee replaced the locks and

      13      took possession of the apartment.

      14                  The Defendant appealed.       The Defendant -- and

      15      we’ll address the issues regarding the statement and appeal

      16      when that motion is heard.

      17                  The Trustee’s charge in this case is to liquidate

      18      assets and distribute net recoveries to creditors.         In light

      19      of that duty, the Trustee expeditiously undertook a sale of

      20      the property.    He retained Compass and Stanton & Hoch came

      21      as real estate agent, based on their extensive expertise

      22      selling real estate in Manhattan.         I believe that expertise

      23      was in full display as Mr. Stanton was questioned on various

      24      comps as well as the record of their -- the brochure

      25      explaining who they are.      But Your Honor clearly saw today

                                       Veritext Legal Solutions
           212-267-6868                  www.veritext.com                  516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 57 of 120 PageID #: 2034

                                                                         Page 57

       1      that Mr. Stanton has a deep understanding of Manhattan

       2      property and how to market the property and maximize value.

       3                    The Compass team marketed the property, as it was

       4      described in the sale motion.         They advertised the property,

       5      they showed the property, and they obtained two offers for

       6      the property and ultimately selected the buyer with an offer

       7      of $4.8 million, and the Trustee accepted that based on a

       8      number of factors, including it was the highest offer from a

       9      monetary perspective.      It’s also an all-cash offer that is -

      10      - that, in comparison to the $4.6 million 80 percent

      11      financing contingency offer that is being held as a backup

      12      offer.      No other higher or better offers came in, so this is

      13      the maximum we could obtain for the property.

      14                    In addition, Mr. Stanton’s testimony made it very

      15      clear that the marketing process was appropriate.         The

      16      marketing process obtained the best property -- the best

      17      sales price.      And the fact that the Defendant purchased the

      18      property for a higher value well before the COVID-19

      19      pandemic is clearly -- is of no consequence.         This is a sale

      20      that was appropriate under the circumstances.

      21                    In addition, while we are often -- we often push

      22      for auctions and undertake an auction process in bankruptcy

      23      cases, in this case, given this market, given the advice

      24      received by the Trustee, as well as the Trustee’s own

      25      expertise in selling properties over -- as described in his

                                        Veritext Legal Solutions
           212-267-6868                   www.veritext.com                    516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 58 of 120 PageID #: 2035

                                                                                Page 58

       1      declaration, which constitutes -- sorry?

       2                   THE COURT:    I have a question.           And it may cross -

       3      - cross the streams, so to speak, as between what you and

       4      Mr. Nolan are going to present, but why not -- I’m not

       5      saying I’m going to do this.         This is a capital I, capital F

       6      type question.     But why not at this juncture essentially

       7      treat the sale as if it were a sale free and clear of liens,

       8      treat the appeal, if you were 2 River Terrace, as if it were

       9      a lien.     Give that appeal some time to percolate.             If they

      10      win on appeal, they get the money from the property; if they

      11      lose on appeal, the estate keeps it.            As a way of letting

      12      the process go forward, monetize the asset but let 2 River

      13      Terrace prosecute the appeal.

      14                    And if I’m reversed -- in the District Circuit

      15      Court, the money will be sitting there, at least for some

      16      reasonable period of time, for them to prosecute that

      17      appeal.

      18                   MR. SCHARF:    Sure, I think the estate -- and this

      19      probably does cross across both -- both motions -- but, Your

      20      Honor, I think that the estate would be highly prejudiced by

      21      doing that.     First, there are -- there is a substantial

      22      amount that’s owed to the condo board.                That lien isn’t

      23      going anywhere and --

      24                   THE COURT:    Oh, yeah -- no, that’s -- I’m sorry.

      25      In the Court’s question -- and I did not articulate that --

                                         Veritext Legal Solutions
           212-267-6868                    www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 59 of 120 PageID #: 2036

                                                                             Page 59

       1      that judgment’s going to be paid.           No matter who owns the

       2      property, that judgment lien has to be paid.             That would be

       3      off the table in the Court’s hypothetical.

       4                   MR. SCHARF:    Sure.    And then on top of that, Your

       5      Honor, the Trustee would incur fees -- has been incurring

       6      fees, professional fees associated with the apartment,

       7      recovery fees.     Those will continue to be incurred -- and

       8      has also incurred broker fees that he’d have to pay.             He’d

       9      have to pay the broker fees, I think, once the apartment is

      10      sold.     And, to the extent Your Honor goes that way, that

      11      really should come out of the apartment as well.

      12                   And Your Honor -- Your Honor certainly has the

      13      right to do that, but the Trustee should be able to use this

      14      cash unless there’s the ability to get a stay pending

      15      appeal.     Really, Mr. Parmar has tied up this apartment for a

      16      number of years, and the Trustee needs to -- has tied up

      17      this apartment for a number of years.             There’s going to be -

      18      and if anybody’s taking the risk or the burden of putting up

      19      money in order to avoid a sale or hold this money hostage,

      20      to the extent he’s going to get a stay pending appeal, which

      21      is the effect -- one of the effects of doing this where you

      22      attach the proceeds, Mr. Parmar should put up a bond and not

      23      tie up the estate’s assets any further.

      24                   I believe Mr. Ehrenberg also has his hand up.

      25                   THE COURT:    Well, he doesn’t get to talk.        He’s

                                         Veritext Legal Solutions
           212-267-6868                    www.veritext.com                    516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 60 of 120 PageID #: 2037

                                                                             Page 60

       1      got fancy lawyers to do that.

       2                  MR. SCHARF:     But he can’t whisper in my ear today,

       3      Your Honor.

       4                  MR. EHRENBERG:      My counsel may not be thinking

       5      also that under the plan, the secured bank tranche continues

       6      to accrue interest.       So, I’ve been trying to distribute

       7      money to them as quickly as possible.             So, if I had $4-1/2

       8      million to distribute and I couldn’t, then interest will

       9      continue to accrue until the bank group is paid in full.

      10                  THE COURT:     So, as a recovery action, would these

      11      proceeds potentially -- because I’m not going to tie you

      12      down because this wasn’t part of the homework assignment --

      13      but are these proceeds potentially subject to the -- to the

      14      bank’s rights under the plan to --

      15                  MR. EHRENBERG:      Yeah, all of the monies that I’ve

      16      been recovering are being distributed according to the plan.

      17      And so I’ve distributed, I think, over $30 million thus far.

      18      As the Court will recall, the Destra funds are still being

      19      held in trust.    But if I had the funds from this

      20      liquidation, I would immediately distribute the majority of

      21      it, leaving a small amount behind for expenses.             But most

      22      would get distributed to the banks and reduce their debt.

      23                  THE COURT:     What’s the accrual rate to the bank

      24      group under the plan, if you recall?

      25                  MR. EHRENBERG:      It changes, and it has gone down

                                         Veritext Legal Solutions
           212-267-6868                    www.veritext.com                    516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 61 of 120 PageID #: 2038

                                                                            Page 61

       1      over the last two years, with interest rates.            My best

       2      recollection is that it’s currently 5 percent.

       3                   THE COURT:     All right. Thank you, Mr. Ehrenberg.

       4                   MR. EHRENBERG:      Sure.

       5                   THE COURT:     All right.      I want to flip the script

       6      and talk to Ms. Hadden about this question because I’ve

       7      found in my 35 years -- it makes me feel old saying that --

       8      in doing this, and especially the last 13 wonderful years as

       9      a judge, it’s sometimes helpful for the lawyer to know what

      10      the judge is thinking as opposed to what they want to argue.

      11      So, why don’t we talk about what the judge is thinking, and

      12      I’ll let you go back to what you want to argue.

      13                   But, Ms. Hadden, let me flip it to you and ask you

      14      essentially the same question because this does cross the

      15      stream between the sale itself and your client’s request for

      16      a stay pending appeal.        2 River Terrace doesn’t walk, and

      17      talk, and breathe.        And I know the Supreme Court has said

      18      that corporations are people too and have certain rights

      19      incident.     But it’s not -- it is not living in the

      20      apartment.     There’s no flesh human (indiscernible) the

      21      claims as to be their homestead or some other inherent right

      22      of occupancy.

      23                   There is an enormous judgment lien that’s not

      24      getting any smaller. No offense, Mr. (indiscernible), to

      25      your client.     So, why not monetize the asset, hold the net

                                          Veritext Legal Solutions
           212-267-6868                     www.veritext.com                     516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 62 of 120 PageID #: 2039

                                                                          Page 62

       1      proceeds, and you can talk about what net means for some

       2      reasonable period of time, and maybe put some other

       3      conditions on this while you all prosecute the appeal -- at

       4      least to the District Court on whether or not the Court was

       5      wrong in granting summary judgment invested title with the

       6      Trustee.

       7                  MS. HADDEN:    So, although you’re correct, Your

       8      Honor, that my client is a corporation and -- to the extent

       9      that the corporation is a person too, the person who

      10      represents that corporation or that LLC is very attached to

      11      this apartment.    He loves the view, he likes the building.

      12      Although Mr. (indiscernible) may not believe that, it’s

      13      actually true.

      14                  He’s commented on some of the neighbors who have

      15      apartments either above or below.          So, he’s very attached to

      16      the location itself.      And the location itself, while both

      17      Mr. Ehrenberg and Mr. Stanton pointed out that there is some

      18      wear and tear on the apartment just by virtue of its having

      19      been built -- I believe Mr. Stanton said in 2007, and I have

      20      no reason to question that -- so, say, 13-14 years ago --

      21      despite that, he’s very attached to the apartment itself.

      22      And it is a unique asset.

      23                  I mean, obviously, real property does have unique

      24      characteristics and unique fixtures, particularly where it’s

      25      something that’s not, you know, a row house or one of those

                                        Veritext Legal Solutions
           212-267-6868                   www.veritext.com                  516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 63 of 120 PageID #: 2040

                                                                         Page 63

       1      properties where you can have it prefabricated and put

       2      together next to 20 other buildings that look exactly the

       3      same.    This is a unique asset with a unique view, unique

       4      characteristics.    So, for that reason, he’s very opposed to

       5      the idea of monetizing the asset and just having it be a

       6      fight over money.    He’s very invested in the fight over the

       7      location itself.

       8                  It’s certainly true that he hasn’t been inside of

       9      the apartment -- and, again, Mr. (indiscernible) and I would

      10      be on opposite sides of the fence about the reasoning behind

      11      that -- and I’m not trying to get into that at this point at

      12      all.    But he is very interested in the location itself.

      13                  THE COURT:   In the -- in the purposeful choice of

      14      the word invested in this property, in order to either get a

      15      stay pending appeal or prevent the sale of the property --

      16      because the evidence before the Court is this:         This is the

      17      (indiscernible) -- this offer is the only game in town.

      18      There’s no higher offer, there’s no better offer.         The

      19      Debtor’s not come forward, the Defendant’s not come forward,

      20      nobody’s come forward with a better offer.

      21                  And so as you know -- as you all know, the two

      22      bankruptcy are how much and when?         And the how much question

      23      is answered with $4.8 million.        The when is pretty soon, in

      24      terms of what’s before the Court.

      25                  So, is whoever is behind the 2 River Terrace

                                       Veritext Legal Solutions
           212-267-6868                  www.veritext.com                     516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 64 of 120 PageID #: 2041

                                                                            Page 64

       1      entity prepared to pay off the $470,000 judgment and post a

       2      bond in the neighborhood of $5 million to preclude the sale

       3      form going forward?       Because that’s basically what it’s

       4      going to take.

       5                  MS. HADDEN:     I had discussed with him posting a

       6      bond, at least in the judgment amount, and he certainly was

       7      prepared to do that.       I had not discussed with him posting a

       8      bond in the full $5 million amount.            I don’t know that he

       9      has the capacity to do that simply because, as everyone is

      10      aware, so many of his assets have been frozen based on the

      11      criminal case.

      12                  I think if he does have the capacity, it is

      13      something that he would be willing to do because I know that

      14      he does want to try to preserve this asset.            It’s simply a

      15      question of whether or not it’s logistically possible

      16      without running afoul -- afoul of Department of Justice

      17      guidelines.    So, I would have to investigate that to see if

      18      it was possible to post a bond for the entire amount of the

      19      apartment as well as paying off the full judgment.

      20                  MR. NOLAN:     But, Your Honor --

      21                  THE COURT:     Isn’t that really all that’s behind

      22      Door Number Two?    I mean, Door Number One is I approve the

      23      sale, the sale closes, no strings attached, Mr.

      24      (indiscernible) client is paid in full in accordance with

      25      its rights under the State Court judgment.            Closing costs

                                         Veritext Legal Solutions
           212-267-6868                    www.veritext.com                   516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 65 of 120 PageID #: 2042

                                                                              Page 65

       1      are paid, the funds are readily available to the estate.

       2      The appeal goes forward.        As it goes forward, obviously, on

       3      the timing as would be appropriate for the District Court.

       4      That’s their jurisdiction, not mine.            That’s Door Number

       5      One.

       6                   Door Number Two is a substantial bond in the

       7      amount of the sale price plus interest that’s being accrued

       8      on the obligations of the estate under the confirmed plan,

       9      and payment of the judgment in full with Mr. (indiscernible)

      10      client.     That’s Door Number Two.        There is no Door Number

      11      Three.

      12                   MR. SCHARF:    Before Ms. Hadden speaks, Your Honor,

      13      I know I’m not on the motion itself, but I want to just

      14      point out to the Court that the amounts we’re talking about,

      15      even the 470,000, are less than what is actually owed to the

      16      condominium.     The actual payoff amount will be determined at

      17      the time the payment’s ready to be made.              But their share of

      18      poundage fees that need to be paid, their attorneys’ fees

      19      that are accruing under the bylaws, and the lien is both not

      20      only under the judgment but under a recorded common charge

      21      lien with the New York City Register’s Office, which accrues

      22      all amounts unpaid through the date the lien is paid in

      23      full.

      24                   I just want the record to be clear on that.           We’re

      25      using a $470,000 number that is not an accurate payoff

                                         Veritext Legal Solutions
           212-267-6868                    www.veritext.com                     516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 66 of 120 PageID #: 2043

                                                                           Page 66

       1      amount at this time.

       2                  THE COURT:    What is the hand grenade distance from

       3      that number to a more approximately correct number?           Is it

       4      bigger than a breadbox?

       5                  MR. SCHARF:    I have to say that I haven’t computed

       6      it because it just keeps on rolling, so to speak.           I did

       7      that computation for Mr. Nolan.         Mr. Nolan, was that about

       8      three, four months ago, maybe, I had sent you an e-mail?              I

       9      could dig it up while Your Honor continues.

      10                  THE COURT:    All right.      And the intention of the

      11      discussion of a 470 number was for ballpark purposes, not

      12      for, you know, precisely binding your client down.           That’s

      13      generally the number that’s been percolating.

      14                  MR. SCHARF:    I understand.       I just wanted it to be

      15      a little clearer on the record so that we’re not just

      16      accepting that, but with Your Honor’s caveat, I understand.

      17      In the meantime, I’ll -- I will go on mute and see if I can

      18      try to get a better sense of where it stands today.

      19                  THE COURT:    All right.      Very well.   Thank you.

      20                  MR. SCHARF:    Thank you.

      21                  MS. HADDEN:    In the meantime, I’ve reached out to

      22      my client as well to see if I can confirm his ability to

      23      meet those parameters.      I realize his concern, of course,

      24      is, say, with door number one as Your Honor described it,

      25      the Court approves the sale, the sale goes through, the

                                        Veritext Legal Solutions
           212-267-6868                   www.veritext.com                   516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 67 of 120 PageID #: 2044

                                                                       Page 67

       1      apartment doesn’t leave obviously because it’s a fixed set

       2      of real estate but it goes to another owner and is no longer

       3      in the picture and no longer recoverable by any means to the

       4      LLC, and then the district court sees our viewpoint, the

       5      angels sing and comes down with a judgment saying, no, this

       6      never -- this property never should have gone over to the

       7      Trustee, it still belongs to the LLC, that leaves us in a

       8      situation where it’s really, from my client’s perspective,

       9      impossible for the LLC to be made whole.

      10                  The only thing that the LLC would be looking at at

      11      that point would be recovering a sum of money lower than

      12      what it paid for the apartment and not having the apartment,

      13      and that’s the reason, of course, for us seeking the stay.

      14                  THE COURT:   I’m not going to be determining that

      15      this particular property is so unique that it should for

      16      that reason alone be subject to a stay pending appeal.       As

      17      much as an individual who may or may not be an owner or

      18      controlled purchaser of 2 River Terrance might feel strongly

      19      about this apartment, it is not so unique, so unusual, so

      20      vested with having lived in, raised family, and things of

      21      that nature, that I’m going to find it to be so unique that

      22      for that reason alone either the sale motion should be

      23      denied or a stay pending appeal should be granted.

      24                  So, again, that was door number three.     There is

      25      no door number three.     It’s either sold and (indiscernible)

                                       Veritext Legal Solutions
           212-267-6868                  www.veritext.com                 516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 68 of 120 PageID #: 2045

                                                                          Page 68

       1      fighting over the proceedings during -- unless the District

       2      Court stays it first, which is always an option, or the

       3      judgment Debtor pays the -- pay the judgment lien that’s

       4      current and threatening the property with the sheriff’s

       5      sale, posts a substantial bond in the $5 million range, to

       6      secure a stay pending appeal, and then we’d have to address

       7      what happens with the ongoing accruing monthly charges that

       8      right now the liquidated trust is paying.

       9                  MS. HADDEN:    All right.      I guess my response to

      10      the ongoing charges would simply be that the liquidating

      11      Trustee chose to take on a property that has ongoing

      12      charges, that it was well aware were in existence and were

      13      in fact part of an accruing judgment, so it’s not like it’s

      14      been a mystery to any of the parties involved that those

      15      continuing charges were something that would be a factor,

      16      and if, for example, the Trustee had listed the property and

      17      was still awaiting a buyer, he would still be paying those

      18      charges because he chose to take on this particular asset as

      19      opposed to an asset that doesn’t have those particular forms

      20      of liabilities, and I think that’s one of the reasons why

      21      the Trustee is trying to move as swiftly as possible, you

      22      know, not giving the apartment away but also not necessarily

      23      taking a route that would look for the highest price but a

      24      route that would look for the best price he can get quickly.

      25                  THE COURT:    All right.      Thank you.

                                        Veritext Legal Solutions
           212-267-6868                   www.veritext.com                  516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 69 of 120 PageID #: 2046

                                                                           Page 69

       1                   MAN 1:   The Trustee didn’t choose to take on a

       2      property with (indiscernible).         The Trustee chose to recover

       3      an asset that had been fraudulently transferred to 12JK

       4      using estate money that was taken out of the estate.           So,

       5      we’re not here because the Trustee chose to go over a

       6      property with (indiscernible).         The (indiscernible) was

       7      created by Ms. Hadden’s client.

       8                   THE COURT:   Because I’ve crossed streams into the

       9      stay pending appeal now, Mr. Nolan, do you want to address

      10      that aspect?     And again (indiscernible) many of you -- many

      11      attorneys have argued (indiscernible) many times in 13 years

      12      now.   In my ongoing interest, and not being cryptic, Mr.

      13      Nolan, since the stay pending issue was delegated to you

      14      (indiscernible) work, do you want to address the issues that

      15      the Court has raised on them?

      16                   MR. PITTINSKY:    Your Honor, if I could just

      17      quickly chime in, I would say that the amount owed to the

      18      condominium is closer north of 500,000 at this point.            I

      19      found in an e-mail 470 back about a year ago, and under New

      20      York law, that judgment is running 9 percent per year,

      21      probably the best rate of return that exists right now as

      22      things go, and of course we have the actual lien itself.

      23      So, I would say, as you say grenade guess, at least 500,000.

      24                   THE COURT:   All right.      Thank you.   All right.

      25      Mr. Nolan?

                                        Veritext Legal Solutions
           212-267-6868                   www.veritext.com                   516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 70 of 120 PageID #: 2047

                                                                                 Page 70

       1                   MR. NOLAN:   Yes, Your Honor.           I set forth in our

       2      papers, Your Honor, that to stay a judgment pending appeal

       3      is only granted in limited circumstances.               It’s the

       4      exception.     It’s not the rule.      In Re: Paolo Gucci set forth

       5      that ruling.

       6                   And it’s based on four elements that the Court

       7      should consider.     And the law in New York and the federal

       8      rule -- and the federal rule is very clear that the moving

       9      party, since it’s an exception, has to satisfactorily

      10      evidence all four factors to the Court.               That’s In Re: Taub

      11      (2010), Bankruptcy Lexis 3458 (E.D.N.Y. 2010).

      12                   And my papers, opposition papers, acknowledged

      13      that Mr. Parmar’s argument with respect to staying the

      14      appeal is probably all in the one single bucket that he will

      15      be harmed.

      16                   But before I address that element, I think we have

      17      shown to the Court that three of the elements are

      18      unequivocally, or at least the evidence shows, that they’re

      19      clearly on the Trustee’s side of the ledger.

      20                   Whether a party will suffer substantial injury if

      21      the stay is issued, Mr. Parmar’s opinion was it’s just the

      22      Trustee.     He’s caused this problem.        That’s not an accurate

      23      statement.

      24                   There is the Trustee, the creditors of the estate,

      25      the homeowner’s association who has been a bank for three

                                        Veritext Legal Solutions
           212-267-6868                   www.veritext.com                         516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 71 of 120 PageID #: 2048

                                                                             Page 71

       1      years carrying this debt.      There’s more parties involved

       2      than just the Trustee.

       3                  The third element, whether the movant has

       4      demonstrated a substantial possibility of success on appeal.

       5      I’ve submitted case law to the Court that that is the most

       6      significant factor of the four factors.             It’s not whether

       7      the movant will suffer irreparable -- or suffer injury, and

       8      I don’t see any issue that has been raised in appeal that is

       9      different than the issue that was presented before this

      10      Court.

      11                  These are not complicated issues.           It goes to the

      12      Court’s function as the gatekeeper.          The circuit authorities

      13      are very clear.    It’s not lower court authority but the

      14      circuit authorities in the U.S. Supreme Court are very clear

      15      on what a judge should consider, that it must be admissible

      16      evidence.    So, I believe, Your Honor, that the -- Mr. Parmar

      17      has not carried his burden as to the third element either.

      18                  And then the fourth element, Your Honor, is a

      19      public interest served in granting a stay of the adversary

      20      proceeding before Your Honor?        Unequivocally, I don’t think

      21      it has been.    I think the Court is laboring with the

      22      challenge to keep the homeowner’s association and Mr.

      23      Pittinsky -- their interests addressed.             They’re also a

      24      party in interest even though they’re not a party to this

      25      lawsuit.    They have initiated state court legal proceedings.

                                       Veritext Legal Solutions
           212-267-6868                  www.veritext.com                      516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 72 of 120 PageID #: 2049

                                                                               Page 72

       1      I set forth authority to the Court that it is in the public

       2      interest of the Court to expedite and to efficiently resolve

       3      litigation.    The Trustee’s estate is also a factor that

       4      falls into the public interest, Your Honor.

       5                  The expeditious and efficient handling of

       6      bankruptcy matters and distribution to the trust, those are

       7      also matters that are worthy of being satisfied under the

       8      public interest element.

       9                  We set forth three specifically public interests

      10      that are served in denying this appeal.            I think the second,

      11      third, and fourth elements outlined in In Re: Taub warrant

      12      against granting the motion.

      13                  And then we come to the issue which Ms. Hadden has

      14      raised, whether the movant will suffer injury, yeah, that’s

      15      a -- I won’t sugarcoat it.     That is an issue.         In my

      16      experience, when a judgment goes against me, most clients

      17      will have to have a tough determination, decision if they’re

      18      going to appeal it, and if they’re going to appeal it, you

      19      better stay the underlying proceedings because the law is

      20      that until that decision is overruled, the decision of the

      21      underlying court is the decision.

      22                  And in this case, they waited until after the

      23      liquidating Trustee marketed, sold the property.            It’s a

      24      number of months later.    We’re at the end of the road here.

      25      We have a willing buyer, $4.8 million all cash.            It’s a

                                      Veritext Legal Solutions
           212-267-6868                 www.veritext.com                         516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 73 of 120 PageID #: 2050

                                                                           Page 73

       1      dream come true to get an all cash offer.           It’s not the

       2      commonplace, and so yes, we’re in a precarious position

       3      right now, Your Honor, but the Trustee would submit it’s not

       4      because of the Trustee moving this case along and selling

       5      the property.    It’s because the concept to fight this sale

       6      came into place, and that raised the issue of the bond and

       7      the appeal and probably is making Mr. Parmar make a decision

       8      now in June of 2021 that he probably didn’t want to decide

       9      back in February of 2021.

      10                  And just like I tell my kids, you know, when you

      11      have a cavity and you don’t deal with it, it doesn’t get

      12      better with time.    You know, you need to deal with the issue

      13      then and there, and I would submit to the Court on this

      14      element of whether the movant will suffer injury, that

      15      injury has been hanging over the defendant and Mr. Parmar

      16      for quite a long time.     The sheriff’s sale was lurking in

      17      the background at the time I got involved, and I had the

      18      pleasure of talking to Mr. Pittinsky at the time who told me

      19      that, you know, we’re owed a lot of money and this place is

      20      going to be sold.

      21                  And then for the Trustee, we were playing defense

      22      trying to, you know, move this case along and stop the

      23      sheriff’s sale so we could get the highest and best price or

      24      at least get an adjudication of the merits.

      25                  So, in sum, Your Honor, I would submit that the

                                       Veritext Legal Solutions
           212-267-6868                  www.veritext.com                    516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 74 of 120 PageID #: 2051

                                                                          Page 74

       1      harm that the movant will suffer is created based on what

       2      Mr. Parmar and the defendant has done by not paying for

       3      three years’ worth of upkeep.         He essentially took the

       4      position of self-help that he wasn’t going to pay.          It put

       5      this asset, $5.6 million asset of the estate, in jeopardy

       6      because that’s what the estate paid for it, and justice is

       7      not served by allowing the stay of this appeal.

       8                  THE COURT:    Thank you, Mr. Nolan.      Anything

       9      further, Ms. Hadden?

      10                  MS. HADDEN:    Just very briefly, Your Honor.       I

      11      think I did address all of the four factors in my papers, so

      12      I won’t go over them in exhaustive detail, but since they

      13      were just raised by Mr. Nolan, just very briefly, of course

      14      there’s the question of irreparable harm to the movant,

      15      which as Mr. Nolan and I disagree on that particular aspect,

      16      I (indiscernible) disagree on all four factors.          That’s why

      17      we’re on opposing sides, sort of our jobs.

      18                  THE COURT:    Well, it could be the other way

      19      around.

      20                  MS. HADDEN:    It could be.

      21                  THE COURT:    (indiscernible) opposing sides because

      22      you disagree.     You disagree because you’re on opposing

      23      sides.

      24                  MS. HADDEN:    Yes.    We disagree because we’re on

      25      opposing sides.     In my particular case, I of course believe

                                        Veritext Legal Solutions
           212-267-6868                   www.veritext.com                    516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 75 of 120 PageID #: 2052

                                                                            Page 75

       1      that my side is correct and that my client will in fact

       2      suffer an irreparable harm if this asset is sold to anyone,

       3      because under Section 363M, once it’s sold, there’s no way

       4      of in any way, shape, or form appealing that process or

       5      retrieving the property.

       6                  As to -- and actually, I just want to very briefly

       7      address the sheriff’s sale.         I realize that both --

       8                  THE COURT:     Yeah, if you (indiscernible) on that,

       9      because what makes -- what also makes that argument

      10      difficult is this property has been facing a foreclosure

      11      sheriff’s sale for let’s call it quite some time, but the

      12      judgment that’s before the Court in favor of the condominium

      13      board is from September 2019, so 2 River Terrace has been in

      14      the process of losing this property for a year and a half

      15      and has essentially done nothing to protect it.

      16                  MS. HADDEN:     So -- and that’s where I want to

      17      somewhat disagree.       We haven’t done -- for lack of a better

      18      way of phrasing it, we haven’t done as much in the

      19      bankruptcy in order to protect it because it was only in

      20      2020 that the apartment became from the LLC’s issue -- from

      21      the LLC’s perspective at issue in the bankruptcy.            That was

      22      when the adversary proceeding was commenced and that was

      23      when we began defending that proceeding.

      24                  As to the state court judgment and the sheriff’s

      25      sale, each time that a sheriff’s sale has been scheduled,

                                         Veritext Legal Solutions
           212-267-6868                    www.veritext.com                   516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 76 of 120 PageID #: 2053

                                                                       Page 76

       1      we’ve reached out to try to oppose that, attempt to deal

       2      with that, have it stayed, have it put off, have it

       3      canceled, and there are a number of different routes that

       4      that took place.    I wasn’t involved in it as much as my

       5      partner was, Mr. Parlatore, primarily because one of the

       6      issues was the fact that at that point the Department of

       7      Justice still had the apartment as a defendant in the

       8      (indiscernible) proceeding and also listed as a potential

       9      asset in the forfeiture allegation in the criminal case.

      10                  So, we had multiple different sharks circling, so

      11      to speak, and basically we’re heading off each one as it

      12      came.   We had also filed a state court proceeding.

      13      Essentially Mr. -- and I don’t want to get, you know, too

      14      far into that whole argument with Mr. -- with Mr.

      15      Pittinsky’s client and that sort of side issue, but

      16      essentially my client’s claim has been that once Your Honor

      17      issued the order back in I believe it was June of 2018 -- I

      18      may very well have that date wrong, but once Your Honor

      19      issued the order that was essentially attempting to freeze

      20      in place a number of assets owned by Parmar Entities

      21      including this particular apartment, the building barred Mr.

      22      Parmar from access to the apartment.

      23                  And that -- I realize -- to be clear, I can see

      24      Mr. Pittinsky breathing deeply and sitting back in his

      25      chair, and Mr. Pittinsky, I understand that your client says

                                      Veritext Legal Solutions
           212-267-6868                 www.veritext.com                  516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 77 of 120 PageID #: 2054

                                                                        Page 77

       1      that that’s not the case.       I’m not in any way, shape, or

       2      form arguing the facts of that particular side issue at the

       3      moment.     I’m simply trying to, you know, bring it to Your

       4      Honor’s attention that when the Court says that we’ve done

       5      nothing, one of the reasons that that judgment has built up

       6      to where it has is because it was Mr. Parmar’s position that

       7      he was being deprived of the use and enjoyment of his

       8      property.

       9                   And for that reason, he filed a judge -- a

      10      proceeding in state court after I had become involved.          I

      11      had at the time spoken with Mr. Pittinsky and we agreed to

      12      essentially hold it in abeyance, put off him needing to do

      13      an answer or needing to do any legal work on it,

      14      essentially, because right around that same time the

      15      adversary proceeding was taking place and Your Honor had

      16      become involved, Mr. Nolan was involved, and there were

      17      essentially two separate proceedings going on at the same

      18      time.

      19                   So, Mr. Pittinsky and I had agreed to hold that in

      20      abeyance while we dealt with this, because if, for example,

      21      what happened happened and Your Honor transferred the

      22      apartment to Mr. Ehrenberg, it would have been a tremendous

      23      waste of time and money for both myself and Mr. Pittinsky

      24      (indiscernible).

      25                   THE COURT:   (indiscernible) is a facially judgment

                                        Veritext Legal Solutions
           212-267-6868                   www.veritext.com                516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 78 of 120 PageID #: 2055

                                                                           Page 78

       1      of a New York state court determining as of September 6,

       2      2019 (indiscernible) some $200,000 owed to the condominium

       3      (indiscernible).

       4                    MS. HADDEN:    Yes.

       5                    THE COURT:    So, whatever was in the who shot John

       6      arena in 2018 and most of 2019 is kind of irrelevant from

       7      this Court’s vantagepoint because there’s a facially valid

       8      judgment.      No -- there’s -- no court has set it aside.

       9      There had been voluntary suspension of collection efforts.

      10      So, while y’all may disagree about who shot John, nothing

      11      was done in terms of paying the common charges that arose

      12      prior to entry of that judgment, because they weren’t paid.

      13      They haven’t been paid since.           The judgment hasn’t been paid

      14      since.      And it sounds that the essence of your argument is

      15      that once -- I’ll use Mr. Parmar only because you’re using

      16      Mr. Parmar -- once Mr. Parmar realized that his property

      17      might not be swept up in ancillary litigation involving the

      18      U.S. Department of Justice, then he got real interested in

      19      it and got very engaged in the fight here in the adversary

      20      proceeding on the fraudulent transfer.

      21                     That’s not a very compelling argument for

      22      irreparable injury.

      23                    MS. HADDEN:    The only -- where I would take issue

      24      with Your Honor’s description of that is that he only became

      25      interested in it --

                                          Veritext Legal Solutions
           212-267-6868                     www.veritext.com                 516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 79 of 120 PageID #: 2056

                                                                            Page 79

       1                   THE COURT:    He only became real interested.

       2                   MS. HADDEN:    All right.      So -- and that’s where I

       3      disagree.     It’s not that he wasn’t real interested in it

       4      before.     It was that he was protesting on multiple fronts,

       5      and as he was dealing with each front, we were all under the

       6      impression, accurate or inaccurate, that the apartment was

       7      essentially frozen in place by the fact that the Department

       8      of Justice was attacking it from two sides.            There was a

       9      bankruptcy court ruling that also attached it.            Essentially

      10      it was -- it had the state court judgment.            It had things

      11      going at it from all different directions and it seemed to

      12      be frozen in place.

      13                   So, it wasn’t that he wasn’t real interested in it

      14      or that the LLC wasn’t real interested in it or that the LLC

      15      had abandoned it.     It was simply that it appeared -- and I’m

      16      trying to think of the best way to describe this, but as if

      17      everyone -- if I have multiple different people standing

      18      around this pen and they’re all pulling on it from opposite

      19      directions, the pen isn’t really going to go every --

      20      anywhere, because everybody’s exerting equal force on it.

      21                   That’s essentially the way that the LLC was

      22      viewing this particular apartment, was that it was frozen in

      23      place by the number of different parties attempting to get

      24      it, and each of those different parties we were interacting

      25      with and opposing, but it did appear that it was almost

                                         Veritext Legal Solutions
           212-267-6868                    www.veritext.com                   516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 80 of 120 PageID #: 2057

                                                                             Page 80

       1      stayed for lack of a better term by virtue of the number of

       2      different parties trying to get a piece.

       3                   So, I would take issue with the Court’s

       4      perspective that he only became interested later on.             It’s -

       5      - it may very well appear that way from your vantagepoint,

       6      and I fully understand that.        I’m just trying to give some

       7      backstory.     Whether it’s a backstory that you find

       8      satisfying or not, it is a backstory that’s there, so.

       9                   THE COURT:   Fair enough.       And (indiscernible) on

      10      the stay?     Anything further on the stay motion?

      11                   MR. PITTINSKY:    Would you permit myself, quickly,

      12      as an interested party just to opine on the stay motion?

      13      The condominium had an interest with respect to who owns the

      14      unit and settling that issue, and I can be very brief.

      15                   From the board’s perspective, they want a unit

      16      owner that is known, clear, and is going to comply with the

      17      obligations a unit owner has under the bylaws.             The status

      18      of this unit now, although in Mr. Ehrenberg’s ownership as a

      19      liquidating Trustee, is still to a certain extent inchoate

      20      and that is detrimental and prejudicial --

      21                   THE COURT:   I’m sorry.      Did you say inchoate?

      22                   MR. PITTINSKY:    Yes, incomplete, uncertain, and as

      23      a result, that gives concern to the board.             Who’s permitted

      24      to enter?     Who’s not permitted to enter?          Who’s responsible

      25      for obligations?

                                        Veritext Legal Solutions
           212-267-6868                   www.veritext.com                     516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 81 of 120 PageID #: 2058

                                                                              Page 81

       1                   And I understand Mr. Ehrenberg is under an

       2      ownership by virtue of the order, but you’ve got claims by

       3      Ms. Hadden’s client as well.        We want just settlement and

       4      resolution of ownership once and for all, and for that

       5      reason we are against a stay, prefer that the unit get sold

       6      into an owner that’s going to treat it as their home, not

       7      Airbnb it as Ms. Hadden’s clients were doing when they owned

       8      it, actually will live in the unit and take care of it in a

       9      proper course.

      10                   As far as Ms. Hadden’s statement that somehow they

      11      did anything with respect to this unit and during the

      12      supreme court, that is just not true.            Her partner in charge

      13      was notified of the state court action.              They did not

      14      appear.     They did not oppose it.       And in fact, only after

      15      this bankruptcy did they bring this action claiming they

      16      were denied access by Mr. Parmar.          They sought a stay of the

      17      sheriff’s sale, which the Court rejected for improper

      18      filing, and the stay has never been sought.

      19                   There’s been no action by her client with respect

      20      to preserving this asset.       And I don’t want to get into the

      21      facts, but just for the record, Ms. Hadden’s statement that

      22      anyone was ever denied access is just factually false.                 And

      23      on that note, I think I have said more than enough, Judge.

      24                   THE COURT:   All right.      Thank you.      All right.

      25      And here’s what I’m going to do.          I’m going to have you all

                                        Veritext Legal Solutions
           212-267-6868                   www.veritext.com                        516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 82 of 120 PageID #: 2059

                                                                                Page 82

       1      stay in the hearing.      I’ve got this -- I’ve got the issues.

       2      I’m going to try to give you all the ruling here in about

       3      the next 15 or 20 minutes.       So, please stay in the Zoom

       4      hearing.    I’m going to exit temporarily, but I’ll be back in

       5      about 15 minutes, and if I have a ruling for you I will tell

       6      you that I do and what it is.         If I can’t rule on it today,

       7      then I’ll let you know that as well.

       8                  All right?    So, please stay in the Zoom hearing.

       9      Please feel free to turn your microphones and cameras off,

      10      and then we’ll notify you when I’m back.             Thank you.

      11                  MR. NOLAN:    Thank you, Your Honor.

      12                  MS. HADDEN:    Thank you, Your Honor.

      13                  MR. PITTINSKY:     Thank you, Judge.

      14                  (Recess)

      15                  THE COURT:    All right.      This is Judge Trust.          I’m

      16      going to ask that the parties will now return into the

      17      hearing or at least turn your cameras back on.             Please leave

      18      your microphones muted.      Can you all hear me okay?            Thumbs

      19      up?

      20                  All right.    I am prepared -- the Court is prepared

      21      to rule on the two pending motions.           One is the main case

      22      motion to sell the 2 River Terrace, Apartment 12J.                The

      23      other is the motion for a stay pending appeal.

      24                  I’ll first take the sale motion filed in the main

      25      case.   The Court credits the testimony of Mr. Stanton and

                                        Veritext Legal Solutions
           212-267-6868                   www.veritext.com                        516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 83 of 120 PageID #: 2060

                                                                          Page 83

       1      Mr. Ehrenberg in support of the sale of that apartment, that

       2      12J unit, for $4.8 million all cash with 10 percent of that

       3      amount being $480,000 being deposited to secure the sale.

       4                  The Court notes based upon the testimony that this

       5      is the highest and best offer for the property during the

       6      marketing period by the liquidating Trustee.          There has been

       7      no higher or better offer either during the marketing period

       8      or since the Trustee accepted his contract and continued to

       9      market the property.     No one has come forward with a higher

      10      or better offer.     There’s no evidence in the record from the

      11      objecting party to River Terrace that there is a higher or

      12      better offer available.     There was no evidence in the record

      13      that the process by which the unit was offered for sale or

      14      generated this contract was anything other than an open,

      15      fair, and arm’s-length process which resulted in this

      16      contract of sale being proposed and being accepted.

      17                  The condo unit has been properly marketed.        It was

      18      an adequate and fair process and it’s a proper exercise by

      19      the liquidating trust (indiscernible) to accept this

      20      contract and consistent with his obligations under the

      21      confirmed plan of reorganization to ask that the Court

      22      approve it, and the Court does approve it.          The motion is

      23      therefore granted.

      24                  With respect to the request for stay pending

      25      appeal, that motion is denied for the following reasons.            As

                                       Veritext Legal Solutions
           212-267-6868                  www.veritext.com                   516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 84 of 120 PageID #: 2061

                                                                          Page 84

       1      the parties are aware and have briefed, there are four

       2      primary criteria that the Court is to consider in granting

       3      or denying the motion for a stay pending appeal.       And as the

       4      parties are aware by virtue of my ruling made earlier today,

       5      the judgment vesting title to 2 River Terrace, the

       6      liquidating Trustee, is now a final judgment, so the Court

       7      is treating this as a request for a stay pending appeal of a

       8      final judgment in accordance with the bankruptcy rules.

       9                  The criteria, and I’ll go through them one at a

      10      time rather than state all four at the top, the first being

      11      that the movant, here 2 River Terrace, now the former owner

      12      of the unit, have demonstrated it will suffer irreparable

      13      injury absent a stay.    The Court notes that this element was

      14      not satisfied.

      15                  First, there’s no evidence in the record from the

      16      movant, 2 River Terrance.     There’s just no evidence in the

      17      record at all as to how, why it might suffer any injury,

      18      much less irreparable injury.       There’s no supporting

      19      affidavit from Mr. Parmar or anyone else on behalf of 2

      20      River Terrace.    So, while the Court has before it arguments

      21      of counsel, while eloquent, they’re not supported by any

      22      evidence from the movant on the motion for a stay.

      23                  With respect, though, further to the irreparable

      24      injury element, the record before the Court is that no one

      25      has been living in this unit for what I’ll define as quite

                                      Veritext Legal Solutions
           212-267-6868                 www.veritext.com                    516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 85 of 120 PageID #: 2062

                                                                       Page 85

       1      some time, whether it’s two years or three years.       It is

       2      quite some time in the life of this unit.

       3                  While the movant defendant has argued that, well,

       4      there was some period of time during which we were not

       5      allowed into the unit, and that is controverted by the condo

       6      board, there was no evidence before the Court that in fact

       7      access to the unit was denied.

       8                  What’s clear on the record is that for a

       9      substantial period of time, three years or longer, the prior

      10      owner of the unit failed to pay what are in relative terms

      11      modest carrying costs for the unit, maintenance, taxes, and

      12      electricity charges that resulted in a substantial judgment

      13      being entered in favor of the condo board in September of

      14      2019.

      15                  Those monthly charges were not paid before

      16      September of 2019 and were not paid after 2019.      And so, to

      17      argue that the movant has a -- will suffer substantial

      18      injury if the property is allowed to be sold by the bankrupt

      19      -- by the liquidating Trustee somewhat misses the mark,

      20      because this property has been in jeopardy of being sold by

      21      the condominium board under a valid on-its-face state court

      22      judgment for well over a year and a half, and the reason

      23      that the prior owner was in that jeopardy was because it

      24      failed to pay what were relatively modest -- in relation to

      25      the value of the unit relatively modest monthly carrying

                                      Veritext Legal Solutions
           212-267-6868                 www.veritext.com                  516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 86 of 120 PageID #: 2063

                                                                       Page 86

       1      charges.

       2                    The argument essentially that, well, Judge, we

       3      didn’t pay those because we weren’t sure who we might lose

       4      the unit to, we might have lost it to a sheriff’s sale for

       5      the condo board, we might have lost it to the Department of

       6      Justice incident, or ancillary to a criminal prosecution or

       7      investigation, and we might have lost it to the bankruptcy

       8      estate because there’s been a -- in effect a seizure

       9      (indiscernible) the property in effect now for over two

      10      years, that really is contrary to demonstrating irreparable

      11      injury through the loss of the property were a stay not --

      12      were not granted, now the property is allowed to be sold.

      13                    With respect to the second element, whether or not

      14      the liquidating Trustee, the plaintiff in the adversary

      15      proceeding, would suffer substantial injury if a stay were

      16      to be issued, the liquidating Trustee is also facing the

      17      potential sheriff’s sale of this unit by the condominium

      18      board.      That judgment remains outstanding and unpaid and

      19      there’s no stay in effect of that judgment being executed

      20      other than voluntary agreements not to proceed that it

      21      agreed to from time to time between the condo board and the

      22      liquidating Trustee.

      23                    The liquidating Trustee has been incurring and

      24      paying now on a current basis since March of this year

      25      approximately $7,500 per month of carrying charges on the

                                        Veritext Legal Solutions
           212-267-6868                   www.veritext.com                516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 87 of 120 PageID #: 2064

                                                                       Page 87

       1      condominium board.     Every month that those payments are

       2      made, it prejudices the creditors of the bankruptcy estate

       3      because that is money that the creditors can then not

       4      recover and enjoy in accordance with the confirmed plan of

       5      reorganization.

       6                   Were the property not allowed to be sold now by a

       7      stay being granted, the liquidating Trustee would continue

       8      to incur and need to pay those monthly charges, again as

       9      well as facing the potential loss to a sheriff’s sale under

      10      the state court judgment.

      11                   With respect to the demonstration of a substantial

      12      possibility of success on appeal, the Court agrees with the

      13      liquidating Trustee that that is the most significant

      14      factor.     I will not go back into the extensive ruling that

      15      the Court made in granting the summary judgment.       That

      16      stands on the record of this adversary proceeding.

      17                   There’s been no demonstration, though, to this

      18      Court’s satisfaction that clear error was made or

      19      substantial error was made by this Court in either its

      20      factual determinations as far as those facts as to which no

      21      material issue of fact existed or as to its application of

      22      the prevailing law to the undisputed material facts.

      23                   Finally, with respect to the public interest, that

      24      does not favor granting a stay pending appeal.      As the

      25      parties are aware and as the Court’s bench ruling on

                                       Veritext Legal Solutions
           212-267-6868                  www.veritext.com                   516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 88 of 120 PageID #: 2065

                                                                        Page 88

       1      granting the -- what was previously the partial summary

       2      judgment would evidence, the very existence of 2 River

       3      Terrance and its obtaining title to this property was the

       4      result of a substantial fraudulent transfer made by one or

       5      more of the Debtors.

       6                   That 2 River Terrance didn’t pay for this

       7      property, never did, hasn’t been by it, didn’t put the money

       8      down for it, and now for some three years or so hasn’t even

       9      been paying the monthly carrying charges, those type of

      10      facts do not weigh in favor of granting a stay because of

      11      the nature of the public interests involved.        That’s without

      12      considering the impact that the stay on that element might

      13      have on the creditors of the estate, again who will not be

      14      paid from the proceeds of this sale if the sale were not

      15      allowed to go forward.

      16                   While the motion for stay is being denied, the

      17      Court thought it would be helpful to also address were a

      18      stay to have been granted what bond conditions would be

      19      imposed by the Court in the event that this matter is taken

      20      the district court and should the district court have a

      21      different view on the Court’s ruling, which is certainly

      22      fine and appropriate.     The Court believes it would be

      23      helpful to inform the parties as to what the Court would

      24      consider to be an appropriate bond for a stay pending

      25      appeal.     I discussed these in part during the colloquy with

                                       Veritext Legal Solutions
           212-267-6868                  www.veritext.com                 516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 89 of 120 PageID #: 2066

                                                                          Page 89

       1      the parties, but I’ll memorialize it as part of the Court’s

       2      ruling.

       3                   The first condition in a stay pending appeal would

       4      be the payment -- immediate payment of the state court

       5      judgment which threatens the ownership of the property now

       6      in the liquidating Trustee’s estate.          That judgment, whether

       7      it’s 470,000 or $500,000, the precise amount can be readily

       8      calculated by the condominium board and notice of that

       9      amount provided to the parties at interest.          But the first

      10      (indiscernible) stay pending appeal was that judgment has to

      11      be paid in full, period, full stop within 14 days.

      12                   Part two of the stay pending appeal conditions

      13      would be that a $5 million bond would need to be posted.

      14      The sale price is $4.8 million.        We all know that.    That’s

      15      clear from the record.

      16                   Were a stay to be granted, it would be for a

      17      period of one year to allow the appeal to move forward

      18      before the district court.      The $5 million figure is then

      19      the $4.8 million sale price plus a five percent interest

      20      factor for the period of one year that the stay would remain

      21      in effect.

      22                   The Court recognizes that that may approximate the

      23      amount that creditors are being delayed from receiving under

      24      the confirmed plan.     It’s also a factor of the amount of

      25      continuing charges that the liquidating Trustee would have

                                       Veritext Legal Solutions
           212-267-6868                  www.veritext.com                   516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 90 of 120 PageID #: 2067

                                                                         Page 90

       1      to be paid of the approximate $7,500 a month while the

       2      property was not being sold.       So, then condition two would

       3      be a $5 million bond posted that would have to be posted

       4      within 14 days fully in cash or fully (indiscernible).

       5                  The third aspect of any stay pending appeal is

       6      that that stay would remain in effect for a period of one

       7      year and at the end of the one year period.         The Court would

       8      revisit the bond amount were the appeal not determined that

       9      one year period to determine whether or not those two bond

      10      conditions remained adequate to protect the estate’s

      11      interest.

      12                  Theoretically, condition one wouldn’t moot it out,

      13      because the state court judgment would have been fully paid

      14      and the Court would then need to determine whether or not

      15      the $5 million bond remains adequate.

      16                  But again, those are the conditions under which

      17      the Court would have imposed a bond were it to have granted

      18      the motion for a stay pending appeal, but again, the motion

      19      for the reasons set out on the record have been denied.

      20                  I’m going to direct that the liquidating Trustee

      21      submit both an order approving the sale motion in the main

      22      case as well as a final judgment in the adversary proceeding

      23      consistent with my ruling earlier today and a proposed form

      24      of order denying the stay pending appeal.

      25                  All right.   Any other issues for housekeeping

                                       Veritext Legal Solutions
           212-267-6868                  www.veritext.com                  516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 91 of 120 PageID #: 2068

                                                                               Page 91

       1      purposes that the parties wish to address?               And let me

       2      advise Ms. Hadden, it may be a couple -- few days before an

       3      order is entered on the denial of the stay pending appeal

       4      and the procedural order severing out the other claims in

       5      the adversary proceeding.

       6                  I am noting on the record that the Court has now

       7      fully ruled on both the finality of the judgment vesting

       8      title in the bankruptcy Trustee, the plan Trustee, and the

       9      denial of the stay pending appeal.           To the extent that your

      10      client wishes to seek district court review, you can

      11      certainly report to the district court, but the Court made

      12      the ruling on the record.       The calendar is so ordered with

      13      the Court’s ruling today so that your client is not

      14      inhibited by the delay of a couple or few days in seeking

      15      district court review of this Court’s order should 2 River

      16      Terrance wish to (indiscernible).          I did want that to be

      17      part of the record as well.

      18                  MS. HADDEN:    Thank you, Your Honor.           That was

      19      actually the one housekeeping question that I was going to

      20      raise, was whether or not the Court would require us to wait

      21      until the written decision was issued.               So, thank you, I

      22      appreciate that.

      23                  THE COURT:    I do not (indiscernible) a report to

      24      the district court that the ruling was rendered fully on the

      25      record this afternoon.

                                        Veritext Legal Solutions
           212-267-6868                   www.veritext.com                          516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 92 of 120 PageID #: 2069

                                                                              Page 92

       1                   MS. HADDEN:    Thank you.

       2                   MR. SCHARF:    Your Honor, Ilan Scharf for the

       3      liquidating Trustee.       Just in terms of housekeeping and

       4      understanding the kind of order we’re going to submit, we

       5      respect the decision that renders this part of the complaint

       6      a final judgment.     I believe Your Honor had said we’re going

       7      to get a separate adversary proceeding number for the -- is

       8      that going to be for the new claims?            Or sorry, for the

       9      claims that are severed out or the claim that’s being

      10      finalized?

      11                   THE COURT:    The judgment that has now been

      12      rendered final will remain under the original adversary

      13      number.     That’s just easier for a number of administrative

      14      and (indiscernible) issues.         The unresolved claim would be

      15      severed into a new adversary proceeding.              So, the judgment

      16      that you all need to submit is simply a final judgment on

      17      the relief that was already granted in favor of the

      18      liquidating Trustee.

      19                   The Court will enter its own procedural order

      20      severing the remaining (indiscernible).

      21                   MR. SCHARF:    Okay.    Will the Court’s procedural

      22      order dictate, you know, that the pleadings don’t need to be

      23      refiled or just to the extent, you know, answers don’t need

      24      to be refiled, things like that?

      25                   THE COURT:    It’s fine.      I mean, if you all want to

                                         Veritext Legal Solutions
           212-267-6868                    www.veritext.com                     516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 93 of 120 PageID #: 2070

                                                                             Page 93

       1      submit a proposed form of severance order, that’s certainly

       2      fine, but the contemplation of the Court is that everything

       3      as it existed at 2:00 this afternoon in that adversary

       4      proceeding that had not yet been resolved is moving over

       5      into a new adversary proceeding by number only but nothing

       6      else is changed.

       7                   MR. SCHARF:     Thank you, Your Honor.

       8                   THE COURT:     And then on the order denying the

       9      motion for stay pending appeal, that can be a plain, vanilla

      10      order for the reasons stated on the record.            The motion is

      11      denied.     You may include, if you wish, that had a stay been

      12      granted, what the bond terms would have been, mainly for

      13      ease of the district court should that become an issue if

      14      the district court would want to be informed of the order as

      15      opposed to the ruling itself.

      16                   All right?     Anything further?

      17                   MR. NOLAN:     Thank you, Your Honor.      I’m just slow

      18      on the draw with the mute button.

      19                   MR. PITTINSKY:      Thank you, Judge.

      20                   MR. SCHARF:     Thank you, Your Honor.

      21                   THE COURT:     All right.      Thank you all.   That will

      22      then conclude --

      23                   MS. HADDEN:     Thank you.

      24                   THE COURT:     -- this afternoon’s proceedings in 20-

      25      8051 and 18-71748.        The Court will be in recess.       We’re off

                                          Veritext Legal Solutions
           212-267-6868                     www.veritext.com                   516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 94 of 120 PageID #: 2071

                                                                          Page 94

       1      the record.

       2                  MR. PITTINSKY:    Your Honor, before you go off the

       3      record, I just want to note that I didn’t note my appearance

       4      at the beginning of the calendar call, but I assume at this

       5      point my appearance is noted for whatever necessary on

       6      behalf of the condo.

       7                  THE COURT:   (indiscernible) just state fully the

       8      name of your client.     That’s the only thing that we don’t

       9      have on the record.

      10                  MR. PITTINSKY:    So, it’s the Board of Managers of

      11      the Riverhouse One Condominium by Rosenberg & Pittinsky, its

      12      counsel.

      13                  THE COURT:   Very well.      All right.   Thank you all.

      14      The Court will be in recess.

      15                  (Whereupon these proceedings were concluded)

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25

                                       Veritext Legal Solutions
           212-267-6868                  www.veritext.com                   516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 95 of 120 PageID #: 2072

                                                                         Page 95

       1                                    I N D E X

       2

       3                                     RULINGS

       4                                                          Page     Line

       5

       6      Motion to Sell Property Granted                     83       23

       7

       8      Motion for Stay Denied                              83       25

       9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25

                                       Veritext Legal Solutions
           212-267-6868                  www.veritext.com                  516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 96 of 120 PageID #: 2073

                                                                               Page 96

       1                           C E R T I F I C A T I O N

       2

       3              I, Sonya Ledanski Hyde, certified that the foregoing

       4      transcript is a true and accurate record of the proceedings.

       5                                         Digitally signed by Sonya Ledanski

       6
              Sonya                              Hyde
                                                 DN: cn=Sonya Ledanski Hyde, o, ou,
       7      Ledanski Hyde                      email=digital@veritext.com, c=US
                                                 Date: 2021.06.23 17:13:38 -04'00'
       8      Sonya Ledanski Hyde

       9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20      Veritext Legal Solutions

      21      330 Old Country Road

      22      Suite 300

      23      Mineola, NY 11501

      24

      25      Date:     June 23, 2021

                                        Veritext Legal Solutions
           212-267-6868                   www.veritext.com                        516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 97 of 120 PageID #: 2074

        [& - 9th]                                                                      Page 1

                  &                     2            2nd 28:16,17          5.6 74:5
         & 5:3,18 7:16         2 3:4,16 4:6 5:12               3           500,000 69:18,23
           54:24 56:20 94:11     7:20,24 9:20 10:8                           89:7
                                                     3 11:5,7,10,21,24
                                 10:12,24 11:3,5,7                         548 3:18
                  0                                    15:25 17:1,9,25
                                 11:9,19 14:25                             55 38:7
         0851 53:15                                    21:4,16,24,25
                                 16:1 17:24 22:15    30 30:17 60:17                 6
                  1              22:19 25:2 46:7     300 96:22             6 26:5 35:21 36:3
         1 3:14 10:4,5,6,24      53:25 54:13 55:1    330 96:21               37:11,24,25 78:1
           11:2,10 34:6          55:3 58:8,12        3458 70:11            6.250 24:11
           53:14 56:8 69:1       61:16 63:25 67:18   34th 5:5              64 4:7 53:20 56:8
         10 41:12 43:11          75:13 82:22 84:5    35 61:7               69 56:9
           83:2                  84:11,16,19 88:2    363 3:3                        7
         10007 5:14              88:6 91:15          363m 75:3
         10016 5:23                                                        7 38:15,17,18
                               20 38:16 63:2 82:3    375 24:11
         10017 5:6                                                         7,500 86:25 90:1
                                 93:24               3rd 16:12 28:16
         10th 40:16                                                        70 15:9 18:15
                               20-08051 1:4 7:10       28:17
         11 3:3                                                            780 5:5
                                 10:11,20 55:13                4
         11501 96:23           20-8051 35:21                                        8
         11722 2:3                                   4 12:8,10,16,17
                                 54:6                                      8-18-71748 3:1
         12 26:17 42:25                                38:4
                               200,000 55:22                               8-20-08051 3:11
           55:4                                      4-1/2 60:7
                                 78:2                                      80 31:8 57:10
         12j 3:4,16 4:6                              4.6 43:23 57:10
                               2007 27:24 62:19                            8051 38:17 93:25
           14:25 46:7 47:11                          4.7 31:3
                               2010 70:11,11                               83 3:21 4:7 95:6,8
           54:1 55:2 82:22                           4.8 31:2,11 32:19
                               2016 22:23 23:1                             84 4:5
           83:2                                        51:12,24 52:4
                                 23:24                                     8500 5:13
         12jk 24:15 25:11                              56:5 57:7 63:23
                               2018 76:17 78:6                             86 4:1
           49:2 69:3                                   72:25 83:2 89:14
                               2019 75:13 78:2,6                                    9
         12th 42:23,25                                 89:19
                                 85:14,16,16                               9 55:13 69:20
         13 3:18 26:13 61:8                          42 4:3
                               2020 41:12 75:20                            90 10:11,16,20
           69:11                                     45 31:7
                               2021 2:5 26:21                                11:1,25 15:9
         13-14 62:20                                 460,000 39:6
                                 32:21 42:25 43:12                           18:15 34:16,23
         14 27:24,25 89:11                           463,000 55:17
                                 51:14 53:14 55:13                           35:6,15 38:3
           90:4                                      470 66:11 69:19
                                 56:8 73:8,9 96:25                           45:18
         15 82:3,5                                   470,000 39:7 64:1
                               21 26:14                                    90-4 38:16
         16 2:5                                        65:15,25 89:7
                               23 95:6 96:25                               90-5 35:20
         18 26:17                                    480,000 83:3
                               232 5:22                                    906 5:22
         18-71748 1:3 7:6      23rd 16:12 28:18                5
                                                                           949 3:1,23 9:5
           9:5 93:25           24 26:17              5 26:5 34:2,17,22
                                                                             10:3
         19 38:9 57:18         25 95:8                 35:6,11,15 61:2
                                                                           966 34:2
         1st 40:13 54:6        28 53:14                64:2,8 68:5 89:13
                                                                           967 35:1,5
                               290 2:2                 89:18 90:3,15
                                                                           9th 55:14
                               2:00 93:3             5.25 23:21,23
                                                       44:20

                                        Veritext Legal Solutions
         212-267-6868                     www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 98 of 120 PageID #: 2075

        [abandoned - apartment]                                                        Page 2

                   a           add 18:12 35:25       advertised 20:16      allegation 76:9
         abandoned 47:21       addition 37:21          57:4                alleged 39:4
           48:3,5 79:15          43:20 55:23 57:14   advertisement         allow 20:13 23:13
         abandoning 43:6         57:21                 9:19 20:23,25         29:10 89:17
         abeyance 77:12        address 8:24 10:7     advertisements        allowed 85:5,18
           77:20                 53:12 54:19 55:10     9:13 11:5,10          86:12 87:6 88:15
         ability 16:16           56:15 68:6 69:9       13:24 14:20 17:1    allowing 74:7
           59:14 66:22           69:14 70:16 74:11     17:2,9,24           altogether 8:7
         able 19:8 49:12         75:7 88:17 91:1     advertising 15:17       35:16
           52:17 59:13         addressed 71:23         15:19 16:5,17       ambiguous 23:10
         absent 84:13          adequate 51:5         advice 57:23          amount 28:13,21
         accept 83:19            83:18 90:10,15      advise 91:2             28:22,23 31:8
         accepted 31:2         adjourned 56:1        affidavit 8:21,23       39:4 55:16,17,22
           43:23 57:7 83:8     adjudicated 54:4        8:25 9:3,4,15,18      58:22 60:21 64:6
           83:16               adjudication            12:2,23 13:5,15       64:8,18 65:7,16
         accepting 66:16         73:24                 13:15,16 14:3         66:1 69:17 83:3
         access 18:2 20:19     adjust 45:20            34:7 84:19            89:7,9,23,24 90:8
           56:10 76:22 81:16   administration        affirm 13:11          amounts 65:14,22
           81:22 85:7            53:17               afoul 64:16,16        ancillary 78:17
         accrual 60:23         administrative        afternoon 7:2,15        86:6
         accrue 60:6,9           92:13                 7:23 14:11 17:17    angels 67:5
         accrued 65:7          admissible 71:15        33:16 40:7 91:25    answer 27:17
         accrues 65:21         admission 11:7,8        93:3                  29:14,21 52:17
         accruing 65:19        admitted 10:4,5       afternoon’s 93:24       77:13
           68:7,13               11:19 12:16,17      age 26:14,22          answered 29:9
         accurate 12:13          21:16,23,24,25      agencies 18:11          63:23
           22:17 26:6,24         36:4 37:24,25       agent 14:13 15:3      answers 92:23
           27:8 28:6 45:23       38:17,18              16:22 22:14 24:20   anticipating
           48:7 65:25 70:22    adv 1:4                 28:20 31:13,16        45:13
           79:6 96:4           advanced 43:6           56:21               anybody 26:8
         acknowledged          adversary 8:7         ago 27:24 62:20       anybody’s 59:18
           70:12                 10:11,17,20 11:1      66:8 69:19          apart 52:20
         acting 41:23            34:23 35:6,12,21    agreed 45:6 77:11     apartment 3:4,16
         action 43:4 60:10       38:8,16 53:14,18      77:19 86:21           4:6 14:25 22:23
           81:13,15,19           53:22,23 54:3,8     agreements 86:20        23:4,8 24:13,15
         active 11:15 15:11      55:13 56:9,9        agrees 87:12            24:22 25:2,11,13
           52:18                 71:19 75:22 77:15   ahead 14:2              25:23 26:1,16,23
         actively 19:20          78:19 86:14 87:16   aiming 45:11            26:24 27:9,13,16
         actual 65:16            90:22 91:5 92:7     airbnb 81:7             27:20,24 28:5
           69:22                 92:12,15 93:3,5     al 1:16 3:11,15         29:5,13,24 30:3
         ad 13:17              advertise 15:4,6        7:11                  30:16,17,22 40:20
         adapted 18:6            15:17 16:3,22       alan 2:22 7:3           41:4,23,24 42:22
                                                                             43:18 44:1 46:6,7

                                        Veritext Legal Solutions
         212-267-6868                     www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 99 of 120 PageID #: 2076

        [apartment - back]                                                              Page 3

           47:5,10,22,23        appearing 8:11        arm’s 83:15           attempt 39:15
           48:2 49:1,2,6,9,16   appears 10:8 28:1     arose 78:11             76:1
           50:6 54:1 55:1,2,4   apples 25:7           arrive 50:14          attempted 39:10
           55:11,20,24 56:13    application 3:6       arrived 23:7          attempting 76:19
           59:6,9,11,15,17        87:21               articulate 58:25        79:23
           61:20 62:11,18,21    appointed 42:7        aside 34:7 78:8       attention 77:4
           63:9 64:19 67:1      appreciate 33:10      asked 26:15 29:9      attorney 33:20,22
           67:12,12,19 68:22      46:17 91:22         asking 20:24          attorneys 5:4,12
           75:20 76:7,21,22     appropriate             54:14                 5:19 69:11
           77:22 79:6,22          27:16 44:24,25      aspect 69:10          attorneys’ 65:18
           82:22 83:1             57:15,20 65:3         74:15 90:5          attorney’s 42:20
         apartments 24:19         88:22,24            asserted 55:15        auction 57:22
           29:3,16,18,19,19     approve 64:22         assessments 37:7      auctions 32:24
           62:15                  83:22,22            asset 47:10 50:9        57:22
         apologize 9:13         approves 66:25          58:12 61:25 62:22   authorities 71:12
           19:22 20:3 30:1,8    approving 3:7           63:3,5 64:14          71:14
           44:19 46:13 47:3       90:21                 68:18,19 69:3       authority 71:13
           47:9 48:18,20        approximate             74:5,5 75:2 76:9      72:1
         appeal 4:5 8:6           55:22 89:22 90:1      81:20               authorizing 3:4,7
           53:6,11,20,25        approximately         assets 40:23 41:2     automatically
           54:5,14,20 56:15       55:17 66:3 86:25      41:22 42:14,15        19:4
           58:8,9,10,11,13      approximation           45:16 47:8,12,15    availability 44:9
           58:17 59:15,20         39:4                  48:12 56:18 59:23   available 20:15
           61:16 62:3 63:15     april 16:12,12          64:10 76:20           65:1 83:12
           65:2 67:16,23          28:16,16,17,17,18   assigned 54:7         avenue 3:5 5:5,22
           68:6 69:9 70:2,14      32:20 36:9 51:14    assignment 60:12        24:11
           71:4,8 72:10,18      area 15:11 23:18      assistant 18:25       avoid 59:19
           72:18 73:7 74:7        24:5,7,16 27:22     assistants 19:5       awaiting 68:17
           82:23 83:25 84:3       28:21 32:14         associated 41:22      awarding 4:1
           84:7 87:12,24        areas 21:1              42:15,16 59:6         41:14
           88:25 89:3,10,12     arena 78:6            association 36:13     aware 26:15
           89:17 90:5,8,18      argue 54:18 61:10       37:5 70:25 71:22      38:21 39:10,18
           90:24 91:3,9 93:9      61:12 85:17         assume 12:13            42:11 43:21 44:7
         appealed 46:8          argued 69:11 85:3       22:15 27:13 94:4      44:11 46:5 48:9
           56:14                arguing 56:4 77:2     ast 1:4 3:1,11          64:10 68:12 84:1
         appealing 75:4         argument 54:12        attach 59:22            84:4 87:25
         appear 11:11             70:13 75:9 76:14    attached 9:4,11       awareness 44:15
           53:16 79:25 80:5       78:14,21 86:2         9:12,14,18,25                b
           81:14                arguments 8:1           10:15 12:1 62:10
                                                                            b 2:21
         appearance 7:13          53:10 84:20           62:15,21 64:23
                                                                            back 14:8,15
           94:3,5               arisen 37:16            79:9
                                                                              22:23 44:3 46:15
         appeared 46:10         arising 53:19         attacking 79:8
                                                                              47:2 54:14 61:12
           79:15
                                                                              69:19 73:9 76:17
                                         Veritext Legal Solutions
         212-267-6868                      www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 100 of 120 PageID #: 2077

         [back - carrying]                                                              Page 4

            76:24 82:4,10,17    believe 8:22 9:11       75:13 80:23 85:6    built 27:24 62:19
            87:14                 28:15,15 30:22        85:13,21 86:5,18      77:5
          background              31:3,7,19 32:19       86:21 87:1 89:8     burden 59:18
            73:17                 34:24 39:20 43:2      94:10                 71:17
          backstory 80:7,7        43:15 44:10,16      board’s 80:15         business 41:11
            80:8                  48:8 50:25 51:11    body 49:14            button 93:18
          backup 57:11            51:23 54:18 56:8    bond 59:22 64:2,6     buyer 16:8 31:20
          ballpark 66:11          56:22 59:24 62:12     64:8,18 65:6 68:5     44:12,17 45:4,15
          bank 50:13,15           62:19 71:16 74:25     73:6 88:18,24         45:17 57:6 68:17
            60:5,9,23 70:25       76:17 92:6            89:13 90:3,8,9,15     72:25
          bankrupt 85:18        believed 45:5           90:17 93:12         buyers 15:23
          bankruptcy 1:1        believes 88:22        bowyer 3:17,17          25:13,18 28:11,13
            2:1,23 13:1 41:14   bell 25:4             brand 25:17,23          44:7
            41:21 42:8 57:22    bells 25:9,10         breadbox 66:4         buying 16:8
            63:22 70:11 72:6    belongs 67:7          breathe 61:17         bye 33:11
            75:19,21 79:9       bench 87:25           breathing 76:24       bylaws 65:19
            81:15 84:8 86:7     benchmark 29:24       brief 17:11 30:4        80:17
            87:2 91:8             30:15 45:18           53:10 80:14                  c
          banks 60:22           benefit 10:1 16:8     briefed 84:1
                                                                            c 5:1 7:1 96:1,1
          bank’s 60:14          best 13:6,7,12,17     briefly 13:23 16:3
                                                                            cabinetry 25:16
          barred 76:21            13:19 29:2 32:5       32:1 47:2 74:10
                                                                              25:23
          based 32:16 49:6        43:13 49:25 51:13     74:13 75:6
                                                                            calculated 89:8
            50:25 51:21 52:14     51:24 53:16 57:16   bring 25:18 27:9
                                                                            calendar 91:12
            52:15 55:7 56:21      57:16 61:1 68:24      77:3 81:15
                                                                              94:4
            57:7 64:10 70:6       69:21 73:23 79:16   brings 26:5
                                                                            california 33:23
            74:1 83:4             83:5                broad 23:10
                                                                              49:1 50:22
          basically 64:3        better 21:5 43:5      brochure 9:10,24
                                                                            call 21:18 75:11
            76:11                 57:12 63:18,20        11:4 56:24
                                                                              94:4
          basis 86:24             66:18 72:19 73:12   broker 18:2 44:17
                                                                            called 15:12 35:11
          bathrooms 25:17         75:17 80:1 83:7       59:8,9
                                                                              37:5
          battery 23:18           83:10,12            brokerage 15:14
                                                                            calls 23:10 41:8
            24:5,7,24 28:11     beyond 13:10            15:23
                                                                              51:16
          bears 12:24             33:3,4              brokers 15:7,8,11
                                                                            cameras 82:9,17
          becoming 22:16        bidding 45:11,14        15:17,24
                                                                            canceled 76:3
          bedroom 24:16         bigger 66:4           brooklyn 14:13
                                                                            can’t 60:2 82:6
          bedrooms 25:6         bill 51:1             bucket 70:14
                                                                            capacity 1:12 3:14
          began 75:23           bills 37:19,19        building 15:12
                                                                              42:11 64:9,12
          beginning 94:4        binder 16:1             23:19 28:9,9,11
                                                                            capital 58:5,5
          behalf 3:9 4:2,6      binding 66:12           31:14,17 32:14
                                                                            cards 56:10
            7:16 8:12 47:10     bit 45:3                44:8,15 62:11
                                                                            care 28:2 81:8
            54:24 84:19 94:6    board 3:8 5:19          76:21
                                                                            carried 71:17
          belief 13:12,18         15:8 41:17 55:15    buildings 63:2
                                                                            carrying 71:1
                                  55:21,23 58:22
                                                                              85:11,25 86:25
                                         Veritext Legal Solutions
          212-267-6868                     www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 101 of 120 PageID #: 2078

         [carrying - confirmed]                                                         Page 5

            88:9                charge 37:4 56:17     client 15:21 61:25    compelling 78:21
          case 1:3,4 3:23 7:6     65:20 81:12           62:8 64:24 65:10    complaint 3:14
            7:10 8:5 9:5 10:4   charges 36:14,20        66:12,22 69:7         92:5
            10:11 13:2 22:2       36:20,25 55:16,18     75:1 76:15,25       complete 11:13
            22:16 30:21 36:16     55:19 68:7,10,12      81:3,19 91:10,13      28:2
            42:8,18,22 43:7       68:15,18 78:11        94:8                completely 24:24
            46:24 47:6 50:21      85:12,15 86:1,25    clients 46:23           25:1,3 30:5
            51:4,6 53:19          87:8 88:9 89:25       72:16 81:7          completeness
            56:17 57:23 64:11   chief 7:3             client’s 61:15 67:8     21:17,18,22
            71:5 72:22 73:4     chime 69:17             76:16               complicated
            73:22 74:25 76:9    choice 63:13          clodagh 3:16,17         71:11
            77:1 82:21,25       choose 69:1           close 44:1 48:4       comply 80:16
            90:22               chose 68:11,18        closer 69:18          comps 23:18
          cases 57:23             69:2,5              closes 19:21 64:23      32:13 56:24
          cash 31:11 32:19      circling 76:10        closing 3:8 64:25     computation 66:7
            51:12,24 52:4       circuit 58:14         collection 78:9       computed 66:5
            57:9 59:14 72:25      71:12,14            colloquy 88:25        concept 73:5
            73:1 83:2 90:4      circumstances         come 12:1 26:2        concern 27:22
          caused 70:22            57:20 70:3            44:15 48:4 59:11      66:23 80:23
          caveat 66:16          city 23:19 24:5,6       63:19,19,20 72:13   conclude 93:22
          cavity 73:11            24:22,25 49:11        73:1 83:9           concluded 94:15
          center 5:13 8:16        65:21               comes 67:5            conclusion 41:8
            33:14               claim 43:3 76:16      commenced 75:22       condition 27:11
          central 2:3             92:9,14             commented 62:14         27:14 89:3 90:2
          certain 8:22 18:8     claiming 81:15        commercial 50:18        90:12
            47:8 61:18 80:19    claims 3:6 53:22      commission 3:8        conditions 62:3
          certainly 26:18         54:3,7,9 61:21      common 55:16            88:18 89:12 90:10
            33:9 42:5 54:2        81:2 91:4 92:8,9      65:20 78:11           90:16
            59:12 63:8 64:6     clarify 30:18         commonplace           condo 23:15 58:22
            88:21 91:11 93:1    clarity 19:12           73:2                  83:17 85:5,13
          certified 96:3          34:21 42:25         companies’ 15:14        86:5,21 94:6
          chair 76:25           clean 11:1            comparable 24:23      condominium
          challenge 14:5        clear 3:2,5 9:23      comparative 20:9        5:21 11:25 12:8
            71:22                 57:15 58:7 65:24    comparing 24:21         14:25 50:1,4
          chance 18:19            70:8 71:13,14         29:12                 55:15 65:16 69:18
            32:10,13              76:23 80:16 85:8    comparison 57:10        75:12 78:2 80:13
          changed 40:19,21        87:18 89:15         compass 8:18            85:21 86:17 87:1
            41:15 93:6          clearer 66:15           9:10 18:7 19:3        89:8 94:11
          changes 60:25         clearly 7:4 55:9        22:10 40:16 56:20   conference 3:12
          characteristics         56:25 57:19 70:19     57:3                confirm 66:22
            49:4,5 62:24 63:4   clerk 7:2,10 38:5     compass.com           confirmed 50:12
          characterize          click 20:8,9            15:12 16:23           65:8 83:21 87:4
            28:24,25 29:1                                                     89:24

                                         Veritext Legal Solutions
          212-267-6868                     www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 102 of 120 PageID #: 2079

         [confused - cut]                                                            Page 6

          confused 30:9         contracts 52:19     court 1:1 2:1 7:9     88:20,20,22,23
          connections 16:14     contrary 86:10        7:12,20,24 8:2,14   89:4,18,22 90:7
          consequence           control 42:20         8:19 9:2,6 10:1,7   90:13,14,17 91:6
            57:19               controlled 67:18      10:12,17,19,25      91:10,11,11,15,20
          consider 25:13        controverted 85:5     11:20 12:7,15,18    91:23,24 92:11,19
            70:7 71:15 84:2     copies 17:2           12:21,23 13:1,4,8   92:25 93:2,8,13
            88:24               copy 12:2,5,13        13:14,21 14:3,15    93:14,21,24,25
          consideration           20:19               14:19 16:4,16       94:7,13,14
            50:7                corporation 62:8      17:10,13,25 21:15 courtroom 7:3
          considered 50:3         62:9,10             22:4 23:11,13,13 court’s 8:3 37:16
          considering 45:15     corporations          26:10 27:4 29:10    40:14 41:14 47:4
            88:12                 61:18               31:25 33:4,7,12     52:14,16 53:13
          consistent 83:20      correct 10:18 12:2    33:19,22,24,25      55:12 58:25 59:3
            90:23                 12:5 13:5,12,17     34:2 35:2,9,18      71:12 78:7 80:3
          consistently 12:12      17:2 20:5 21:6      36:2 37:13,21       87:18,25 88:21
          constitutes 14:17       22:11,12,23 23:2    38:1,12,14 40:3     89:1 91:13,15
            58:1                  23:5,22,24 24:9     41:9,18,21 42:3     92:21
          consultation 23:3       24:10,12,13,14,17   46:6,8,11,16,22   cover 13:23
          contact 12:10           24:25 26:19 29:22   48:21 49:19 51:12 covid 57:18
            44:18                 30:23,24 31:3,4     51:17 52:3,9,10   created 69:7 74:1
          contacts 15:10          31:12,15,21 33:20   52:13,24 53:4,9   credibility 37:23
          contained 13:5,16       35:8 40:14,15,20    53:16,19,24 54:22 creditors 50:11
            17:24 18:18 19:13     41:18 42:9,23,24    56:7 58:2,15,24     56:18 70:24 87:2
            34:7                  47:17,20 48:15      59:25 60:10,18,23   87:3 88:13 89:23
          contemplation           50:19 52:12 62:7    61:3,5,17 62:4,4  credits 82:25
            93:2                  66:3 75:1           63:13,16,24 64:21 criminal 42:17
          contingency 31:5      correctly 27:19       64:25 65:3,14       43:7 47:18,21,23
            31:6,7 43:24          30:2,13             66:2,10,19,25       47:25 48:5,6
            57:11               costs 64:25 85:11     67:4,14 68:2,25     64:11 76:9 86:6
          continue 59:7         couldn’t 27:17        69:8,15,24 70:6   criteria 84:2,9
            60:9 87:7             60:8                70:10,17 71:5,10 cross 11:22 14:6
          continued 83:8        counsel 7:17          71:13,14,21,25      22:5,5,8 40:5 58:2
          continues 60:5          46:10 49:3 60:4     72:1,2,21 73:13     58:3,19 61:14
            66:9                  84:21 94:12         74:8,18,21 75:8   crossed 69:8
          continuing 22:4       country 96:21         75:12,24 76:12    crumbs 56:4
            68:15 89:25         county 38:4,5         77:4,10,25 78:1,5 cryptic 69:12
          contract 11:17,25     couple 25:20          78:8 79:1,9,10    current 36:19
            12:3,7 16:10,11       29:20 40:11 49:20   80:9,21 81:12,13    55:19 68:4 86:24
            16:12 19:14,16,21     53:24 91:2,14       81:17,24 82:15,20 currently 9:16
            28:17 43:23 44:4    course 17:22          82:25 83:4,21,22    37:8 61:2
            52:5,5,11,18 83:8     19:14 54:10 66:23   84:2,6,13,20,24   custom 16:21
            83:14,16,20           67:13 69:22 74:13   85:6,21 87:10,12 cut 19:22 40:24
                                  74:25 81:9          87:15,19 88:17,19

                                         Veritext Legal Solutions
          212-267-6868                     www.veritext.com                     516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 103 of 120 PageID #: 2080

         [d - don’t]                                                                    Page 7

                   d            defendant’s 63:19     determination 4:1     discussion 66:11
          d 5:25 7:1 95:1       defending 75:23         23:8 32:16 47:14    display 56:23
          database 15:7,23      defense 73:21           53:23 72:17         dispute 55:8,9
          date 40:18,19         define 84:25          determinations        disputed 38:9
            55:14 65:22 76:18   definitive 29:21        87:20               distance 66:2
            96:25               delay 91:14           determine 90:9,14     distribute 56:18
          dated 36:9            delayed 89:23         determined 23:3         60:6,8,20
          day 29:18 31:7        delegated 69:13         23:14 50:21 65:16   distributed 50:11
            33:11               demonstrated            90:8                  60:16,17,22
          days 26:14 30:17        71:4 84:12          determining           distribution 72:6
            45:18 89:11 90:4    demonstrating           67:14 78:1          district 1:2 46:8
            91:2,14               86:10               detrimental 80:20       46:10 58:14 62:4
          deactivated 11:17     demonstration         dictate 92:22           65:3 67:4 68:1
          deadlines 3:21          87:11,17            didn’t 16:12            88:20,20 89:18
          deal 31:19 44:10      denial 91:3,9           19:22 29:25 40:24     91:10,11,15,24
            73:11,12 76:1       denied 67:23            69:1 73:8 86:3        93:13,14
          dealing 28:13           81:16,22 83:25        88:6,7 94:3         dkt 3:23
            79:5                  85:7 88:16 90:19    difference 19:14      docket 9:3,4 10:3
          dealt 77:20             93:11 95:8            19:19 20:18 30:20     10:8,11,13,16,20
          debt 50:13 60:22      denying 72:10         differences 24:18       11:1,24 34:1,15
            71:1                  84:3 90:24 93:8     different 16:17         34:22,25 35:5,6
          debtor 1:10 49:23     department 47:5         20:11 24:23,24        35:15,20 38:3,7
            68:3                  48:1 64:16 76:6       25:4 35:2 41:22       38:16 53:20 56:8
          debtors 48:14           78:18 79:7 86:5       47:16 49:15 71:9    docketed 53:14,20
            88:5                depending 20:12         76:3,10 79:11,17    document 4:3,7
          debtor’s 63:19          50:14                 79:23,24 80:2         10:14 11:2 21:22
          decide 73:8           depends 28:24           88:21                 34:10 38:6,16
          decision 39:22          29:21               difficult 75:10       documents 9:8
            72:17,20,20,21      deposited 83:3        dig 66:9                36:10,15
            73:7 91:21 92:5     deprived 77:7         dire 17:11,15         doesn’t 52:18
          declaration 9:7,9     deputy 7:3            direct 13:22 14:9       59:25 61:16 67:1
            9:24 10:2,3 13:22   derived 23:20           14:17 22:2 34:13      68:19 73:11
            14:16 34:1,2,5,6    describe 16:4           43:17 90:20         doing 14:24 47:14
            34:24 35:4 43:15      79:16               directed 15:22          58:21 59:21 61:8
            43:17 58:1          described 57:4,25     directions 79:11        81:7
          deep 57:1               66:24                 79:19               dollar 39:4
          deeply 76:24          description 20:14     directly 14:19        domestic 15:9
          defendant 1:17          78:24                 18:10 19:4            18:15
            53:25 55:5,22       despite 62:21         disagree 74:15,16     don’t 14:15 17:20
            56:10,14,14 57:17   destra 60:18            74:22,22,24 75:17     18:14 19:10 21:9
            73:15 74:2 76:7     detail 74:12            78:10 79:3            29:14,20 31:18,20
            85:3                details 21:1          discussed 43:20         38:5 45:14,24
                                                        64:5,7 88:25          47:7 50:3 61:11

                                         Veritext Legal Solutions
          212-267-6868                     www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 104 of 120 PageID #: 2081

         [don’t - exhibits]                                                             Page 8

            64:8 71:8,20        ehrenberg 1:12        enter 80:24,24        evidence 8:8 9:1
            73:11 76:13 81:20     3:9,11,14 4:3 6:4     92:19                 10:6 11:18,19
            92:22,23 94:8         7:10 8:10 33:13     entered 10:6 52:5       12:6,17 17:9 19:7
          door 64:22,22           33:16,17,19,21,23     52:6 54:6 56:7        21:25 26:3 37:12
            65:4,6,10,10          34:4,13,15 36:7       85:13 91:3            37:25 38:18 53:5
            66:24 67:24,25        38:2,21 40:5,7      entire 64:18            63:16 70:10,18
          douglas 22:11,13        42:7 47:2 48:25     entities 16:17          71:16 83:10,12
            22:25 23:1 34:5       49:21,23 52:3,14      41:22 42:16 76:20     84:15,16,22 85:6
            34:19 35:5 36:7       52:16,24 59:24      entitled 54:2           88:2
          draw 93:18              60:4,15,25 61:3,4   entity 64:1           evidentiary 8:4
          dream 73:1              62:17 77:22 81:1    entry 3:3,6 78:12       9:20
          driving 26:23           83:1                equal 79:20           exactly 44:18 45:8
          dropdown 20:5         ehrenberg’s 34:1      error 87:18,19          63:2
            20:13,20 21:20        34:24 35:3 80:18    especially 61:8       examination 14:9
          due 11:17 54:10       either 9:23 12:1      essence 78:14           22:6,8 32:2 34:13
          duplicative 35:14       28:17 30:11 42:15   essentially 11:12       40:5 43:17 49:21
          duties 15:2 54:19       50:15 52:4,13         21:23 58:6 61:14    example 18:8 20:9
          duty 56:19              53:5 62:15 63:14      74:3 75:15 76:13      20:12 24:8 26:21
          décor 27:21             67:22,25 71:17        76:16,19 77:12,14     27:20 68:16 77:20
                    e             83:7 87:19            77:17 79:7,9,21     exception 70:4,9
                                electricity 85:12       86:2                excused 52:25
          e 2:21,21 5:1,1 7:1
                                electronic 15:18      establish 34:9        executed 13:16
            7:1 66:8 69:19
                                element 70:16         establishing 3:21       86:19
            95:1 96:1
                                  71:3,17,18 72:8     estate 3:2,23 8:18    exercise 83:18
          e.d.n.y. 70:11
                                  73:14 84:13,24        9:12 14:13 15:8     exerting 79:20
          ear 60:2
                                  86:13 88:12           16:22 18:2 22:14    exhaustive 74:12
          earlier 43:2 47:21
                                elements 70:6,17        24:20 25:7 28:20    exhibit 9:12,20,21
            84:4 90:23
                                  72:11                 41:15 42:14 51:22     10:4,5,6,8,10,12
          ease 10:9 14:23
                                elena 3:11,16 7:10      56:21,22 58:11,18     10:15,20 11:2,3,4
            93:13
                                elliman 22:11,13        58:20 65:1,8 67:2     11:5,5,9,10,10,19
          easier 92:13
                                  22:25 23:1 34:5       69:4,4 70:24 72:3     11:21,24 12:7,8,9
          eastern 1:2
                                  34:19 35:5 36:7       74:5,6 86:8 87:2      12:16,17 15:25
          easy 35:16 46:20
                                elliott 3:17            88:13 89:6            16:1 17:1,9,24,25
          ecro 2:25
                                eloquent 84:21        estate’s 59:23          18:18 19:13 20:1
          effect 41:18 54:9
                                encumbered              90:10                 21:4,16,24,25
            59:21 86:8,9,19
                                  55:14               estimation 27:23        34:2,6,17,22,24
            89:21 90:6
                                encumbrances          et 1:16 3:11,15         35:3,6,11,11,15
          effects 28:14
                                  3:6                   7:11                  35:21 36:3 37:11
            59:21
                                engaged 78:19         event 88:19             37:24,25 38:4,13
          efficient 46:4
                                enjoy 87:4            eventually 43:22        38:15,17,18
            53:17 72:5
                                enjoyment 77:7        everybody’s           exhibits 8:22,23
          efficiently 72:2
                                enormous 61:23          79:20                 8:25 9:15 10:2,21
          efforts 78:9
                                                                              10:24 11:7 12:18

                                         Veritext Legal Solutions
          212-267-6868                     www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 105 of 120 PageID #: 2082

         [exhibits - front]                                                               Page 9

            34:16 35:12,23      fact 25:24,25 26:1    fence 63:10            following 46:21
            37:23 38:1            38:9 46:10 48:6     fight 63:6,6 73:5        47:17 83:25
          exist 20:21             57:17 68:13 75:1       78:19               force 79:20
          existed 87:21 93:3      76:6 79:7 81:14     fighting 68:1          foreclose 39:11
          existence 68:12         85:6 87:21          figure 45:6 89:18      foreclosure 75:10
            88:2                factor 68:15 71:6     filed 3:9 4:2,5        foregoing 96:3
          exists 39:8 69:21       72:3 87:14 89:20       10:13 12:24 76:12   forfeiture 76:9
          exit 82:4               89:24                  77:9 82:24          form 23:9 27:1
          expand 20:14          factors 29:21 50:7    filing 81:18             33:13 35:5 46:1
            21:1,7,8              57:8 70:10 71:6     final 4:1 53:20          48:17 51:15 64:3
          expanded 11:13          74:11,16               54:6 84:6,8 90:22     75:4 77:2 90:23
            20:21 21:4          facts 77:2 81:21         92:6,12,16            93:1
          expedite 72:2           87:20,22 88:10      finality 8:6 91:7      former 84:11
          expeditious 46:4      factual 87:20         finalized 92:10        forms 68:19
            72:5                factually 81:22       finally 87:23          forth 15:22 21:2
          expeditiously         failed 85:10,24       financing 31:5,6,7       44:3 70:1,4 72:1,9
            56:19               fair 32:4,20 39:16       31:8,9 43:24        forward 54:10
          expenses 36:14          50:10,23 51:13         57:11                 58:12 63:19,19,20
            37:4,9 60:21          54:22 80:9 83:15    find 19:10 37:21         64:3 65:2,2 83:9
          experience 24:4         83:18                  45:15 51:5 67:21      88:15 89:17
            28:20 29:6,7        fall 52:20               80:7                found 61:7 69:19
            30:14,15 50:25      fallen 24:3,4         fine 30:9 88:22        foundation 11:21
            72:16               falls 72:4               92:25 93:2            12:16 13:23 14:2
          expert 41:10          false 81:22           firm 7:17                14:20 34:10 35:15
          expertise 14:1,4      familiar 12:23        first 7:13 8:9,10        36:2 37:14 38:11
            24:19 32:17 50:23     22:15 44:8             8:13 16:6 44:2        42:2
            51:9 56:21,22       family 67:20             50:15,19 53:12      four 66:8 70:6,10
            57:25               fancy 60:1               54:12 58:21 68:2      71:6 74:11,16
          explaining 56:25      far 50:17 60:17          82:24 84:10,15        84:1,10
          extensive 56:21         76:14 81:10 87:20      89:3,9              fourth 71:18
            87:14               fast 45:15            fit 51:1                 72:11
          extent 41:8 59:10     favor 75:12 85:13     five 25:5 89:19        frankly 55:18
            59:20 62:8 80:19      87:24 88:10 92:17   fixed 67:1             fraudulent 3:19
            91:9 92:23          february 26:21        fixtures 62:24           78:20 88:4
                    f             40:16 41:12 43:11   flesh 61:20            fraudulently 69:3
                                  55:13,14 73:9       flip 61:5,13           free 3:2,5 26:18
          f 2:21 3:3 58:5
                                federal 2:2 70:7,8    floor 5:5                33:8 58:7 82:9
            96:1
                                fee 37:4              floors 25:16           freeze 76:19
          face 85:21
                                feel 61:7 67:18       flow 50:16             freezing 30:6
          facially 77:25
                                  82:9                focus 25:8 26:20       front 16:1 17:24
            78:7
                                fees 39:2 55:16          26:23                 18:19 19:6 20:17
          facing 75:10
                                  59:5,6,6,7,8,9      focused 15:21            20:20 21:3 79:5
            86:16 87:9
                                  65:18,18

                                         Veritext Legal Solutions
          212-267-6868                     www.veritext.com                         516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 106 of 120 PageID #: 2083

         [fronts - hold]                                                               Page 10

          fronts 47:16 79:4       87:14 88:15 94:2    gucci 70:4            harmed 70:15
          frozen 64:10 79:7     goal 32:4             guess 68:9 69:23      hasn’t 63:8 78:13
            79:12,22            goes 52:19 59:10      guidelines 64:17        88:7,8
          full 56:23 60:9         65:2,2 66:25 67:2   gut 25:1              haven’t 30:11
            64:8,19,24 65:9       71:11 72:16                  h              49:7,16 66:5
            65:23 89:11,11      going 8:5 9:19                                75:17,18 78:13
                                                      hadden 4:6 5:16
          fully 80:6 90:4,4       11:18 12:3 13:8                           head 46:14
                                                        7:22,22,25 9:6,9
            90:13 91:7,24         14:23 21:18 33:2                          heading 76:11
                                                        9:22 11:6,8 12:9
            94:7                  34:15 36:8 43:3,6                         healthcorp 1:8,13
                                                        12:11 14:5 17:10
          function 71:12          45:10 47:2 48:16                            3:1,15 7:7 33:18
                                                        17:11,14,16 19:25
          functional 21:18        53:9,10,11 54:18                            49:24
                                                        20:4 21:13 22:5,7
          funds 60:18,19          55:9 58:4,5,23                            hear 7:25 29:25
                                                        22:9 23:17 26:14
            65:1                  59:1,17,20 60:11                            33:13 82:18
                                                        26:19 27:5,6,7
          further 22:1 33:6       64:3,4 67:14,21                           heard 26:12 44:23
                                                        29:11 31:23 33:2
            40:1 49:17 52:2       72:18,18 73:20                              55:7 56:16
                                                        34:21 35:10,23,24
            52:13 53:4,23         74:4 77:17 79:11                          hearing 3:1 9:20
                                                        38:12 40:3,4,6
            59:23 74:9 80:10      79:19 80:16 81:6                            10:5 33:8 36:22
                                                        41:16 42:4,5,6
            84:23 93:16           81:25,25 82:2,4                             52:9 82:1,4,8,17
                                                        46:2,17,25 48:18
          future 53:23            82:16 90:20 91:19                         hearings 7:4 8:4
                                                        48:23,24 49:17
                   g              92:4,6,8                                    53:1
                                                        51:15 52:15,22
                                good 7:2,14,14,23                           held 57:11 60:19
          g 7:1                                         53:8 61:6,13 62:7
                                  9:17 14:11 17:17                          help 74:4
          game 63:17                                    64:5 65:12 66:21
                                  17:19 33:11,16                            helpful 61:9 88:17
          gatekeeper 71:12                              68:9 72:13 74:9
                                  40:7,8,9                                    88:23
          general 45:18                                 74:10,20,24 75:16
                                granted 67:23                               here’s 20:7 81:25
            46:23                                       78:4,23 79:2
                                  70:3 83:23 86:12                          he’d 59:8,8
          generally 21:10                               82:12 91:2,18
                                  87:7 88:18 89:16                          he’s 26:15 59:20
            24:6 66:13                                  92:1 93:23
                                  90:17 92:17 93:12                           59:25 62:14,15,21
          generated 83:14                             hadden’s 69:7
                                  95:6                                        63:4,6 70:22
          getting 9:13 61:24                            81:3,7,10,21
                                granting 53:13                              hi 17:18
          give 9:2 10:19                              half 75:14 85:22
                                  62:5 71:19 72:12                          higher 22:14 24:9
            13:11 20:7 23:11                          hand 13:9 59:24
                                  84:2 87:15,24                               45:3,12 57:12,18
            29:21 39:3 58:9                             66:2
                                  88:1,10                                     63:18 83:7,9,11
            80:6 82:2                                 handle 54:20
                                great 35:18 44:10                           highest 29:4 32:5
          given 56:2 57:23                            handles 25:21
                                greene 3:17,17                                49:25 57:8 68:23
            57:23                                     handling 72:5
                                grenade 66:2                                  73:23 83:5
          gives 80:23                                 hanging 73:15
                                  69:23                                     highly 58:20
          giving 68:22                                happened 41:3
                                group 5:11 7:22                             hoa 37:4 39:1
          go 8:10 11:22 14:2                            45:9 77:21,21
                                  9:11,25 35:25                             hoch 8:18 9:10
            14:15 16:12 22:5                          happens 25:1 68:7
                                  37:23 50:13,15                              51:8 56:20
            25:6 45:3,7 48:13                         happy 8:24 38:10
                                  60:9,24                                   hold 27:25 59:19
            50:15 58:12 61:12                         hardware 25:22
                                group’s 51:9                                  61:25 77:12,19
            66:17 69:5,22                             harm 74:1,14 75:2
            74:12 79:19 84:9
                                         Veritext Legal Solutions
          212-267-6868                     www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 107 of 120 PageID #: 2084

         [home - involvement]                                                           Page 11

          home 20:9 81:6        howard 1:12 3:9        indefinitely 45:16    instance 18:9
          homeowners              3:14 4:3 6:4 33:17   indiscernible         instructions 46:21
           36:13 37:8             34:13 40:5 49:21       15:15 22:24 23:15     56:11
          homeowner’s           human 61:20              25:25 37:16 41:11   intellectual 16:2
           70:25 71:22          hyde 4:25 96:3,8         41:20 45:25 48:21   intention 8:3
          homestead 61:21       hypothetical 27:2        53:5,6 61:20,24       66:10
          homework 60:12          59:3                   62:12 63:9,17       interacting 79:24
          hon 2:22                        i              64:24 65:9 67:25    interactions 35:20
          honor 7:14,15,23                               69:2,6,6,10,11,14   interest 16:18
                                idea 45:17 63:5
           7:25 8:11,20 9:20                             74:16,21 75:8         53:16 60:6,8 61:1
                                identification
           10:9,16,23 11:23                              76:8 77:24,25         65:7 69:12 71:19
                                  10:25 35:19 38:14
           12:20,22 13:25,25                             78:2,3 80:9 83:19     71:24 72:2,4,8
                                identified 34:18
           14:7,18,22 17:8                               86:9 89:10 90:4       80:13 87:23 89:9
                                identify 8:15
           17:12 20:1 21:13                              91:16,23 92:14,20     89:19 90:11
                                  33:14 36:9 38:10
           22:3,7 26:7,19                                94:7                interested 16:8
                                ii 3:6
           32:1 33:3,6,16                              individual 26:4         63:12 78:18,25
                                ilan 5:9 7:15
           34:12,19 35:13,25                             67:17                 79:1,3,13,14 80:4
                                  54:23 92:2
           36:5 37:11 38:3                             industry 15:11          80:12
                                immediate 89:4
           38:12,19 40:2,4                               28:10 29:23 30:14   interests 71:23
                                immediately 44:5
           42:2 46:17,19                                 32:17                 72:9 88:11
                                  60:20
           48:16 49:20 51:19                           inform 88:23          internal 45:7
                                impact 39:22
           52:2,23 53:7,8                              information 13:4      international
                                  88:12
           54:17,19,23,25                                13:16 18:2,12,21      15:10 18:15
                                imposed 88:19
           55:6 56:25 58:20                              18:23 19:10,11      internet 15:18
                                  90:17
           59:5,10,12,12                                 20:7 21:20,24         16:2 44:14
                                impossible 67:9
           60:3 62:8 64:20                             informed 93:14        intimate 51:1
                                impression 49:8
           65:12 66:9,24                               inherent 61:21        invested 62:5 63:6
                                  79:6
           69:16 70:1,2                                inhibited 91:14         63:14
                                improper 81:17
           71:16,18,20 72:4                            initially 20:7        investigate 64:17
                                inaccurate 79:6
           73:3,25 74:10                                 44:20 47:12         investigation 86:7
                                inchoate 80:19,21
           76:16,18 77:15,21                           initiated 71:25       invoice 34:4 35:4
                                incident 61:19
           82:11,12 91:18                              injury 70:20 71:7     invoices 34:20
                                  86:6
           92:2,6 93:7,17,20                             72:14 73:14,15        35:7,20 36:8,13
                                include 93:11
           94:2                                          78:22 84:13,17,18     36:21,21 37:15,23
                                including 41:22
          honor’s 56:11                                  84:24 85:18 86:11   invoking 26:10
                                  57:8 76:21
           66:16 77:4 78:24                              86:15               involved 18:20
                                incomplete 27:2
          hope 45:4,10                                 inputted 19:4           22:16,22 47:5,8
                                  80:22
          hopefully 40:12                              inquiries 16:20         54:5 68:14 71:1
                                increase 55:17
          hostage 59:19                                  21:10                 73:17 76:4 77:10
                                incur 59:5 87:8
          house 62:25                                  inside 40:23 41:2       77:16,16 88:11
                                incurred 59:7,8
          housekeeping                                   63:8                involvement
                                incurring 55:18
           11:24 35:16 90:25                           inspect 32:7,10         51:21
                                  59:5 86:23
           91:19 92:3

                                         Veritext Legal Solutions
          212-267-6868                     www.veritext.com                        516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 108 of 120 PageID #: 2085

         [involving - lacks]                                                             Page 12

          involving 78:17            70:3,4,6,9,21 71:6            j          justice 47:5 48:1
          irrelevant 78:6            71:13 72:23,25       j 55:4                53:17 64:16 74:6
          irreparable 71:7           73:1,3,5 75:3 79:3   jeff 5:8 8:11         76:7 78:18 79:8
             74:14 75:2 78:22        80:4,7 83:18 85:1    jeffrey 3:9 4:2       86:6
             84:12,18,23 86:10       89:7,24 92:25          7:17                       k
          islip 2:3                  94:10                jeopardy 74:5       k 3:17
          isn’t 58:22 64:21       i’d 8:24,25 17:8          85:20,23          keep 11:1 23:15
             79:19                   35:24 37:11 43:13    jersey 24:22          35:14,16 71:22
          issue 37:22 39:21          45:24                job 19:2 30:18      keeps 30:6 58:11
             54:8,20 69:13        i’ll 11:20,20 14:5        45:15               66:6
             71:8,9 72:13,15         17:20 23:12 27:1     jobs 74:17          keys 56:10
             73:6,12 75:20,21        29:8,10 30:1,12      john 78:5,10        kids 73:10
             76:15 77:2 78:23        33:5,24 34:10        jones 5:3 7:16      kind 29:23 54:18
             80:3,14 87:21           35:15 37:13 41:7       54:24               78:6 92:4
             93:13                   42:1 45:25 46:19     journal 15:22       kitchen 24:16
          issued 37:8 70:21          53:2 54:11,20        joy 30:11             25:15,15,20 27:21
             76:17,19 86:16          61:12 66:17 78:15    judge 2:23 7:3,8      27:21
             91:21                   82:4,7,24 84:9,25      7:12 41:21 42:13 knew 15:11 43:2,3
          issues 8:25 25:15          89:1                   61:9,10,11 71:15    44:17
             25:17,20 53:19       i’m 7:2 8:5,18            77:9 81:23 82:13 knocks 28:10,12
             54:9 56:15 69:14        9:13 12:3 13:8,9       82:15 86:2 93:19 know 12:4,5
             71:11 76:6 82:1         14:13,23,24,24       judgment 4:2          15:18 16:2 17:5
             90:25 92:14             17:6 18:16 19:1        37:16 38:5,8,11     17:20 18:14 21:10
          item 10:3 11:1             21:8,9 23:2 26:12      39:1 41:18 53:13    23:18 25:12 26:2
             34:2 35:20              27:19 30:6,21          53:20,20 54:5,6     29:14 31:18,20
          items 21:3 26:22           33:2,16 34:15          55:21 56:7 59:2     38:5 39:3 45:14
          it’ll 50:15                36:8 38:10 40:24       61:23 62:5 64:1,6   45:24 47:7 61:9
          it’s 7:15 12:12            43:16,21 44:17         64:19,25 65:9,20    61:17 62:25 63:21
             14:19,20 16:10          48:16 49:13 50:12      67:5 68:3,3,13      63:21 64:8,13
             19:19,20 20:14          53:9,10,11 58:4,5      69:20 70:2 72:16    65:13 66:12 68:22
             21:5,7 23:10 25:5       58:14,24 60:11         75:12,24 77:5,25    73:10,12,19,22
             25:7,12,23,25           63:11 65:13 67:14      78:8,12,13 79:10    76:13 77:3 82:7
             26:21 27:2,22           67:21 77:1,3           84:5,6,8 85:12,22   89:14 92:22,23
             28:4 29:8 30:11         79:15 80:6,21          86:18,19 87:10,15 knowledge 13:6,7
             31:2 34:1,5,6,6,17      81:25,25 82:2,4        88:2 89:5,6,10      13:12,17,19 14:4
             34:18 35:14,14          82:10,15 90:20         90:13,22 91:7       51:2
             38:6,16 39:1,6          93:17                  92:6,11,15,16     known 80:16
             40:8 46:19 48:17     i’ve 10:10 60:6,15      judgment’s 59:1
             50:20 52:11 57:9        60:17 61:6 66:21                                  l
                                                          juncture 58:6
             61:2,9,19 62:12         69:8 71:5 82:1,1                         laboring 71:21
                                                          june 2:5 36:9 73:8
             62:24 63:8 64:3                                                  lack 21:5 43:5
                                                            76:17 96:25
             64:14,15 67:1,8                                                    75:17 80:1
                                                          jurisdiction 65:4
             67:25 68:13,13                                                   lacks 42:2

                                            Veritext Legal Solutions
          212-267-6868                        www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 109 of 120 PageID #: 2086

         [land - matters]                                                                 Page 13

          land 28:9              limited 70:3              67:9,10 79:14,14     34:25 53:19 82:21
          latitude 23:11         line 7:18 26:2            79:21                82:24 90:21
          laurence 5:25             47:3,3 95:4         llc’s 75:20,21         maintenance
          law 5:11 7:22          lines 20:10 49:12      llp 5:3,18              85:11
             69:20 70:7 71:5     link 20:8              located 3:4 55:1       majority 60:20
             72:19 87:22         liquidate 39:23        location 25:4          making 73:7
          lawsuit 71:25             56:17                  28:12 62:16,16      man 69:1
          lawyer 41:10           liquidated 50:9           63:7,12             management
             46:20 61:9             68:8                locations 24:23         34:19 36:8
          lawyers 46:22          liquidating 1:12       locks 40:19 41:15      managers 5:19
             60:1                   3:15,22 7:13           56:12                94:10
          lawyer’s 46:21            33:17 42:7 48:10    logistically 64:15     manhattan 14:13
          lay 14:2 35:15            68:10 72:23 80:19   long 12:11 14:14        22:15 50:23 51:2
             36:2 38:11             83:6,19 84:6           27:25 30:3 43:10     56:22 57:1
          learned 43:9              85:19 86:14,16,22      45:19 73:16         march 36:9 40:13
          lease 28:9                86:23 87:7,13       longer 67:2,3 85:9      53:14 54:6 56:8
          leave 7:8 33:8            89:6,25 90:20       look 15:25 63:2         86:24
             45:16 67:1 82:17       92:3,18                68:23,24            mark 85:19
          leaves 67:7            liquidation 60:20      looked 20:25           marked 11:2,4
          leaving 60:21          list 10:10,16 19:13       23:18                12:8 35:11,20
          ledanski 4:25 96:3        47:12               looking 16:25           38:16
             96:8                listed 15:13 16:11        19:6 20:6,17 36:7   market 15:3
          ledger 70:19              19:21 24:8,11          45:21 46:3,4         19:17 24:3,4
          legal 41:8,10             28:15 35:12 44:2       67:10                28:22 30:3 32:16
             71:25 77:13 96:20      44:20 45:16,19      lose 58:11 86:3         32:20 50:23 51:2
          length 83:15              46:5 52:8,11,11     losing 75:14            51:13,23 57:2,23
          lengthy 28:21             52:17 68:16 76:8    loss 86:11 87:9         83:9
          letting 58:11          listing 11:15,16       lost 86:4,5,7          marketed 15:23
          let’s 75:11               18:5,5 19:15,16     lot 25:12 73:19         16:13 19:20 22:19
          level 22:14               20:6 32:8 44:11     loves 62:11             23:4,21 57:3
          lexis 70:11               52:18               low 26:5 45:10          72:23 83:17
          liabilities 68:20      listings 16:5          lower 13:15 23:23      marketing 24:1
          lien 38:22,24,24       litigation 38:7           24:1 45:8 67:11      27:11 29:12,13
             38:25 39:5,8,9,14      72:3 78:17             71:13                30:18 57:15,16
             41:17,23 55:15,23   little 30:9 42:10      lurking 73:16           83:6,7
             58:9,22 59:2           45:3,5 66:15                  m            maryam 4:5 5:16
             61:23 65:19,21,22   live 44:11 81:8                                7:22
                                                        m 1:12 3:9,14 4:3
             68:3 69:22          lived 26:4,9 49:8                             material 87:21,22
                                                           6:4 29:25 34:13
          liens 3:3,5 58:7          67:20                                      materials 27:20
                                                           40:5 49:21
          life 85:2              living 24:16 28:2                             matter 1:6 59:1
                                                        madison 5:22
          light 56:18               61:19 84:25                                 88:19
                                                        mail 66:8 69:19
          likes 62:11            llc 3:16 4:6 46:7                             matters 35:17
                                                        main 3:23 8:5 9:5
                                    55:4 62:10 67:4,7                           55:7,9 72:6,7
                                                           10:4 13:1 22:5
                                           Veritext Legal Solutions
          212-267-6868                       www.veritext.com                        516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 110 of 120 PageID #: 2087

         [maximize - note]                                                            Page 14

          maximize 50:5        missing 25:10,22      movant 71:3,7         net 56:18 61:25
           57:2                mode 44:18              72:14 73:14 74:1      62:1
          maximizing 45:22     modest 85:11,24         74:14 84:11,16,22   network 15:13,15
          maximum 31:8          85:25                  85:3,17             never 67:6,6
           57:13               moment 27:13          move 8:25 17:8          81:18 88:7
          mean 19:22 25:6       46:16 48:19 55:6       37:11 54:9 68:21    new 1:2 2:3 3:5
           40:24 62:23 64:22    77:3                   73:22 89:17           5:6,14,23 15:8
           92:25               monetary 57:9         moved 12:6              24:5,6,22,22
          means 47:7 62:1      monetize 47:13        moving 30:16            25:17,23 31:9
           67:3                 58:12 61:25            70:8 73:4 93:4        38:4,4 49:10
          mediums 15:6         monetizing 63:5       multiple 35:7,10        65:21 69:19 70:7
           16:3,23             money 3:18 50:14        42:12 43:18,19        78:1 92:8,15 93:5
          meet 66:23            58:10,15 59:19,19      76:10 79:4,17       niche 28:12
          member 22:13          60:7 63:6 67:11      mute 7:5 53:3         nobody’s 63:20
          memorialize 89:1      69:4 73:19 77:23       66:17 93:18         nolan 3:9 4:2 5:8
          memorialized          87:3 88:7            muted 82:18             7:17 8:11,11,19
           56:7                monies 60:15          mystery 68:14           8:20 9:4,14,17
          mentioned 25:9       month 37:1 86:25               n              10:7,9,15,18,23
           27:21 28:8 47:4      87:1 90:1                                    11:20,23 12:20
                                                     n 4:5 5:1,16 7:1
          menus 20:6,13,21     monthly 36:14                                 13:22,25 14:7,10
                                                       95:1 96:1
          merits 73:24          68:7 85:15,25                                14:15,18,22 15:1
                                                     n.y. 3:5
          microphones 82:9      87:8 88:9                                    17:8 22:1,3 23:9
                                                     name 8:17 12:24
           82:18               months 26:17                                  26:12 27:1 29:8
                                                       94:8
          million 25:2 26:5     29:19 37:7 66:8                              32:1,3 33:5,25
                                                     narrative 23:10
           26:6 31:2,3,11       72:24                                        34:8,12,14 35:8
                                                     nature 3:18 56:2
           32:19 43:23 44:20   moot 90:12                                    35:13,19 36:4,5,6
                                                       67:21 88:11
           51:12,24 52:4       morning 7:14                                  37:11 38:3,19,20
                                                     necessarily 8:4
           56:5 57:7,10 60:8    40:8,9                                       40:1 41:7 42:1
                                                       44:13 45:22 48:14
           60:17 63:23 64:2    motion 3:2,3,22                               45:25 48:16 49:19
                                                       68:22
           64:8 68:5 72:25      4:1,5 7:19 8:5,6,6                           49:20,22 51:19,20
                                                     necessary 94:5
           74:5 83:2 89:13      8:21 9:19 34:17                              52:2,23 53:7
                                                     need 14:15 18:9
           89:14,18,19 90:3     38:8 53:6,11,11                              54:16,17 58:4
                                                       25:14 45:19 54:4
           90:15                54:12,13,15,18,25                            64:20 66:7,7 69:9
                                                       65:18 73:12 87:8
          mills 7:2             55:1 56:16 57:4                              69:13,25 70:1
                                                       89:13 90:14 92:16
          mine 65:4             65:13 67:22 72:12                            74:8,13,15 77:16
                                                       92:22,23
          mineola 96:23         80:10,12 82:22,23                            82:11 93:17
                                                     needing 25:13
          minimized 21:5        82:24 83:22,25                             nolan’s 12:12
                                                       77:12,13
          minute 10:19          84:3,22 88:16                                26:11
                                                     needs 59:16
          minutes 82:3,5        90:18,18,21 93:9                           nominally 37:18
                                                     negotiation 44:3
          mischaracterizes      93:10 95:6,8                               normal 16:22
                                                     neighborhood
           27:3                motions 53:12                               north 69:18
                                                       64:2
          misses 85:19          58:19 82:21                                note 81:23 94:3,3
                                                     neighbors 62:14


                                        Veritext Legal Solutions
          212-267-6868                    www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 111 of 120 PageID #: 2088

         [noted - paid]                                                                Page 15

          noted 94:5            objections 8:23         82:18 92:21         ordered 91:12
          notes 43:14 83:4        17:10 26:11         old 15:16 61:7        original 35:4
            84:13               obligations 65:8        96:21                 92:12
          notice 3:3 43:6         80:17,25 83:20      once 59:9 75:3        originally 47:17
            89:8                observe 49:12           76:16,18 78:15,16   orion 1:8,13 3:1
          notified 81:13        obtain 57:13            81:4                  3:15 7:6 33:17
          notify 82:10          obtained 18:23        ongoing 48:6            49:23
          noting 91:6             55:11,21 57:5,16      55:18 68:7,10,11    outdated 27:22
          notwithstanding       obtaining 55:25         69:12               outlined 72:11
            56:11                 88:3                online 16:7 19:20     outside 48:17,19
          number 7:6,10         obviously 16:14         20:19,25 21:8       outstanding 86:18
            9:3,5 10:11 21:4      19:19 20:18 52:25   open 19:17 83:14      overall 42:8
            34:15,23,25 41:21     62:23 65:2 67:1     opened 20:22          overlap 8:5
            42:14 54:8 55:6     occupancy 61:22       openly 16:13          overruled 21:15
            56:8 57:8 59:16     occupation 14:12      opine 80:12             37:15,20 72:20
            59:17 64:22,22      offense 61:24         opining 26:8          owed 37:6 50:13
            65:4,6,10,10,25     offer 21:19 23:15     opinion 27:15           58:22 65:15 69:17
            66:3,3,11,13,24       30:23 31:2,3,6,11     30:20 70:21           73:19 78:2
            67:24,25 72:24        31:11 32:19 43:22   oppose 76:1 81:14     owned 76:20 81:7
            76:3,20 79:23         44:9 51:12,13,23    opposed 19:16         owner 37:18,19
            80:1 92:7,13,13       51:24 57:6,8,9,11     45:22 56:4 61:10      38:22 67:2,17
            93:5                  57:12 63:17,18,18     63:4 68:19 93:15      80:16,17 81:6
          numbers 45:22           63:20 73:1 83:5,7   opposing 54:13          84:11 85:10,23
          ny 5:6,14,23 96:23      83:10,12              74:17,21,22,25      ownership 46:7
                    o           offered 12:18 19:7      79:25                 80:18 81:2,4 89:5
                                  52:4 53:5 83:13     opposite 63:10        owns 59:1 80:13
          o 2:21 7:1 96:1
                                offering 9:16           79:18                        p
          oath 33:24
                                  10:21,23 35:22      opposition 54:15
          object 11:18 27:1                                                 p 3:9 4:2 5:1,1 7:1
                                offers 29:17,17         70:12
            29:8 33:2 41:7                                                  pachulski 5:3
                                  30:25 43:18,19,19   option 33:12 53:2
            42:1 46:1 48:16                                                   7:15 54:24
                                  43:20 44:2,4 57:5     68:2
          objected 35:10                                                    page 34:22 35:3,4
                                  57:12               optional 21:16,22
          objecting 21:19                                                     35:9,9 36:1 95:4
                                office 15:13 42:21    oranges 25:7
            83:11                                                           pages 19:6,7,8,12
                                  65:21               order 3:4,7,21 4:1
          objection 9:7,9,10                                                  20:17,20,20 21:23
                                officer 33:25           4:5 40:14 41:14
            9:23 11:6,8,11                                                    35:10,20
                                oh 20:2 40:9            41:20 42:13 46:6
            12:9,14 14:1 20:2                                               paging 44:13
                                  58:24                 47:4 54:8 56:12
            21:14,15,17 23:9                                                paid 36:19 37:8
                                okay 7:2 9:22           59:19 63:14 75:19
            23:12 26:7 34:4,8                                                 59:1,2 60:9 64:24
                                  11:23 14:7,18,22      76:17,19 81:2
            34:11 35:23,24                                                    65:1,18,22 67:12
                                  19:22,23 28:3,7       90:21,24 91:3,4
            37:14,14,20 38:5                                                  74:6 78:12,13,13
                                  36:21 40:22,24        91:15 92:4,19,22
            38:7,13 45:25                                                     85:15,16 88:14
                                  43:5,9 44:13,19       93:1,8,10,14
            51:15 55:3,5                                                      89:11 90:1,13
                                  46:5 50:17,21

                                         Veritext Legal Solutions
          212-267-6868                     www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 112 of 120 PageID #: 2089

         [pandemic - poundage]                                                        Page 16

          pandemic 28:14         71:24,24 80:12      permit 80:11          playing 73:21
           57:19                 83:11               permitted 80:23       plaza 2:2
          paolo 70:4           passed 46:14            80:24               pleadings 92:22
          paper 21:9           pay 45:5 59:8,9       person 62:9,9         please 7:4,5,13
          papers 70:2,12,12      64:1 68:3 74:4      personal 16:14          8:15 16:25 17:20
           74:11                 85:10,24 86:3       personally 40:20        33:14 51:18 82:3
          parameters 66:23       87:8 88:6             49:7                  82:8,9,17
          park 3:5 5:21        paying 37:19          perspective 25:5,7    pleasure 73:18
           23:19 24:5,7,25       50:13 55:19 64:19     44:23,25 49:24      plus 65:7 89:19
           28:11                 68:8,17 74:2          57:9 67:8 75:21     point 19:18 23:4
          parlatore 5:11         78:11 86:24 88:9      80:4,15               24:2,9 26:24
           7:22 76:5           payment 3:7 65:9      pertinent 14:19         27:10,16 33:3
          parmar 41:22           89:4,4              perused 21:11           37:17 41:5 44:24
           42:15,16 59:15,22   payments 87:1         phone 7:5               45:1 63:11 65:14
           71:16 73:7,15       payment’s 65:17       photographs 49:3        67:11 69:18 76:6
           74:2 76:20,22       payoff 65:16,25         49:6                  94:5
           78:15,16,16 81:16   pays 68:3             phrasing 75:18        pointed 62:17
           84:19               pen 79:18,19          picture 67:3          points 24:18
          parmar’s 47:8        pending 4:5 8:6       piece 11:24 54:21     pool 50:16
           70:13,21 77:6         19:17 39:21 47:24     80:2                portion 28:11
          part 10:3 11:9         47:25 53:11 54:14   pilot 37:5            portions 21:19,20
           13:10 15:2 21:21      54:16,20 59:14,20   pittinsky 5:18,25     position 73:2 74:4
           35:10 38:8 43:17      61:16 63:15 67:16     69:16 71:23 73:18     77:6
           55:23 60:12 68:13     67:23 68:6 69:9       76:24,25 77:11,19   possession 36:20
           88:25 89:1,12         69:13 70:2 82:21      77:23 80:11,22        40:13 41:4,5
           91:17 92:5            82:23 83:24 84:3      82:13 93:19 94:2      55:11,20,25 56:13
          partial 53:13 88:1     84:7 87:24 88:24      94:10,11            possessory 56:6
          particular 30:21       89:3,10,12 90:5     pittinsky’s 76:15     possibility 71:4
           42:14 47:10 48:2      90:18,24 91:3,9     place 41:24 45:2        87:12
           50:21 67:15 68:18     93:9                  49:15 73:6,19       possible 51:13
           68:19 74:15,25      penthouse 25:2          76:4,20 77:15         60:7 64:15,18
           76:21 77:2 79:22    people 21:11            79:7,12,23            68:21
          particularly 28:1      61:18 79:17         plain 93:9            post 64:1,18
           47:22 62:24         percent 31:8          plaintiff 1:14 8:12   posted 89:13 90:3
          parties 7:5 54:2       57:10 61:2 69:20      86:14                 90:3
           68:14 71:1 79:23      83:2 89:19          plaintiff’s 10:6      posting 64:5,7
           79:24 80:2 82:16    perception 32:17        11:19 12:17 21:25   posts 68:5
           84:1,4 87:25        percolate 58:9          34:16 37:25 38:18   potential 44:7,12
           88:23 89:1,9 91:1   percolating 66:13     plan 50:12 60:5         76:8 86:17 87:9
          partner 76:5         period 30:3,4 44:3      60:14,16,24 65:8    potentially 60:11
           81:12                 58:16 62:2 83:6,7     83:21 87:4 89:24      60:13
          party 18:3,11          85:4,9 89:11,17       91:8                poundage 65:18
           21:19 70:9,20         89:20 90:6,7,9

                                        Veritext Legal Solutions
          212-267-6868                    www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 113 of 120 PageID #: 2090

         [practice - questioning]                                                        Page 17

          practice 16:21        printouts 9:12        proper 81:9 83:18      provided 17:6
          practicing 33:22      prior 16:14 36:20     properly 83:17           89:9
            46:20                 50:25 55:24 78:12   properties 22:14       public 71:19 72:1
          precarious 73:2         85:9,23               22:19 57:25 63:1       72:4,8,9 87:23
          precise 89:7          pristine 27:11,13     property 3:2,18          88:11
          precisely 43:10       private 48:13           3:22 11:17 14:24     published 18:24
            66:12               probably 58:19          15:3,4,6,7,19 16:3   pulling 79:18
          preclude 64:2           69:21 70:14 73:7      16:6,9,10,19,20      purchase 22:22
          prefabricated           73:8                  17:2 19:13,15,16     purchased 57:17
            63:1                problem 70:22           20:8,11 21:1,2       purchaser 67:18
          prefer 81:5           procedural 91:4         23:15 24:8 28:15     purposeful 63:13
          prejudiced 58:20        92:19,21              28:22 32:5,7,16      purposes 10:25
          prejudices 87:2       proceed 86:20           32:20 34:19 36:7       21:17,22 35:19
          prejudicial 80:20     proceeding 8:7          36:22 37:6,17,18       38:15 53:21 66:11
          prepared 64:1,7         11:2 34:23,25         38:22 39:5,9,11        91:1
            82:20,20              35:6,21 46:11         39:15,18,23 40:13    pursuant 40:13
          present 6:1 9:19        47:18,18,20,21,24     41:14 44:20 45:19      41:17
            58:4                  47:25 48:4,4,5,6      49:25 50:18 51:9     pursued 48:14
          presented 71:9          48:19 53:14,18,22     51:14,21,23,25       pursuing 48:1
          preserve 64:14          53:23 54:3,8          52:10,17 55:2,8      push 57:21
          preserving 81:20        55:13 56:9,9          55:14 56:3,11,20     put 7:5 10:10 15:7
          presiding 7:3           71:20 75:22,23        57:2,2,3,4,5,6,13      16:5,7 17:6 18:1,2
          pretty 63:23            76:8,12 77:10,15      57:16,18 58:10         18:9 19:8 53:2
          prevailing 87:22        78:20 86:15 87:16     59:2 62:23 63:14       59:22 62:2 63:1
          prevent 63:15           90:22 91:5 92:7       63:15 67:6,15          74:4 76:2 77:12
          previously 22:10        92:15 93:4,5          68:4,11,16 69:2,6      88:7
            50:19 51:3 88:1     proceedings             72:23 73:5 75:5      putting 59:18
          price 23:4,8,14,23      42:12 48:2,3 68:1     75:10,14 77:8                 q
            24:1,9,18 26:24       71:25 72:19 77:17     78:16 83:5,9
                                                                             qualifies 43:17
            27:10,16 28:5,7       93:24 94:15 96:4      85:18,20 86:9,11
                                                                             question 9:17
            32:5,20 44:24       proceeds 50:11          86:12 87:6 88:3,7
                                                                               17:3 20:2 22:23
            45:1,6,6,8,10,17      59:22 60:11,13        89:5 90:2 95:6
                                                                               23:9 26:12,20,22
            45:20 50:5,6          62:1 88:14          propose 35:13
                                                                               27:2,17 29:5,8,14
            57:17 65:7 68:23    process 18:23         proposed 83:16
                                                                               29:25 32:23 33:5
            68:24 73:23 89:14     47:13 50:12 52:8      90:23 93:1
                                                                               41:7 42:1,3 46:1
            89:19                 54:5 56:3 57:15     prosecute 54:1
                                                                               46:13 48:17 51:16
          priced 29:4             57:16,22 58:12        58:13,16 62:3
                                                                               51:17 52:15,16
          pricing 45:12           75:4,14 83:13,15    prosecution 86:6
                                                                               58:2,6,25 61:6,14
          primarily 76:5          83:18               protect 40:23
                                                                               62:20 63:22 64:15
          primary 84:2          professional            75:15,19 90:10
                                                                               74:14 91:19
          print 21:8,10           27:15 59:6          protecting 41:2
                                                                             questioned 56:23
          printed 20:19         projection 16:21      protesting 79:4
                                                                             questioning 47:3
            21:7
                                                                               47:3
                                         Veritext Legal Solutions
          212-267-6868                     www.veritext.com                         516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 114 of 120 PageID #: 2091

         [questions - residential]                                                   Page 18

          questions 13:10       really 15:23 29:20      85:8 87:16 89:15   rem 47:18,20 48:4
            19:25 31:23 33:6      55:7 59:11,15         90:19 91:6,12,17   remain 52:8,18
            40:1,11,12 49:17      64:21 67:8 79:19      91:25 93:10 94:1     54:3 89:20 90:6
            49:20 52:2,14,14      86:10                 94:3,9 96:4          92:12
            52:23               realtor.com 16:6      recorded 7:4         remained 90:10
          quick 40:11,12          16:18,23 20:23,25     65:20              remaining 53:22
            46:3                reason 24:1 28:4      recover 69:2 87:4      54:7 92:20
          quickly 29:3,6,6        41:11 51:11 62:20   recoverable 67:3     remains 86:18
            29:24 30:16,20        63:4 67:13,16,22    recoveries 56:18       90:15
            60:7 68:24 69:17      77:9 81:5 85:22     recovering 60:16     removed 25:21
            80:11               reasonable 28:22        67:11              rendered 91:24
          quite 26:19 42:8        31:9 58:16 62:2     recovery 3:18          92:12
            73:16 75:11 84:25   reasoning 63:10         59:7 60:10         renders 92:5
            85:2                reasons 53:24         redfin 18:3          renovate 25:18
                    r             68:20 77:5 83:25    redirect 31:25       renovated 25:2,5
                                  90:19 93:10           32:2 49:19,21      renovation 25:2
          r 2:21 5:1 7:1 96:1
                                recall 39:6 43:9      reduce 60:22           27:18,25
          rad 21:2
                                  43:11 44:1 60:18    refer 34:15 46:3     renumbered
          raise 13:9 91:20
                                  60:24                 55:4                 17:25
          raised 67:20
                                receive 29:17         reference 14:23      reorganization
            69:15 71:8 72:14
                                  30:25 36:15 51:25     48:1                 83:21 87:5
            73:6 74:13
                                received 30:22        referenced 34:5      repeat 13:14 30:1
          range 23:20 26:5
                                  43:18 44:2,4        referencing 14:24      30:8
            26:6 68:5
                                  51:24 57:24           28:6               repeats 21:23
          ranger 26:10
                                receiving 37:19       referring 55:2       repetitive 35:14
          rate 60:23 69:21
                                  89:23               refiled 92:23,24     rephrase 17:21
          rates 61:1
                                recess 82:14 93:25    regarding 47:23        27:4 42:3 51:17
          reached 66:21
                                  94:14                 56:15              replaced 56:12
            76:1
                                recognize 36:10       regardless 29:3      report 91:11,23
          read 55:12
                                recognized 17:23      register’s 65:21     represent 36:12
          readily 20:15 65:1
                                  18:1                regularly 21:9       representation
            89:7
                                recognizes 89:22      rejected 81:17         12:12 26:25
          ready 65:17
                                recollection 43:13    relate 53:12         represented 31:16
          real 8:18 9:12
                                  44:6 61:2           related 4:3,7          44:17 51:3
            14:13 15:8 16:21
                                recommend 27:14         36:14              represents 62:10
            18:1 22:13 24:20
                                record 9:2 10:2       relates 53:18        request 61:15
            25:7 28:20 42:14
                                  11:1,3,6 12:9       relation 85:24         83:24 84:7
            51:22 56:21,22
                                  14:21,23 21:16,21   relative 85:10       require 91:20
            62:23 67:2 78:18
                                  34:3,19 35:19,22    relatively 85:24     research 32:13
            79:1,3,13,14
                                  36:3,8 38:12,15       85:25              resided 26:16
          realize 48:25
                                  55:12 56:24 65:24   relief 53:13 92:17   resident 50:18
            66:23 75:7 76:23
                                  66:15 81:21 83:10   rely 51:8            residential 3:8
          realized 78:16
                                  83:12 84:15,17,24                          5:19 50:18 51:2

                                         Veritext Legal Solutions
          212-267-6868                     www.veritext.com                      516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 115 of 120 PageID #: 2092

         [resolution - sell]                                                           Page 19

          resolution 81:4         59:13 61:3,5,21       90:23 91:12,13,24   says 76:25 77:4
          resolve 72:2            66:10,19 68:8,9       93:15               scharf 5:9 7:14,15
          resolved 93:4           68:25 69:21,24,24   rulings 95:3            26:7 34:8 54:17
          respect 9:18 32:24      73:3 77:14 79:2     running 64:16           54:23,23 58:18
            36:22 39:9,22         81:24,24 82:8,15      69:20                 59:4 60:2 65:12
            55:8 70:13 80:13      82:20 90:25 93:16             s             66:5,14,20 92:2,2
            81:11,19 83:24        93:21 94:13                                 92:21 93:7,20
                                                      s 2:22 3:18 4:3,7
            84:23 86:13 87:11   rights 60:14 61:18                          schedule 3:21
                                                        5:1 7:1,3
            87:23 92:5            64:25                                     scheduled 55:24
                                                      sake 34:21
          respective 37:1       riot 26:10                                    75:25
                                                      sale 3:4 7:18 8:5
          response 68:9         risk 56:3 59:18                             school 15:16
                                                        8:21 9:19 11:25
          responsible 80:24     river 3:5,16 4:6                            scope 33:3,4
                                                        12:3,8,10 14:4
          result 80:23 88:4       5:12 7:21,24                                48:19
                                                        30:16 34:17 39:19
          resulted 16:18          14:25 22:15,19                            scratches 25:22
                                                        39:21 45:5,21
            83:15 85:12           24:13,15 46:7                             screen 8:16 33:15
                                                        46:4,4 52:17,19
          retained 40:16          53:25 54:13 55:1                          screenshots 11:12
                                                        53:6 54:12,13,15
            56:20                 55:3 58:8,12                                11:14,14
                                                        54:18,25 55:24,25
          retrieving 75:5         61:16 63:25 67:18                         script 61:5
                                                        56:19 57:4,19
          return 69:21            75:13 82:22 83:11                         second 72:10
                                                        58:7,7 59:19
            82:16                 84:5,11,16,20                               86:13
                                                        61:15 63:15 64:2
          reversed 58:14          88:2,6 91:15                              section 75:3
                                                        64:23,23 65:7
          review 18:19          riverhouse 5:20                             secure 42:14 68:6
                                                        66:25,25 67:22
            43:14 91:10,15        94:11                                       83:3
                                                        68:5 73:5,16,23
          reviewed 36:19        road 72:24 96:21                            secured 41:21
                                                        75:7,11,25,25
          revisit 90:8          rockefeller 5:21                              42:13 50:13 60:5
                                                        81:17 82:24 83:1
          right 7:20 8:2,3      rodeo 50:19                                 securing 41:11
                                                        83:3,13,16 86:4
            8:14,19,19 9:6      role 48:10                                  see 8:14 20:9,9,15
                                                        86:17 87:9 88:14
            10:1,19,20 11:20    rolling 66:6                                  27:17 46:14 64:17
                                                        88:14 89:14,19
            12:7,15,15,21       room 24:16                                    66:17,22 71:8
                                                        90:21
            13:4,8,9,21 17:13   rooms 32:11                                   76:23
                                                      sales 3:8 15:3
            17:21 19:11,24      rosenberg 5:18                              seek 39:14 91:10
                                                        32:23 56:2 57:17
            21:3,12,15 23:2       94:11                                     seeking 67:13
                                                      sartison 1:16 3:11
            23:21 24:16 25:24   route 68:23,24                                91:14
                                                        3:16 7:11
            28:18 29:22 30:7    routes 76:3                                 seen 32:23 49:1
                                                      satisfaction 87:18
            33:7,13,19,24,25    row 62:25                                   sees 67:4
                                                      satisfactorily 70:9
            35:18 37:13 38:14   rule 26:11 46:23                            seizing 47:8,13
                                                      satisfied 72:7
            39:25 40:3,9,17       70:4,8,8 82:6,21                          seizure 86:8
                                                        84:14
            41:6,9,13 42:11     ruled 91:7                                  selected 57:6
                                                      satisfying 80:8
            43:22,24 44:21      rules 84:8                                  self 74:4
                                                      saw 56:25
            45:21 46:8,14       ruling 34:11                                sell 3:2,22 15:3
                                                      saying 24:21
            47:1,6,16 48:9,21     55:12 70:5 79:9                             23:20 29:3,18,19
                                                        26:13 27:20,22
            50:9 52:10 53:4,9     82:2,5 84:4 87:14                           29:20 39:11,15,23
                                                        58:5 61:7 67:5
            53:9 54:22 56:6       87:25 88:21 89:2                            49:24 55:1 82:22

                                         Veritext Legal Solutions
          212-267-6868                     www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 116 of 120 PageID #: 2093

         [sell - stay]                                                                  Page 20

            95:6                showed 57:5           somewhat 11:16          8:18,21 9:10,24
          seller 30:19 44:25    shown 70:17             45:4,8 49:9 75:17     10:13,22 11:21
          selling 30:20 50:3    shows 70:18             85:19                 12:11,19,21,22,25
            51:9,25 56:22       side 24:9 25:3        sonya 4:25 96:3,8       13:3,7,13,19 14:1
            57:25 73:4            28:5 45:11 52:13    soon 63:23              14:9,11 15:2
          sells 30:17             53:5 70:19 75:1     sorry 29:25 30:6        17:15,17 22:1,8
          send 18:4               76:15 77:2            40:24 45:25 58:1      22:10 26:8,8 27:8
          sense 66:18           sides 63:10 74:17       58:24 80:21 92:8      31:24 32:2,4 33:8
          sent 66:8               74:21,23,25 79:8    sort 45:18 74:17        43:19 44:6,16
          separate 9:21         significant 28:10       76:15                 49:9 51:1,3,8,8,22
            10:14 38:9 53:22      28:12 37:22 49:4    sought 42:13            56:20,23 57:1
            54:8 77:17 92:7       71:6 87:13            81:16,18              62:17,19 82:25
          september 75:13       simplifies 53:25      sounds 78:14          stanton’s 8:23 9:7
            78:1 85:13,16       simply 19:17 64:9     speak 7:4 19:15         9:15 10:2 12:2
          served 71:19            64:14 68:10 77:3      20:6,19 25:10         13:21 34:7 44:23
            72:10 74:7            79:15 92:16           26:2 58:3 66:6        57:14
          services 51:5         sing 67:5               76:11               start 7:6 8:8,12
          set 67:1 70:1,4       single 34:22 35:3     speaking 7:5          state 38:4 41:18
            72:1,9 78:8 90:19     35:25 70:14           47:22                 64:25 71:25 75:24
          sets 14:3             sir 33:13             speaks 65:12            76:12 77:10 78:1
          settlement 81:3       site 18:13 19:9       specializes 22:14       79:10 81:13 84:10
          settling 80:14          20:11                 31:13,16              85:21 87:10 89:4
          sever 53:21           sites 18:3,4,15,16    specializing 28:21      90:13 94:7
          severance 93:1          18:16,18,20,21,22   specific 19:7         stated 93:10
          severed 54:7 92:9       19:1 20:5             20:17 46:23         statement 32:4
            92:15               sitting 58:15         specifically 18:25      38:9 39:16 50:10
          severing 91:4           76:24                 19:1 24:6 26:15       50:23 56:15 70:23
            92:20               situation 30:4          72:9                  81:10,21
          severs 54:2             67:8                speculation 51:16     states 1:1 2:1
          shape 75:4 77:1       six 29:19             speedy 53:17          status 3:12 19:19
          share 37:6 65:17      slow 93:17            spite 48:5              80:17
          shared 37:9           slowly 30:16          split 54:19 56:4,5    stay 4:5 8:6 33:9
          sharks 76:10          small 60:21           spoken 77:11            52:25 53:11 54:14
          sheriff 56:2          smaller 61:24         stand 13:22             54:15,20 59:14,20
          sheriff’s 39:19,21    sold 23:23 29:6,24    standard 29:23          61:16 63:15 67:13
            55:24,25 68:4         50:18 56:3 59:10      30:2,13,14 31:9       67:16,23 68:6
            73:16,23 75:7,11      67:25 72:23 73:20   standing 79:17          69:9,13 70:2,21
            75:24,25 81:17        75:2,3 81:5 85:18   stands 37:14            71:19 72:19 74:7
            86:4,17 87:9          85:20 86:12 87:6      66:18 87:16           80:10,10,12 81:5
          shiny 49:10             90:2                stang 5:3 7:16          81:16,18 82:1,3,8
          short 28:23           solutions 96:20         54:24                 82:23 83:24 84:3
          shot 78:5,10          somebody 26:13        stanton 6:3 7:19        84:7,13,22 86:11
                                  51:1                  8:10,13,14,17,17      86:15,19 87:7,24

                                         Veritext Legal Solutions
          212-267-6868                     www.veritext.com                        516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 117 of 120 PageID #: 2094

         [stay - that’s]                                                               Page 21

            88:10,12,16,18,24   subsumed 55:23        system 19:3             84:11,20
            89:3,10,12,16,20    success 71:4 87:12              t           terrance 67:18
            90:5,6,18,24 91:3   succinct 23:16                                84:16 88:3,6
                                                      t 96:1,1
            91:9 93:9,11 95:8     46:21                                       91:16
                                                      table 59:3
          stayed 76:2 80:1      suffer 70:20 71:7                           terrible 46:23
                                                      tabs 11:13 20:22
          staying 70:13           71:7 72:14 73:14                          testified 28:16
                                                      take 7:9,12 8:5,8
          stays 68:2              74:1 75:2 84:12                             43:16,16 44:16
                                                        14:8 18:12 28:2
          step 14:8               84:17 85:17 86:15                         testifies 12:11
                                                        33:12 37:13 46:16
          sterling 8:1          sufficient 27:9                             testify 23:13
                                                        53:2,10 54:11
          stigma 28:10          sugarcoat 72:15                             testifying 41:10
                                                        64:4 68:11,18
          stop 47:14 73:22      suggested 27:10                             testimony 13:11
                                                        69:1 78:23 80:3
            89:11               suit 3:18                                     13:22 14:17 26:25
                                                        81:8 82:24
          straight 26:2         suite 5:13,22                                 27:3,8 30:13
                                                      taken 11:14,16
          strategically 45:2      96:22                                       45:13 55:7 57:14
                                                        49:3 69:4 88:19
          strategy 45:11,12     sum 67:11 73:25                               82:25 83:4
                                                      talk 59:25 61:6,11
          stream 61:15          summary 4:2 38:8                            thank 8:2 11:23
                                                        61:17 62:1
          streams 58:3 69:8       62:5 87:15 88:1                             14:7,18,22 15:16
                                                      talking 45:14
          street 15:22          support 8:21 83:1                             15:25 17:14,22,23
                                                        65:14 73:18
          streeteasy 15:21      supported 84:21                               20:1 21:12 22:7
                                                      taub 70:10 72:11
            18:9                supporting 9:7                                31:24 33:7,10,11
                                                      taxes 37:6 55:16
          strike 39:8,14          84:18                                       34:12 36:5 37:10
                                                        85:11
            50:17               supreme 61:17                                 38:19 39:25 40:4
                                                      team 8:18 51:22
          strings 64:23           71:14 81:12                                 40:11 44:19 46:17
                                                        57:3
          strongly 67:18        sure 8:17 18:14                               49:18,19 52:22,24
                                                      tear 25:12,16
          sub 35:20 38:16         18:16 19:1 21:8,9                           54:23 61:3 66:19
                                                        26:22 27:9 28:8
          subject 12:15           27:6 30:21 41:3                             66:20 68:25 69:24
                                                        62:18
            36:22 38:6 39:19      44:17 46:16 49:13                           74:8 81:24 82:10
                                                      technology 30:12
            42:17 50:10 60:13     58:18 59:4 61:4                             82:11,12,13 91:18
                                                      tell 14:11 16:16
            67:16                 86:3                                        91:21 92:1 93:7
                                                        16:25 19:8 23:7
          submit 12:3,4         surrounding                                   93:17,19,20,21,23
                                                        46:19 73:10 82:5
            73:3,13,25 90:21      32:14 50:7                                  94:13
                                                      temporarily 82:4
            92:4,16 93:1        suspension 78:9                             thanks 35:18
                                                      term 21:6 43:5
          submitted 8:20        sustained 29:10                             that’ll 35:18
                                                        80:1
            34:23 71:5          swear 13:10                                 that’s 9:17,18,21
                                                      terms 14:6 26:23
          subsequent 41:13      swearing 13:10                                10:5 11:4 14:16
                                                        30:16 63:24 78:11
          subsequently 39:1     swept 78:17                                   19:2 20:15 21:4
                                                        85:10 92:3 93:12
          substantial 56:2      swift 45:21,24                                25:3 26:23 27:23
                                                      terrace 3:16 4:6
            58:21 65:6 68:5     swiftly 68:21                                 30:18,21 31:13
                                                        5:12 7:21,24
            70:20 71:4 85:9     sworn 13:9                                    37:5 38:12 39:4,9
                                                        14:25 22:16,19
            85:12,17 86:15      syndicate 18:15                               40:9,15 41:13
                                                        46:7 54:1,13 55:1
            87:11,19 88:4       syndicated 18:8                               42:24,25 45:18
                                                        55:3 58:8,13
          substantially 11:9    syndicates 15:8                               47:19 52:7,12
                                                        61:16 63:25 75:13
                                  19:4                                        56:8 58:22,24
                                                        82:22 83:11 84:5
                                         Veritext Legal Solutions
          212-267-6868                     www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 118 of 120 PageID #: 2095

         [that’s - ultimately]                                                           Page 22

            61:23 62:25 64:3        81:23               totally 24:22           73:21 80:19 83:6
            64:21 65:4,4,7,10    thinking 45:20         touch 47:2              83:8 84:6 85:19
            66:12,13 67:13          60:4 61:10,11       tough 72:17             86:14,16,22,23
            68:3,20 70:10,22     third 5:5 18:3,11      town 63:17              87:7,13 89:25
            72:14 74:6,16           71:3,17 72:11       trade 5:13              90:20 91:8,8 92:3
            75:12,16 77:1           90:5                tranche 60:5            92:18
            78:21 79:2,21        thought 23:20          transaction 48:13     trustees 3:22
            80:8 81:6 88:11         45:3 88:17          transcribed 4:25      trustee’s 34:16
            89:14 92:9,13        threatening 68:4       transcript 96:4         56:6,17 57:24
            93:1 94:8            threatens 89:5         transfer 3:19           70:19 72:3 89:6
          theoretically          three 25:6 65:11         78:20 88:4          trustworthiness
            90:12                   66:8 67:24,25       transferee 55:5         37:22
          there’s 17:19             70:17,25 72:9       transferred 48:12     try 23:15 30:12
            20:18 21:8 25:22        74:3 85:1,9 88:8      69:3 77:21            39:23 64:14 66:18
            28:1 29:19,22        thumbs 82:18           transferring 46:6       76:1 82:2
            37:21 38:5 56:2      tie 59:23 60:11        treat 58:7,8 81:6     trying 45:2 47:13
            59:14,17 61:20       tied 59:15,16          treating 84:7           50:17 60:6 63:11
            63:18,18 71:1        time 11:15 16:13       tremendous 77:22        68:21 73:22 77:3
            74:14 75:3 78:7,8       16:15 22:25 27:25   trial 3:21 11:3,6       79:16 80:2,6
            81:19 83:10 84:15       28:21,23,23 29:3      12:9 21:16 35:22    turn 56:10 82:9
            84:16,18 86:8,19        30:4,4 32:7 41:17     36:3 38:15            82:17
            87:17                   41:25 42:9 44:1     true 12:2,5,13        turns 45:8
          they’re 11:13,14          44:10 46:5 47:21      13:5,12,17 17:1     two 13:9 24:19,22
            24:23,25 29:4           48:13 56:1,1 58:9     62:13 63:8 73:1       31:1 35:2 42:10
            36:9 70:18 71:23        58:16 62:2 65:17      81:12 96:4            43:19 47:16 53:2
            71:24 72:17,18          66:1 73:12,16,17    trulia 15:21            57:5 61:1 63:21
            79:18 84:21             73:18 75:11,25      trust 2:22 7:3,12       64:22 65:6,10
          thing 24:21 47:1          77:11,14,18,23        41:21 42:13 60:19     77:17 79:8 82:21
            67:10 94:8              84:10 85:1,2,4,9      68:8 72:6 82:15       85:1 86:9 89:12
          things 18:8 20:10         86:21,21              83:19                 90:2,9
            20:16 28:7 35:2      times 25:19 69:11      trustee 1:12 3:15     type 14:4 15:18
            48:9 67:20 69:22     timing 50:14 65:3        5:4 7:13,16,17,18     16:18,22 25:14
            79:10 92:24          title 37:16 62:5         8:9 23:3,14 30:25     58:6 88:9
          think 8:12 14:3           84:5 88:3 91:8        33:17 36:16 37:17   types 16:2
            16:11 18:14 20:24    today 36:23 54:25        37:18 39:15 42:8    typically 29:3
            30:17 34:6,21,25        56:25 60:2 66:18      45:16 48:10 49:23     41:15
            35:3 39:6 44:16         82:6 84:4 90:23       54:12,15,24 55:4             u
            45:2 47:1 49:13         91:13                 55:11,18,20,25
                                                                              u.s. 2:23 42:20
            50:3 53:2 55:6       told 44:6,8 46:22        56:12,19 57:7,24
                                                                                71:14 78:18
            58:18,20 59:9           73:18                 59:5,13,16 62:6
                                                                              u.s.c 3:3
            60:17 64:12 68:20    top 59:4 84:10           67:7 68:11,16,21
                                                                              ultimately 50:9
            70:16 71:20,21       total 30:25              69:1,2,5 70:22,24
                                                                                57:6
            72:10 74:11 79:16                             71:2 72:23 73:3,4

                                           Veritext Legal Solutions
          212-267-6868                       www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 119 of 120 PageID #: 2096

         [unable - whistles]                                                          Page 23

          unable 27:23         unusual 49:5          virtue 62:18 80:1     wear 25:12,16
          uncertain 80:22        67:19                 81:2 84:4            26:22 27:9 28:8
          underlying 72:19     upkeep 74:3           voir 17:11,15          62:18
           72:21               uploaded 16:11        voluntary 78:9        webpages 11:12
          undermine 39:14        18:5,22 19:1          86:20                11:12 21:20
          understand 15:9      uploading 18:21                w            website 21:24,24
           17:20 38:24 43:15     19:3                                      websites 15:9,10
                                                     wait 91:20
           44:19 49:7,15       upper 24:9 25:3                              15:14,20 21:5
                                                     waited 72:22
           66:14,16 76:25        28:5                                      weeks 29:20
                                                     waive 33:24
           80:6 81:1           use 49:25 59:13                             weigh 88:10
                                                     walk 32:10 61:16
          understanding          77:7 78:15                                weight 14:6
                                                     wall 15:21
           27:19 30:1,12       utility 37:9                                welcome 33:9
                                                     walls 25:17
           36:25 39:13 45:7    utilization 51:22                            52:25
                                                     wandered 48:18
           47:19 57:1 92:4     utilize 38:10                               went 20:23,24
                                                     want 7:7 8:8,9
          undertake 57:22      utilized 38:7                                44:4,11
                                                       10:7 13:23 22:5
          undertook 56:19                v                                 weren’t 78:12
                                                       25:5,6,18 27:4
          undisputed 87:22                                                  86:3
                               v 1:15 3:11 7:10        34:9 35:22 36:2
          unequivocally                                                    wesley 6:3 7:19
                               valid 78:7 85:21        46:14 50:5 61:5
           70:18 71:20                                                      8:17 14:9 17:15
                               value 29:2,4 32:20      61:10,12 64:14
          unfair 47:9                                                       22:8 32:2
                                 51:13 57:2,18         65:13,24 69:9,14
          uniform 18:5                                                     west 24:9,11,24
                                 85:25                 73:8 75:6,16
          unique 49:5 62:22                                                 25:3 28:5
                               values 20:10            76:13 80:15 81:3
           62:23,24 63:3,3,3                                               we’d 68:6
                               vanilla 93:9            81:20 91:16 92:25
           67:15,19,21                                                     we’ll 7:6,9,12 8:8
                               vantage 37:17           93:14 94:3
          unit 11:25 12:8                                                   10:4 33:13 54:8
                               vantagepoint 78:7     wanted 9:23
           26:14,17 37:6                                                    55:4,5,10 56:4,15
                                 80:5                  21:19 41:3 47:2
           80:14,15,17,18                                                   82:10
                               various 9:12 11:5       50:22 52:8 66:14
           81:5,8,11 83:2,13                                               we’re 28:13 55:2
                                 15:13 16:2,2        wants 23:11
           83:17 84:12,25                                                   65:14,24 66:15
                                 56:23               war 45:11,14
           85:2,5,7,10,11,25                                                69:5 72:24 73:2
                               veritext 96:20        warn 49:9
           86:4,17                                                          73:19 74:17,24
                               version 21:4,6,7      warrant 72:11
          united 1:1 2:1                                                    76:11 92:4,6
                               versus 28:5           wasn’t 46:3 49:10
          units 14:4                                                        93:25
                               vested 67:20            60:12 74:4 76:4
          unknown 2:25                                                     we’ve 31:19 44:23
                               vesting 84:5 91:7       79:3,13,13,14
          unpaid 39:1 55:15                                                 54:18 76:1 77:4
                               view 24:13,15         waste 77:23
           65:22 86:18                                                     whatsoever 24:23
                                 49:13 62:11 63:3    water 49:13,14
          unrelated 51:4                                                   what’s 15:12
                                 88:21               waterfront 49:11
          unresolved 92:14                                                  35:15 39:13,13
                               viewing 79:22         way 15:16 20:16
          unsecured 50:11                                                   60:23 63:24 85:8
                               viewpoint 25:24         20:16 21:8 58:11
           50:16                                                           whisper 60:2
                                 26:1 67:4             59:10 74:18 75:3
          untouched 27:11                                                  whistle 25:4
                               views 49:11,11          75:4,18 77:1
           27:14                                                           whistles 25:9,10
                               virtual 15:13           79:16,21 80:5


                                        Veritext Legal Solutions
          212-267-6868                    www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 11 Filed 06/23/21 Page 120 of 120 PageID #: 2097

         [who’s - zoom]                                                       Page 24

          who’s 80:23,24,24              x           20:12,13
          willing 44:9 45:4    x 1:5,11,18 95:1    zoom   82:3,8
           64:13 72:25
                                         y
          win 58:10
          wish 33:8 53:1       yeah 30:11 39:8
           91:1,16 93:11         50:2 58:24 60:15
          wishes 14:5 91:10      72:14 75:8
          wishing 54:1         year 43:1 69:19
          withdraw 23:12         69:20 75:14 85:22
           33:5                  86:24 89:17,20
          withdrawn 48:21        90:7,7,9
           48:23               years 26:4,9 27:24
          witness 7:18           27:25 42:10 59:16
           23:11 26:11,15        59:17 61:1,7,8
           33:10 34:9 38:10      62:20 69:11 71:1
           41:13 46:19,20        85:1,1,9 86:10
           49:18 52:7,12,21      88:8
           52:25 53:2          years’ 74:3
          witnesses 7:24 8:9   york 1:2 2:3 3:5
           10:10 12:4            5:6,14,23 15:8
          witness’s 27:3         24:5,6,22 31:10
          wonderful 61:8         38:4,4 65:21
          won’t 72:15 74:12      69:20 70:7 78:1
          word 63:14           you’d 43:18
          words 26:3 44:3      you’ll 7:25 33:14
          work 25:13,14        you’re 9:16 13:11
           69:14 77:13           20:6,12,24 26:17
          worked 22:11           27:19,23 28:5
           31:17                 33:8,9 35:22
          working 22:10,25       41:10 45:12,12
          works 18:7             46:20 48:9,25
          world 5:13             49:15 52:25 62:7
          worth 74:3             74:22 78:15
          worthy 72:7          you’ve 13:16
          wouldn’t 28:24,25      18:19 28:8 42:7
           90:12                 55:7 81:2
          would’ve 43:13       yvette 7:2
          written 91:21        y’all 78:10
          wrong 9:14 23:2                z
           62:5 76:18          ziehl 5:3 7:16
                                 54:24
                               zillow 15:21 16:18
                                 16:23 18:3,9

                                        Veritext Legal Solutions
          212-267-6868                    www.veritext.com                516-608-2400
